Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 1 of 113




               Exhibit A - Proposed Sale Order
        Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 2 of 113




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                       §
    In re:                                             §
                                                       §      Chapter 11
    EAGLE PIPE, LLC, 1                                 §
                                                       §      Case No. 20-34879 (MI)
              Debtor.                                  §

         ORDER APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE
      DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, AND INTERESTS
                           [Relates to Docket No. 55]

             Upon the motion (the “Motion”), 2 filed by Eagle Pipe, LLC, the above-captioned debtor

and debtor in possession (the “Debtor”), for entry of an order pursuant to 11 U.S.C. §§ 363 and

365 and Rules 2002, 6004, and 6006 of the Federal Rules of Bankruptcy Procedure approving

(a) the proposed sale of substantially all of the Debtor’s assets under the terms of a proposed

purchase and sale agreement (the “APA”), a true and correct copy of which is attached hereto as

Exhibit 1, free and clear of all liens, claims, and interests (other than the Assumed Liabilities set

forth in the APA), and (b) the assumption and assignment of executory contracts and unexpired

leases of the Debtor as may be requested by the Successful Bidder and the proposed cure amounts

with respect thereto (the “Cure Amount”), all as more fully set forth in the Motion; and the Court

being satisfied that the relief requested in the Motion is necessary and in the best interests of the

Debtor and its estate; and it appearing that sufficient notice of the Motion has been given, and that

no other or further notice is required; and this Court having reviewed the Motion and having

considered the evidence and arguments presented at hearing on November 30, 2020 (the “Sale




1
  The last four digits of Debtor’s federal tax identification number are (1119).
2
  Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Motion or
the APA, as applicable.



4845-8979-5795.2
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 3 of 113




Hearing”); and this Court having determined that the legal and factual bases set forth in the Motion

and at the Sale Hearing establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor, the Court hereby finds as follows: 3

         A.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

         B.        This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and (O).

         C.        The relief requested in the Motion is in the best interests of the Debtor and its estate,

creditors, and other parties in interest.

         D.        Proper, timely, adequate, and sufficient notice of (a) the Motion; (b) the auction

held on November 20, 22, and 23, 2020 (the “Auction”) pursuant to the Bid Procedures Order (as

defined below); (c) the sale of the Acquired Assets (as defined below) to Purchaser (as defined

below) pursuant to (i) the bidding procedures authorized by the Court in the Bid Procedures Order

(the “Bidding Procedures”) and (ii) the APA and the transactions contemplated in connection

therewith, including the Compromise and Settlement (as defined below) (the “Sale”); (d) the

assumption and assignment to the Purchaser of certain executory contracts and unexpired leases

as described and identified more fully in the APA (the “Assumed Contracts”); (e) the Cure

Amounts; (f) the Sale Hearing; and (g) all deadlines related thereto, has been provided by the

Debtor in its (i) Notice of Bid Deadline, Auction, and Sale Hearing [Docket No. 149] (the “Sale

Notice”), (ii) the Cure Notice (as defined below), and (iii) the Notice of Successful Bidder (as

defined below), as relevant, in accordance with §§ 102(1), 363, and 365 of the Bankruptcy Code

and Bankruptcy Rules 2002, 6004, 9007, 9008, and 9014, and in compliance with the Amended

Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid


3
  The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law for
the purposes of Bankruptcy Rule 7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings
of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of fact,
they are adopted as such.


                                                          2
4845-8979-5795.2
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 4 of 113




Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice Thereof,

and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof [Docket No.

151] (the “Bid Procedures Order”), to each party entitled thereto. A reasonable opportunity to

object or be heard regarding the requested relief has been afforded to all interested persons and

entities.

         E.        The Debtor further filed with the Court and served upon the non-Debtor

counterparties to the Assumed Contracts a Notice of Executory Contracts and Unexpired Leases

Subject to Possible Assumption and Assignment and Proposed Cure Amounts, identifying, among

other things, the Cure Amounts [Docket No. 150] (the “Cure Notice”), in accordance with the Bid

Procedures Order. The service of the Cure Notice was sufficient under the circumstances and in

full compliance with the Bid Procedures Order, and no further notice need be provided in respect

of the Debtor’s assumption and assignment to the Purchaser of the Assumed Contracts, the Cure

Amounts, or the Sale. All non-Debtor counterparties to the Assumed Contracts have had an

adequate opportunity to object to the assumption and assignment of the Assumed Contracts and

the Cure Amounts.

         F.        The notice described in the foregoing paragraphs is good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Motion, the Sale (and

the transactions contemplated in connection therewith), the assumption and assignment to the

Purchaser of the Assumed Contracts, the Cure Amounts, the Sale Hearing, and all deadlines related

thereto, is or shall be required.

         G.        The assets being sold to Purchaser (the “Acquired Assets” as defined in the APA),

as more fully described in the APA, including all schedules attached thereto and all other

documents contemplated thereby (collectively, the “APA”) between the Debtor and EP Acquisition



                                                   3
4845-8979-5795.2
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 5 of 113




Company, LLC (the “Purchaser”), constitute property of the Debtor’s bankruptcy estate and title

thereto is vested in the Debtor’s estate, within the meaning of § 541 of the Bankruptcy Code.

         H.        The Sale is duly authorized pursuant to §§ 363(b)(1) and 363(f) of the Bankruptcy

Code and Bankruptcy Rule 6004(f). As demonstrated by (i) the testimony and other evidence

adduced at the Sale Hearing and (ii) the representations of counsel made on the record at the Sale

Hearing, the Debtor has marketed the Acquired Assets and conducted all aspects of the sale process

at arms’ length, in good faith, and in compliance with the Bidding Procedures and Bid Procedures

Order. The marketing process undertaken by the Debtor and its professionals, agents, and other

representatives with respect to the Acquired Assets has been adequate and appropriate and

reasonably calculated to maximize value for the benefit of all stakeholders.          The Bidding

Procedures were duly noticed, were substantively and procedurally fair to all parties, and the

Auction was conducted in a diligent, non-collusive, fair, and good faith manner. The APA

constitutes the highest and best offer for the Acquired Assets.

         I.        The Bid Deadline passed on November 16, 2020 at 4:00 p.m. Central Time in

accordance with the Bidding Procedures and Bid Procedures Order. The Debtor conducted the

Auction commencing at 8:00 a.m. Central Time on November 20, 2020 in accordance with the

Bidding Procedures and Bid Procedures Order. At the conclusion of the Auction, the Debtor

determined in a valid and sound exercise of its business judgment that the transactions

contemplated by the APA were the highest or otherwise best bid and, therefore, Purchaser’s bid

was designated as the successful bid (the “Successful Bid”). On November 24, 2020, the Debtor

filed its Notice of Successful Bidders [Docket No. 165] (the “Notice of Successful Bidder”),

identifying the Purchaser as the Successful Bidder for the Acquired Assets in accordance with the




                                                   4
4845-8979-5795.2
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 6 of 113




Bid Procedures Order. 4 As established by the record of the Sale Hearing, the Debtor and the

Purchaser have complied with the Bid Procedures Order in all material respects. The Bidding

Procedures and the Auction afforded a full, fair, and reasonable opportunity for any entity or person

to make a higher or otherwise better offer to purchase the Acquired Assets.

         J.        The Debtor: (i) has full corporate power and authority to execute the APA, and the

Sale by the Debtor to the Purchaser has been duly and validly authorized by all necessary corporate

action, (ii) has all of the corporate power and authority necessary to consummate the Sale and all

transactions contemplated by the APA, (iii) has taken all corporate action necessary to authorize

and approve the APA and the consummation by the Debtor of the Sale and all transactions

contemplated thereby, and (iv) requires no consents or approvals that have not been obtained, other

than the Court’s entry of this Order and those expressly provided for in the APA to consummate

such transactions.

         K.        As described in the APA, Centric Pipe, LLC, a pre-petition creditor of the Debtor

and an affiliate of the Purchaser, has asserted claims against the Debtor. The Debtor and the

Administrative Agent, in turn, have asserted claims against Centric relating to “certain Inventory

listed in Exhibit A to the letter from Centric to the Seller, dated July 1, 2020, or to which ownership

is otherwise disputed by Centric” (defined in the APA as the “Centric Inventory”). As defined in

the APA, the “Centric Claims” being settled and compromised under the APA consist of the

following: “(1) the non-priority unsecured Claim owing to Centric Pipe as scheduled by Eagle



4
  Marco International Corporation was designated as Back-Up Bidder in the Notice of Successful Bidder. In the event
that Purchaser fails to consummate the Sale described herein and provided that the Outside Back-up Date (as defined
in the Bid Procedures Order) has not occurred, the Debtor shall notify the Back-up Bidder no later than one business
day of the proposed closing date with the Successful Bidder of the Purchaser’s failure to close and shall set an
emergency status conference and to the extent required by the Debtor or Back-up Bidder, seek separate approval, after
notice and a hearing, of a modified sale order approving the Back-Up Bidder’s APA based on the Back-Up Bidder’s
last Bid at the Auction, subject to the terms and conditions set forth in the Back-up Bidder’s APA. All parties’ rights
with respect to the Back-up Bidder’s APA are expressly reserved.

                                                          5
4845-8979-5795.2
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 7 of 113




Pipe in the Chapter 11 Case in the amount of $1,388,043.29; (2) any security interests in, Liens

against, or Claims or causes of action held or asserted by any party in interest in the Chapter 11

Case (including without limitation the Secured Lenders) relating to the Centric Inventory; and

(3) Centric Pipe’s asserted unsecured Claim against the Eagle Pipe bankruptcy estate in the amount

of $3,553,647.98 (plus accruing interest) relating to the Centric Inventory.” Also, as set forth in

Section 10.4 of the APA, a condition for the consummation of the sale contemplated under the

APA, includes the release of claims against Hired Employees (as defined in the APA), which

includes Avoidance Actions (as defined in the APA), Excluded Causes of Action (as defined in

the Final Cash Collateral Order (defined below)), and any other causes of action which could be

pursued directly by or derivatively through the Debtor, its bankruptcy estate or any successors in

interest (the “Hired Employee Claims” and, collectively with the Centric Claims, the “Released

Claims”).

         L.        The APA provides for a settlement of the Centric Claims and the Hired Employee

Claims and for mutual releases of the Centric Claims by all parties in interest in this case (the

“Releases”) in exchange for payment by the Purchaser at Closing of the Centric Claims Settlement

Amount and the Seller Claims Settlement Amount, which amount is $1,031,297.25 in the

aggregate (inclusive of the Releases, the “Compromise and Settlement”). The Releases include,

but are not limited to, Avoidance Actions (as defined in Section 2.1(h) of the APA) and Excluded

Causes of Action (as defined in Paragraph 13(a)(i) of the Final Cash Collateral Order (defined

below)). In exchange for the Committee’s stipulation and agreement that the Challenge Period (as

defined under the Final Cash Collateral Order) is hereby terminated as of the date of entry of this

Order, and the Committee’s agreement to release any remaining rights to file or otherwise pursue

a Challenge Proceeding (as defined under the Final Cash Collateral Order), the Administrative



                                                  6
4845-8979-5795.2
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 8 of 113




Agent (for the Secured Parties) hereby agrees and stipulates that $40,000.00 (the “D&O Claims

Settlement Amount”) of the total $100,000.00 Seller Claim Settlement Amount shall be allocated

to the Excluded Causes of Action against any Hired Employees. 5 As set forth in Paragraph 11

below, the Secured Parties’ Liens shall not attach to the D&O Claims Settlement Amount, and the

Net Cash (defined below) shall exclude the D&O Claims Settlement Amount.

         M.        The Compromise and Settlement under this Order and the APA, including the

allocation of settlement funds, are critical to and mutually dependent upon the Sale, are supported

by fair and reasonable consideration, are in the best interests of the Debtor’s estate, and,

accordingly, is hereby approved pursuant to § 363 of the Bankruptcy Code and Bankruptcy

Rule 9019.

         N.        The Releases, in particular, as an integral and non-severable component of the

Compromise and Settlement and to the fullest extent set forth in the APA and this Order, are critical

to the Compromise and Settlement under the APA, are supported by fair and reasonable

consideration, are in the best interests of the Debtor’s estate, and, accordingly, are hereby approved

pursuant to § 363 of the Bankruptcy Code and Bankruptcy Rule 9019. The Releases shall be

effective upon Closing.

         O.        Approval of the Compromise and Settlement is (i) fair and equitable, (ii) in the best

interests of the Estates, and (iii) falls within the reasonable range of litigation possibilities. The

balance between the likelihood of the Debtor’s success on the merits after lengthy and costly

litigation when compared to the concrete and tangible benefit of the Compromise and Settlement

weighs in favor of approval of the Compromise and Settlement. Moreover, it is certain that

litigation of the Centric Claims and Hired Employee Claims would be costly, complex and


5
 For the avoidance of doubt, no employee, officer or director of Marco International Corporation is or will be a Hired
Employee by the Purchaser.

                                                          7
4845-8979-5795.2
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 9 of 113




protracted. The Debtor relied on experienced counsel from its professionals and advisors when

exercising their business judgment to enter into the Compromise and Settlement.

         P.        Approval of the APA and consummation of the Sale are in the best interests of the

Debtor, its creditors, the Debtor’s estate, and other parties in interest.

         Q.        The Debtor has demonstrated both (i) good, sufficient, and sound business purposes

and justifications and (ii) compelling circumstances for this Court to approve the APA and

consummation of the Sale pursuant to § 363(b) of the Bankruptcy Code prior to and outside of a

plan of reorganization because of the Debtor’s current financial position.

         R.        The APA was negotiated, proposed, and entered into by the Debtor and the

Purchaser without collusion, in good faith, and on an arms’-length basis. Neither the Debtor, nor

the Purchaser, nor any affiliate of the Purchaser, has engaged in any conduct that would cause or

permit the APA to be avoided under § 363(n) of the Bankruptcy Code.

         S.        The Purchaser is a good-faith purchaser under § 363(m) of the Bankruptcy Code

and, as such, is entitled to all of the protections afforded thereby.

         T.        The Purchaser is not an “insider” of the Debtor, as that term is defined in § 101(31)

of the Bankruptcy Code.

         U.        The consideration provided by the Purchaser for the Acquired Assets pursuant to

the APA is (a) reasonably equivalent value under the Bankruptcy Code and any Uniform

Fraudulent Transfer Act, (b) fair consideration under any Uniform Fraudulent Conveyance Act,

and (c) reasonably equivalent value, fair consideration, fair salable value, and fair value under any

such laws as applicable or any other applicable laws of the United States, any state, territory, or

possession thereof, or the District of Columbia.




                                                     8
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 10 of 113




         V.        As of the Closing, pursuant and subject to the terms of the APA and upon receipt

by Administrative Agent of the Net Proceeds (defined below), the transfer of the Acquired Assets

and the Sale will effect a legal, valid, enforceable, and effective transfer of the Acquired Assets

and will vest the Purchaser with all of the Debtor’s right, title, and interest in the Acquired Assets,

free and clear of all Liens, claims, encumbrances, and other interests of any kind or nature

whatsoever.

         W.        The Purchaser is hereby substituted for all purposes as a party to all Assumed

Contracts in the place of the Debtor. Purchaser shall have any and all rights and benefits of the

Debtor under all such Assumed Contracts without interruption or termination of any kind, and all

terms applicable to the Debtor shall apply to the Purchaser as if such Assumed Contracts were

amended to replace the Debtor with the Purchaser.

         X.        The Purchaser would not have entered into the APA and would not have

consummated the Sale, thus adversely affecting the Debtor, its estate, and creditors, if both (i) the

Sale and (ii) the assumption and assignment of the Assumed Contracts to the Purchaser were not

free and clear of all Liens, claims, encumbrances, and other interests of any kind or nature

whatsoever.

         Y.        The Debtor may sell the Acquired Assets free and clear of all Liens, claims,

encumbrances, and other interests of any kind or nature whatsoever, because, in each case, one or

more of the standards set forth in § 363(f)(l)-(5) of the Bankruptcy Code has been satisfied. All

parties in interest, including, without limitation, any holders of Liens, claims, encumbrances, and

other interests and any other non-Debtor counterparties to the Assumed Contracts, that did not

object, or who withdrew its objection, to the Sale, the Motion, the assumption and assignment of

the applicable Assumed Contract, or the associated Cure Amount have consented to the relief



                                                   9
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 11 of 113




granted herein pursuant to § 363(f)(2) of the Bankruptcy Code; provided, however, that the

requirements of section 363(f) are satisfied because the Administrative Agent consents to the

release of its Liens against the Acquired Assets and to the Sale of the Acquired Assets based on the

provisions of this Order: (a) providing for the payment of all the proceeds of the Sale, less the

Break-Up Fee allowed in accordance with the Bid Procedures Order (the “Net Proceeds”), to the

Administrative Agent at the Closing of the Sale; and (b) requiring the Debtor to pay the

Administrative Agent all the cash that Debtor has in its depository accounts as of the Closing, less

the Reserved Funds (as defined below) (“Net Cash”). Those (x) holders of Liens and (y) non-

Debtor parties to Assumed Contracts who in each case did object fall within one or more of the

other subsections of § 363(f) of the Bankruptcy Code and are adequately protected by having their

Liens, if any, attach to the portion of the net Sale proceeds ultimately attributable to the property

against or in which they assert an interest that are not otherwise paid to Administrative Agent at

Closing, in the order of their priority, with the same validity, force, and effect that they now have

as against such property, subject to any claims and defenses the Debtor may possess with respect

thereto.

         Z.        Neither the Purchaser nor any of their affiliates are successors to the Debtor or its

estate by reason of any theory of law or equity, and neither the Purchaser nor any of their affiliates

shall assume or in any way be responsible for any liability or obligation of the Debtor and/or its

estate, except as otherwise expressly provided in the APA.

         AA.       The Debtor has demonstrated that the assumption and assignment of the Assumed

Contracts to the Purchaser in connection with the consummation of the Sale is an exercise of the

Debtor’s sound business judgment and is in the best interests of the Debtor, its estate and creditors,

and other parties in interest. The Assumed Contracts being assigned to the Purchaser are an



                                                    10
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 12 of 113




integral part of the APA and the Sale and, accordingly, the assumption and assignment of the

Assumed Contracts is reasonable and enhances the value of the Debtor’s estate. Any non-Debtor

counterparty to an Assumed Contract that has not actually filed with the Court an objection to such

assumption and assignment in accordance with the terms of the Bid Procedures Order and Cure

Notice is deemed to have consented to such assumption and assignment.

         BB.       The Debtor and the Purchaser, as applicable under the APA, have, including by way

of entering into the APA, and agreeing to the provisions relating to the Assumed Contracts therein,

(i) cured, or provided adequate assurance of cure, of any default existing prior to the date hereof

under any of the Assumed Contracts, within the meaning of § 365(b)(l)(A) of the Bankruptcy

Code, and (ii) provided compensation or adequate assurance of compensation to any party for any

actual pecuniary loss to such party resulting from a default prior to the date hereof under any of

the Assumed Contracts, within the meaning of § 365(b)(1)(B) of the Bankruptcy Code, and the

Purchaser has, based upon the record of these proceedings, provided adequate assurance of its

future performance of and under the Assumed Contracts, within the meaning of §§ 365(b)(1) and

365(f)(2) of the Bankruptcy Code. No default exists in the Debtor’s performance under the

Assumed Contracts as of the Closing Date other than the failure to pay Cure Amounts or defaults

that are not required to be cured as contemplated in § 365(b)(1)(A) of the Bankruptcy Code. The

Purchaser’s promise under the APA to perform the obligations under the Assumed Contracts after

the Closing shall constitute sufficient adequate assurance of future performance under the

Assumed Contracts being assigned to the Purchaser within the meanings of §§ 365(b)(1)(C) and

(f)(2)(B) of the Bankruptcy Code. The Cure Amounts are hereby found to be the sole amounts

necessary to cure any and all defaults under the Assumed Contracts under § 365(b) of the

Bankruptcy Code.



                                                  11
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 13 of 113




         CC.       Time is of the essence in consummating the Sale. The consummation of the Sale

as soon as practicable is necessary both to preserve and maximize the value of the Debtor’s assets

for the benefit of the Debtor, its estate, creditors, interest holders, and all other parties in interest

in the chapter 11 case, and to provide the means for the Debtor to maximize creditor and interest

holder recoveries. Accordingly, there is cause to waive the stays contemplated by Bankruptcy

Rules 6004 and 6006.

         DD.       The Purchase Price set forth in the APA is not sufficient to satisfy in full the

Obligations to the Secured Parties as set forth in the Final Order (I) Authorizing the Debtor to Use

Cash Collateral; (II) Granting Adequate Protection; and (III) Granting Related Relief (the “Final

Cash Collateral Order”) [Docket No. 98].

         EE.       Under Paragraph 18(e) of the Final Cash Collateral Order, upon the consummation

of the Sale contemplated herein, a Termination Event shall have occurred.

 NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1.        The Sale contemplated in the Motion and the APA is approved as set forth in this

Sale Order. Any objections that have not been previously resolved or withdrawn are overruled on

the merits.

                                         Approval of the APA

         2.        The APA and all other ancillary documents, including all of the terms and

conditions thereof, are hereby approved.

         3.        Pursuant to § 363(b) of the Bankruptcy Code, the Debtor is authorized and directed

to execute and deliver, perform under, consummate, implement, comply with, and close fully the

APA, together with all additional instruments and documents that may be reasonably necessary or

desirable to implement the APA and the Sale, and consummate the Sale pursuant to and in



                                                   12
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 14 of 113




accordance with the terms and conditions of the APA. The Debtor is further authorized to pay,

without further order of this Court, whether before, at, or after the Closing, any expenses or costs

that are required to be paid in order to consummate the transactions contemplated by the APA or

perform their obligations under the APA, provide that such payments are in accordance with the

Final Cash Collateral Order, or otherwise approved by the written consent of the Administrative

Agent. Following the consummation of the Sale, and notwithstanding their position as Hired

Employees (as defined under the APA) of the Purchaser, Jared Light and Brian Garrett shall

continue to serve as President and Controller, respectively, for the Debtor (without compensation

from the estate after Closing) for the interim period until the Case is converted to Chapter 7 or

otherwise ordered by the Court.

         4.        The Debtor is authorized and directed to execute and deliver, and empowered to

perform under, consummate, and implement, the APA, together with all additional instruments,

documents, and other agreements that may be reasonably necessary or desirable to implement the

APA, and to take all further actions as may be reasonably requested by the Purchaser for the

purpose of assigning, transferring, granting, conveying and conferring to the Purchaser or reducing

to possession, the Acquired Assets, or as may be reasonably necessary or appropriate to the

performance of the obligations as contemplated by the APA.

         5.        This Order and the APA shall be binding in all respects upon the Debtor and its

estate, successors, and assigns, all creditors of and equity holders in the Debtor, and any and all

other parties in interest, including, without limitation, any and all holders of Liens, claims,

encumbrances, and other interests (including holders of any rights or claims based on any putative

successor or transferee liability) of any kind or nature whatsoever in the Acquired Assets, all non-

Debtor parties to the Assumed Contracts, and any trustee or successor trustee appointed in this



                                                  13
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 15 of 113




chapter 11 case or upon a conversion to chapter 7 under the Bankruptcy Code. The APA and the

Sale are not subject to rejection or avoidance (whether through any avoidance or recovery, claim,

action, or proceeding arising under chapter 5 of the Bankruptcy Code or under any similar state or

federal Law or any other cause of action) by the Debtor, any chapter 7 or chapter 11 trustee of the

Debtor’s bankruptcy estate or any other person or entity. The APA, this Order, and the Debtor’s

obligations therein and herein shall not be altered, impaired, amended, rejected, discharged, or

otherwise affected by any chapter 11 plan proposed or confirmed in this bankruptcy case, any order

confirming any chapter 11 plan, or any subsequent order of this Court without the prior written

consent of the Purchaser. Nothing contained in any chapter 11 plan confirmed in this chapter 11

case or the confirmation order confirming any such chapter 11 plan shall conflict with or derogate

from the provisions of the APA or this Order. This Sale Order and the APA shall inure to the benefit

of the Debtor, its estate, its creditors, the Purchaser, and their respective successors and assigns.

          6.       The APA and any related agreements, documents, or other instruments may be

modified, amended, or supplemented by the parties thereto in a writing signed by both parties, and

in accordance with the terms thereof, without further order of this Court, provided that any such

modification, amendment, or supplement does not have a material adverse effect on the Debtor’s

estate.

                                   Transfer of the Acquired Assets

          7.       Except as expressly permitted or otherwise specifically provided for in the APA or

this Order, pursuant to §§ 105(a), 363(b), 363(f), 365(b), 365(f) of the Bankruptcy Code or any

other applicable section of the Bankruptcy Code, upon the Closing and receipt by Administrative

Agent of the Net Proceeds, the Acquired Assets shall be transferred to the Purchaser, and such

transfer shall constitute a legal, valid, binding, and effective transfer of the Acquired Assets free



                                                   14
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 16 of 113




and clear of all Liens, claims, encumbrances, and other interests of any kind or nature whatsoever

pursuant to § 363(f) of the Bankruptcy Code. Upon the Closing, the Purchaser shall take title to

and possession of the Acquired Assets subject only to the Assumed Liabilities and Permitted

Exceptions.

         8.        Except as expressly permitted or otherwise specifically provided by the APA or this

Order and subject to the satisfaction of the conditions and/or requirements contained in Paragraphs

10 and 11 of this Order, all persons and entities (as defined in § 101(15) of the Bankruptcy Code),

including, but not limited to, all lenders, debt security holders, equity security holders,

governmental, tax, and regulatory authorities, parties to executory contracts and unexpired leases,

creditors holding Liens or claims of any kind or nature whatsoever against or in the Debtor or any

of the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated) arising under or out of, in connection with,

or in any way relating to, the Debtor, the Acquired Assets, the operation of the Debtor’s businesses

prior to the Closing, or the transfer of the Acquired Assets to the Purchaser, hereby are forever

barred, estopped, and permanently enjoined from asserting any Liens or claims of any kind or

nature whatsoever, against the Purchaser and its successors, designees, assigns, or property, or the

Acquired Assets conveyed in accordance with the APA. On the Closing Date, each of the Debtor’s

creditors is authorized to execute such documents and take all other actions as may be reasonably

deemed by the Purchaser to be necessary or desirable to release Liens or claims on the Acquired

Assets, if any, as provided for herein, as such Liens or claims may have been recorded or may

otherwise exist. All persons and entities that are in possession of some or all of the Acquired

Assets on the Closing Date are directed to surrender possession of such Acquired Assets to the

Purchaser or its assignee as of the Closing Date.



                                                   15
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 17 of 113




         9.        Except as provided below concerning the Liens on the Acquired Assets held by

Administrative Agent, if any person or entity that has filed financing statements, mortgages,

mechanic’s liens, lis pendens, or other documents or agreements evidencing Liens in the Acquired

Assets conveyed pursuant to the APA and this Order has not delivered to the Debtor, prior to the

Closing, in proper form for filing and executed by the appropriate parties, termination statements,

instruments of satisfaction, releases of all Liens which the person or entity has with respect to the

Acquired Assets or otherwise, then (a) the Debtor is hereby authorized to execute and file such

statements, instruments, releases and other documents on behalf of the person or entity with respect

to the Acquired Assets, and (b) the Purchaser is hereby authorized to file, register, or otherwise

record, at its own cost and expense, a certified copy of this Order, which, once filed, registered, or

otherwise recorded, shall constitute conclusive evidence of the release of all Liens in the Acquired

Assets of any kind or nature whatsoever (collectively, “Release Documents”); provided that,

neither the Debtor nor the Purchaser is authorized to file any Release Documents with respect to

the Liens held by Administrative Agent in the Purchased Assets without first obtaining the express

written consent of Administrative Agent and providing drafts of such Release Documents to

Administrative Agent for its review and approval, which consent and approval shall be in

Administrative Agent’s sole discretion, provided that such consent and approval is not

unreasonably withheld in violation of other provisions of this Order.

         10.       In accordance with the terms of Final Cash Collateral Order, at the Closing of the

Sale, the Net Proceeds shall be directly and indefeasibly paid in full in cash to the Administrative

Agent in partial satisfaction of the Obligations (as such term is defined in the Final Cash Collateral

Order). Specifically, at Closing, in consideration of the transfer of the Acquired Assets to the

Purchaser by the Debtor and the release of the Administrative Agent’s Liens against the Acquired



                                                   16
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 18 of 113




Assets, the Purchaser shall irrevocably directly transfer and/or pay to the Administrative Agent the

Net Proceeds by wire transfer pursuant to instructions to be provided by the Administrative Agent,

with the Administrative Agent to apply such proceeds to the Obligations in accordance with the

terms of the Loan Documents (as defined in the Final Cash Collateral Order). The Net Proceeds

shall be paid to the Administrative Agent without any setoff or deduction of any kind.

         11.       At Closing, and in accordance with the Final Cash Collateral Order, the Debtor

shall reserve from its depository accounts the following amounts: (a) all amounts included in the

calculation of the Carve-Out (as defined in Paragraph 10 of the Final Cash Collateral Order);

(b) any unpaid expenses, including but not limited to any post-petition obligations of the Debtor

relating to the purchase of post-petition inventory, incurred by the Debtor in accordance with the

Budget (as defined in the Final Cash Collateral Order) prior to the Closing and the occurrence of

the associated Termination Event under the Final Cash Collateral Order; (c) the amount of

$395,846.68, as provided in Paragraph 32 of the Final Cash Collateral Order, for outstanding ad

valorem taxes for 2020 (the “Tax Funds”); and (d) the D&O Claims Settlement Amount

(collectively, the “Reserved Funds”), with the Reserved Funds to be distributed in accordance with

any prior or subsequent order of the Court. All of the Debtor’s Net Cash shall be transferred by

the Debtor to the Administrative Agent at Closing, or as soon as practicable but in no event more

than three (3) business days following Closing, for application to the Obligations in accordance

with the Loan Documents (as defined in the Final Cash Collateral Order). Prior to paying the Net

Cash to the Administrative Agent under this Paragraph 11, the Debtor shall pay any Invoiced Fees

of Secured Party Professionals (as defined in Paragraph 13(c) of the Final Cash Collateral Order)

for which the Review Period (as defined in Paragraph 13(c) of the Final Cash Collateral Order)

passed prior to entry of this Order. Such Invoiced Fees shall be paid from the Net Cash, not the



                                                 17
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 19 of 113




Reserved Funds. Upon payment of any such Invoiced Fees to the applicable Secured Party

Professionals and the Net Cash to the Administrative Agent under this Paragraph 11, the Debtor

shall have no further obligations under Paragraph 13(c) of the Final Cash Collateral Order, and

such Paragraph 13(c) of the Final Cash Collateral Order shall have no further force or effect.

Nothing contained herein is or shall be deemed to be a release of any Liens or other interests of

Administrative Agent with respect to the Reserved Funds or any other property of the Debtor’s

bankruptcy estate, except with respect to the Acquired Assets and the D&O Claims Settlement

Amount upon the Administrative Agent’s receipt of the Net Proceeds. Debtor shall provide an

accounting of the Reserved Funds to Administrative Agent within 60 days following the Closing.

For the avoidance of doubt, at Closing, the Debtor shall pay, or cause the Purchaser to pay, the

Break-up Fee from the gross sale proceeds due from the Purchaser at Closing in accordance with

the Bid Procedures Order by wire transfer pursuant to the instructions to be provided by the

Stalking Horse Bidder in advance of Closing. 6 Neither the Net Proceeds nor the Reserved Funds

shall include the Break-Up Fee.

         12.       By the Committee’s agreement, as set forth in Paragraph L of this Order, to

terminate the Challenge Period effective immediately upon entry of this Order, the Debtor’s

stipulations, admissions, agreements and releases contained in the Final Cash Collateral Order,

including, without limitation, in Paragraph 4 of the Final Cash Collateral Order, shall be

immediately binding upon the Debtor, its estate and all other parties in interest, including, without

limitation, any statutory or non-statutory committees appointed or formed in this Case and any

other person or entity acting or seeking to act on behalf of the Debtor’s estate, including any



6
  No later than December 4, 2020, the Stalking Horse Bidder shall provide a written statement to the Debtor showing
its actual out-of-pocket expenses. The Debtor shall transmit such statement to the Purchaser and Administrative Agent
to calculate and include the Break-Up Fee in the amounts to be paid at Closing.

                                                         18
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 20 of 113




chapter 7 or chapter 11 trustee or examiner appointed or elected for the Debtor, in all circumstances

and for all purposes.

                         Assumption and Assignment of Assumed Contracts

         13.       The Debtor is hereby authorized to and shall, in accordance with §§ 105(a) and 365

of the Bankruptcy Code, (a) assume the Assumed Contracts, (b) assign the Assumed Contracts to

the Purchaser, effective upon and subject to the occurrence of the Closing, free and clear of all

Liens, claims, encumbrances, and other interests of any kind or nature whatsoever, which Assumed

Contracts by operation of this Order shall be deemed assumed and assigned effective as of the

Closing, and (c) execute and deliver to the Purchaser such documents or other instruments as may

be necessary to assign and transfer the Assumed Contracts to the Purchaser. The Purchaser’s

assumption on the terms set forth in the APA of the Assumed Contracts is hereby approved, and

all requirements and conditions under §§ 363 and 365 of the Bankruptcy Code for the assumption

and assignment of the Assumed Contracts by the Debtor to the Purchaser have been satisfied.

         14.       Any provisions in any Assumed Contract that prohibit or condition the assignment

of such Assumed Contract on the consent of the non-Debtor counterparty thereto or allow the non-

Debtor party to such Assumed Contract to terminate, recapture, impose any penalty, condition on

renewal or extension, or modify any term or condition upon the assignment of such Assumed

Contract, shall constitute unenforceable anti-assignment provisions that are void and of no force

and effect.

         15.       Upon assignment to the Purchaser, (i) the Assumed Contracts shall remain in full

force and effect for the benefit of the Purchaser in accordance with their respective terms,

notwithstanding any provision in any such Assumed Contract (including those of the type

described in §§ 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, limits, or



                                                   19
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 21 of 113




conditions such assignment or transfer and (ii) in accordance with §§ 363 and 365 of the

Bankruptcy Code, the Purchaser shall be fully and irrevocably vested in all right, title, and interest

of the Debtor in each Assumed Contract free and clear of Liens, claims, encumbrances, and other

interests of any kind or nature whatsoever.

         16.       The Purchaser is hereby substituted for all purposes solely related to the Acquired

Assets as a party to all Assumed Contracts in the place of the Debtor, and the Purchaser shall have

any and all rights and benefits of the Debtor related to the Acquired Assets under all such Assumed

Contracts without interruption or termination of any kind, and all terms applicable to the Debtor

solely related to the Acquired Assets shall apply to the Purchaser as if such Assumed Contracts

were amended to replace the Debtor with the Purchaser.

         17.       All defaults or other obligations of the Debtor under the Assumed Contracts arising

prior to the Closing (without giving effect to any acceleration clauses or any default provisions of

the kind specified in § 365(b)(2) of the Bankruptcy Code) as to which no objections were

interposed and remain pending as of the date of this Order are deemed satisfied by the payment of

the proposed amount necessary, if any, to cure all monetary defaults, if any, under such Assumed

Contract in those amounts set forth in Schedule 2.2 to the APA attached hereto (the “Cure

Amounts”) and in the Cure Notice, which was served in compliance with the Bid Procedures Order,

and which were satisfied, or shall be satisfied as soon as practicable, as provided in the APA. For

all Assumed Contracts for which a Cure Notice was served, the Debtor or the Purchaser, as

applicable under the APA, are authorized and directed to pay all Cure Amounts required to be paid

by such parties in accordance with the APA upon the later of (a) the Closing or (b) for any Assumed

Contract for which an objection has been filed to the assumption and assignment of such agreement




                                                   20
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 22 of 113




or the Cure Amounts relating thereto and such objection remains pending as of the date of this

Order, the resolution of such objection by settlement or order of this Court.

         18.       Each non-Debtor party to an Assumed Contract is hereby forever barred, estopped,

and permanently enjoined from asserting against the Debtor, the Purchaser, or any of their

affiliates, or the property of any of them, any default, breach, claims of pecuniary losses existing

as of the Closing or by reason of Closing, action, liability, or other cause of action existing as of

the date of the Sale Hearing whether asserted or not, or, against the Purchaser or any of their

affiliates, any counterclaim, defense, setoff or any other claim asserted or assertable against the

Debtor. Each non-Debtor party to an Assumed Contract is hereby forever barred, estopped, and

permanently enjoined from asserting any objection to the assumption and assignment of such non-

Debtor party’s Assumed Contract, including, without limitation, that its consent is necessary for

such assumption and assignment.

                                          Additional Provisions

         19.       This Order (a) shall be effective as a determination that, upon the Closing, all Liens,

claims, encumbrances, and other interests of any kind or nature whatsoever existing as to the

Acquired Assets prior to the Closing have been unconditionally released, discharged, and

terminated and that the conveyances described herein have been effected, and (b) shall be binding

upon and shall govern the acts of all entities including, without limitation, all filing agents, filing

officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars of

deeds, administrative agencies, governmental departments, secretaries of state, federal, state,

foreign, and local officials, and all other persons and entities who may be required by operation of

law, the duties of their office, or contract, to accept, file, register or otherwise record or release any




                                                     21
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 23 of 113




documents or instruments, or who may be required to report or insure any title or state of title in

or to, the Acquired Assets.

         20.       At any time prior to the Closing, Purchaser may assign the APA or its rights

thereunder to one or more of its affiliates, which shall be entitled to assume and accede to the APA

and to purchase and acquire any or some of the Acquired Assets in lieu of Purchaser, and such

affiliate(s) shall be deemed to be Purchaser for all purposes under this Order.

         21.       Neither the Purchaser nor any of its affiliates are or shall be deemed, as a result of

the consummation of the Sale contemplated herein, to: (a) be legal successors to the Debtor or its

estate by reason of any theory of law or equity, (b) an affiliate of the Debtor, (c) have, de facto or

otherwise, merged with or into the Debtor, or (d) be an alter ego or a mere continuation or

substantial continuation or successor of the Debtor in any respect. Except as expressly permitted

or otherwise specifically provided for in the APA or this Order, neither the Purchaser nor any of its

affiliates shall (i) assume or in any way be responsible for any liability or obligation of any of the

Debtor and/or its estate or (ii) have any liability or responsibility for any liability or other

obligation of the Debtor arising under or related to the Acquired Assets or otherwise. Without

limiting the generality of the foregoing, and except as otherwise specifically provided herein and

in the APA, the Purchaser and its affiliates shall not be liable for any claims against the Debtor or

its predecessors or affiliates, and the Purchaser and its affiliates shall have no successor or

vicarious liabilities of any kind or character, including, but not limited to, any theory of warranty,

product liability, environmental, successor or transferee liability, labor law, de facto merger, or

substantial continuity, whether known or unknown as of the Closing, now existing or hereafter

arising, whether fixed or contingent, with respect to the Debtor or any obligations of the Debtor,

including, but not limited to, liabilities on account of any taxes arising, accruing, or payable under,



                                                    22
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 24 of 113




out of, in connection with, or in any way relating to the operation of the Debtor’s businesses prior

to the Closing.

         22.       Following the Closing, no holder of a Lien in the Acquired Assets shall interfere

with the Purchaser’s title to or use and enjoyment of the Acquired Assets based on or related to

such Lien, or any actions that the Debtor may take in this chapter 11 case or any successor case.

         23.       This Court retains jurisdiction to enforce and implement the terms and provisions

of the APA, all amendments thereto, any waivers and consents thereunder, and each of the

agreements executed in connection therewith in all respects, including, but not limited to, retaining

jurisdiction to: (a) compel delivery of the Acquired Assets or performance of other obligations

owed to the Purchaser; (b) resolve any disputes arising under or related to the APA, except as

otherwise provided therein; (c) interpret, implement, and enforce the provisions of this Order; and

(d) protect the Purchaser and its affiliates against (i) any Liens in the Debtor or the Acquired Assets

of any kind or nature whatsoever and (ii) any creditors or other parties in interest regarding the

turnover of the Acquired Assets that may be in their possession.

         24.       The so-called “bulk sale” laws or any similar law of any applicable state or other

jurisdiction are waived or inapplicable to the Sale.

         25.       Except as otherwise expressly provided in the APA, the Purchaser shall have no

Liability to pay wages, bonuses, severance pay, benefits (including, without limitation,

contributions or payments on account of any under-funding with respect to any and all pension

plans), or any other payment with respect to employees or former employees of the Debtor. Except

as otherwise expressly provided in the APA, the Purchaser shall have no Liability with respect to

any collective bargaining agreement, employee pension plan, employee welfare or retention,

benefit and/or incentive plan to which the Debtor are parties and relating to the Acquired Assets



                                                   23
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 25 of 113




(including, without limitation, arising from or related to the rejection or other termination of any

such agreement), and Purchaser shall in no way be deemed a party to or assignee of any such

agreement, and no employee of Purchaser shall be deemed in any way covered by or a party to any

such agreement, and except as otherwise expressly provided in the APA, all parties to any such

agreement are hereby enjoined from asserting against Purchaser any and all Claims arising from

or relating to such agreement.

         26.       The Debtor shall use the Tax Funds to fund a tax account as provided in

Paragraph 32 of the Final Cash Collateral Order for outstanding ad valorem taxes for 2020,

including statutory interest, at the time of Closing. Notwithstanding any provision set forth herein,

the Texas Taxing Authorities (as defined in the Final Cash Collateral Order) shall retain their Liens

against the Tax Funds in the amount of the proceeds derived from the Sale of their respective

collateral located within the jurisdictions of the Texas Taxing Authorities to the same extent and

with the same priority as such Liens were held immediately prior to the Sale. The tax Liens for the

2021 taxes are specifically retained by Texas Taxing Authorities until the 2021 taxes are paid in

full and the Purchaser assumes the personal liability for such 2021 taxes. For the avoidance of

doubt, and pursuant to Paragraph 11 of this Order, all Liens and other interests of the

Administrative Agent shall remain perfected as to the Tax Funds to the same extent and with the

same priority as existed immediately prior to the Sale.

         27.       Each and every federal, state and governmental agency or department, and any

other person or entity, is hereby authorized to accept any and all documents and instruments in

connection with or necessary to consummate the Sale transaction contemplated by the APA.

         28.       No governmental unit may revoke or suspend any right, license, copyright, patent,

trademark or other permission relating to the use of the Acquired Assets sold, transferred or



                                                  24
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 26 of 113




conveyed to the Purchaser on account of the filing or pendency of the chapter 11 case or the

consummation of the sale of the Acquired Assets.

         29.       The failure to specifically include any particular provision of the APA or other

related documents in this Sale Order shall not diminish or impair the effectiveness of such

provisions, it being the intent of the Court that the APA and other related documents be authorized

and approved in their entirety.

         30.       This Order and the APA shall be binding in all respects upon all pre-petition and

post-petition creditors of the Debtor, all interest holders of the Debtor, all non-debtor parties to the

Assumed Contracts, the official committee of unsecured creditors appointed by the U.S. Trustee,

all successors and assigns of the Debtor and its affiliates and subsidiaries, and any trustees,

examiners, “responsible persons” or other fiduciaries appointed in this chapter 11 case or upon a

conversion of the Debtor’s case to those under chapter 7 of the Bankruptcy Code, including a

chapter 7 trustee, and the APA and Sale transaction shall not be subject to rejection or avoidance

under any circumstances. If any order under Bankruptcy Code § 1112 is entered, such order shall

provide (in accordance with Bankruptcy Code §§ 105 and 349) that this Order and the rights

granted to the Purchaser hereunder shall remain effective and, notwithstanding such dismissal,

shall remain binding on parties in interest. For the avoidance of doubt, the Debtor’s inability to

satisfy in full all administrative expense claims of the Debtor’s estate shall not be a basis for

termination, rejection or avoidance (as applicable) of the APA or the Sale transaction.

         31.       Effective immediately upon Closing the Sale under the APA, all creditors and

parties in interest in this chapter 11 case (or any successor case) which have held or asserted, which

hold or assert, or which in the future may hold or assert any Released Claim, directly or indirectly,

shall be forever barred and enjoined from asserting or commencing, conducting or continuing in



                                                  25
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 27 of 113




any manner, directly or indirectly, any suit, action, or other proceeding of any kind against any

person on account of or in connection with or with respect to, any Released Claim and any claims

or causes of action alleging or relying on any legal or equitable theory that is premised or based,

in whole or in part, on any Released Claim. Any party against whom any suit, action, or other

proceeding of any kind is brought in connection with or with respect to, any Released Claim may

enforce this Order as a defense to any such suit, action, or other proceeding and may seek to enforce

this injunction in a court of competent jurisdiction.

         32.       Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Order shall be

effective and enforceable immediately upon entry and their provisions shall be self-executing. In

the absence of any entity obtaining a stay pending appeal, the Debtor and the Purchaser are free to

close the Sale under the APA in accordance with their terms at any time.

         33.       Purchaser shall: (1) preserve any and all such books and records for a period of 180

days after Closing as set forth in this proviso, (2) take any and all reasonable steps necessary to

maintain any and all such books and records in the same form, content, and structure as received

from Seller, (3) backup or archive any and all such books and records that exist in electronic

format, (4) avoid any corruption, deletion, and/or alteration of any and all such books and records,

and (5) cooperate with the Seller, any examiner or trustee appointed in the Bankruptcy Case, and/or

the Official Unsecured Creditors Committee appointed in the Bankruptcy Case in the cataloging

or indexing, preservation, access, and use of any and all such books and records.


Signed _____________, 2020.


                                                                   Marvin Isgur
                                                          United States Bankruptcy Judge




                                                    26
4845-8979-5795.2
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 28 of 113




                                    Exhibit 1

                                      APA




4845-8979-5795.2
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 29 of 113




                        ASSET PURCHASE AGREEMENT

                               BY AND AMONG

                       EP ACQUISITION COMPANY, LLC

                                      AND

                               EAGLE PIPE, LLC




                          Dated as of November 27, 2020




4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 30 of 113




ARTICLE I          CERTAIN DEFINITIONS ................................................................................. 1
          1.1      Specific Definitions ............................................................................................ 1
          1.2      Other Terms ........................................................................................................ 9
          1.3      Other Definitional Provisions ............................................................................. 9

ARTICLE II         PURCHASE AND SALE; ASSUMPTION OF CERTAIN
                   LIABILITIES .................................................................................................... 10
          2.1      Acquired Assets ................................................................................................ 10
          2.2      Assignment of Leases, Licenses, Contracts, and Purchase Orders ................... 12
          2.3      Excluded Assets ................................................................................................ 13
          2.4      Assumed Obligations ........................................................................................ 14
          2.5      No Other Liabilities Assumed .......................................................................... 14
          2.6      Right to Change Designations .......................................................................... 15

ARTICLE III        PURCHASE PRICE AND PAYMENT ........................................................... 15
          3.1      Purchase Price ................................................................................................... 15
          3.2      Payment of Purchase Price; Deposit; Escrow ................................................... 16
          3.3      Adjustments to Purchase Price ......................................................................... 16
          3.4      Prorations .......................................................................................................... 18
          3.5      Procedure for Purchase Price Calculation and Payment ................................... 18
          3.6      Further Assurances ........................................................................................... 18

ARTICLE IV         REPRESENTATIONS AND WARRANTIES OF SELLER ........................... 19
          4.1      Due Incorporation; Good Standing ................................................................... 19
          4.2      Authority; No Violation .................................................................................... 19
          4.3      Consents ............................................................................................................ 20
          4.4      Title to and Condition of Properties ................................................................. 20
          4.5      Contracts ........................................................................................................... 20
          4.6      Brokers .............................................................................................................. 21
          4.7      Operational Matters .......................................................................................... 21
          4.8      Inventory ........................................................................................................... 21
          4.9      Accounts ........................................................................................................... 22
          4.10     Employees ......................................................................................................... 22
          4.11     Intellectual Property.......................................................................................... 22
          4.12     Compliance with Laws ..................................................................................... 22
          4.13     Taxes ................................................................................................................. 23
          4.14     Employee Benefit Plans .................................................................................... 23
          4.15     Customers and Suppliers .................................................................................. 24
          4.16     Environmental Matters ..................................................................................... 24
          4.17     Litigation........................................................................................................... 25

ARTICLE V          REPRESENTATIONS AND WARRANTIES OF PURCHASER .................. 25
          5.1      Purchaser’s Organization; Good Standing........................................................ 25
          5.2      Purchaser’s Authority; No Violation ................................................................ 25
          5.3      Consents, Approvals or Authorizations ............................................................ 26

                                                                 -ii-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 31 of 113




          5.4      Brokers .............................................................................................................. 26
          5.5      Litigation........................................................................................................... 26

ARTICLE VI         COVENANTS OF SELLER AND/OR PURCHASER .................................... 26
          6.1      Consents and Approvals ................................................................................... 26
          6.2      Confidentiality; Non-Solicitation and Use of Trade Names ............................. 26
          6.3      Referral of Business Opportunities ................................................................... 28
          6.4      Seller’s Employees ........................................................................................... 28
          6.5      Purchaser’s Access To Seller’s Records ........................................................... 28
          6.6      Seller’s Maintenance of Leases and Contracts ................................................. 29
          6.7      COBRA and WARN Act Obligations .............................................................. 29
          6.8      Payment of Cure Amounts................................................................................ 29
          6.9      Termination of Hired Employees ..................................................................... 29
          6.10     Receipt of Purchaser’s Assets ........................................................................... 29
          6.11     Reporting Obligations ....................................................................................... 30
          6.12     Public Statements.............................................................................................. 30
          6.13     Bankruptcy Court Approval.............................................................................. 30

ARTICLE VII COVENANTS OF PURCHASER.................................................................... 31
          7.1      Assumed Obligations ........................................................................................ 31
          7.2      Employees ......................................................................................................... 31
          7.3      Reasonable Access to Records and Certain Personnel ..................................... 31
          7.4      Receipt of Seller’s Assets ................................................................................. 32

ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER ......... 32
          8.1      Representations and Warranties True as of the Effective Date and
                   Closing Date ..................................................................................................... 32
          8.2      No Material Adverse Effect .............................................................................. 32
          8.3      Ordinary Course Operations ............................................................................. 32
          8.4      Delivery of Acquired Assets ............................................................................. 33
          8.5      Subject to Competitive Bidding Process .......................................................... 33
          8.6      Lease/Contract Assumption and Assignment ................................................... 33
          8.7      Consents; Permits ............................................................................................. 33
          8.8      Company Documents ........................................................................................ 33
          8.9      Release of Liens ................................................................................................ 33
          8.10     Sale Order ......................................................................................................... 34
          8.11     Closing .............................................................................................................. 34

ARTICLE IX         CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER .................. 34
          9.1      Representations and Warranties True as of the Effective Date and
                   Closing Date ..................................................................................................... 34
          9.2      Bankruptcy Condition ....................................................................................... 34
          9.3      Consents; Permits ............................................................................................. 34
          9.4      Company Documents ........................................................................................ 34
          9.5      Closing Deadline............................................................................................... 34

                                                                -iii-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 32 of 113




ARTICLE X           CLOSING ......................................................................................................... 35
           10.1     Closing .............................................................................................................. 35
           10.2     Deliveries by Seller ........................................................................................... 35
           10.3     Deliveries by Purchaser .................................................................................... 35
           10.4     Release of Claims Against Hired Employees ................................................... 35

ARTICLE XI          TERMINATION ............................................................................................... 35
           11.1     Termination of Agreement................................................................................ 35
           11.2     Procedure and Effect of Termination and Right to Proceed ............................. 36
           11.3     Breach by Seller ................................................................................................ 37
           11.4     Breach by Purchaser ......................................................................................... 37
           11.5     Alternative Purchaser ........................................................................................ 37
           11.6     Exclusive Remedies .......................................................................................... 37

ARTICLE XII MISCELLANEOUS ......................................................................................... 38
           12.1     Expenses ........................................................................................................... 38
           12.2     Amendment ....................................................................................................... 38
           12.3     Notices .............................................................................................................. 38
           12.4     Effect of Investigations ..................................................................................... 39
           12.5     Interim Management ......................................................................................... 39
           12.6     Waivers ............................................................................................................. 39
           12.7     Counterparts ...................................................................................................... 40
           12.8     Headings ........................................................................................................... 40
           12.9     Applicable Law and Jurisdiction ...................................................................... 40
           12.10    Binding Nature; Assignment ............................................................................ 40
           12.11    No Third Party Beneficiaries ............................................................................ 40
           12.12    Non-Recourse ................................................................................................... 40
           12.13    Tax Matters ....................................................................................................... 41
           12.14    Construction ...................................................................................................... 41
           12.15    Entire Understanding ........................................................................................ 41
           12.16    Broker Commission .......................................................................................... 42




                                                                 -iv-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 33 of 113




LIST OF SCHEDULES AND EXHIBITS

        SCHEDULE 2.1(a) - Inventory
        SCHEDULE 2.1(b) – Intellectual Property
        SCHEDULE 2.1(c) - Permits
        SCHEDULE 2.1(i) - Accounts
        SCHEDULE 2.2 – Material Contracts, Leases, Cure Amounts
        SCHEDULE 2.3(i) – Excluded Assets
        SCHEDULE 3.1 – Purchase Price Summary
        SCHEDULE 4.2 – Authority; No Violation
        SCHEDULE 4.6 – Brokers
        SCHEDULE 4.8 - Transactions Outside of the Ordinary Course
        SCHEDULE 4.14(a) –Employee Benefit Plans
        SCHEDULE 4.14(c) –Employee Benefit Plan Compliance
        SCHEDULE 4.14(d) –Employee Benefit Plan Proceedings
        SCHEDULE 4.16 – Environmental Matters
        SCHEDULE 4.17 – Litigation
        EXHIBIT A – Escrow Agreement
        EXHIBIT B – Form of Proposed Sale Order




                                            -v-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 34 of 113




                              ASSET PURCHASE AGREEMENT


       THIS ASSET PURCHASE AGREEMENT is dated as of November 24, 2020 (the
“Effective Date”), by and among EP Acquisition Company, LLC, a limited liability company
organized and existing under the laws of the State of Texas (“Purchaser”), Eagle Pipe, LLC, a
Texas limited liability company and the debtor and debtor-in-possession under Chapter 11 Case
No. 20-34879, in the United States Bankruptcy Court for the Southern District of Texas (“Eagle
Pipe” or the “Seller”). In consideration of the mutual covenants, agreements and warranties herein
contained, the parties hereto agree as follows:


                                         ARTICLE I
                                    CERTAIN DEFINITIONS

       1.1    Specific Definitions. Unless otherwise defined herein, terms used herein shall have
the meanings set forth below:

        “Accounts” shall have the meaning ascribed thereto in Section 2.1(i) hereof.

        “Acquired Assets” shall have the meaning ascribed thereto in Section 2.1 hereof.

      “Acquired Locations” means the warehouse and property locations of Seller identified on
Schedule 2.2 hereto, including the Warehouses and the Offices, subject to Section 2.2(a) hereof.

        “Affiliate Obligations” means Seller’s debt and other obligations and liabilities to affiliates
and stockholders of Seller, and includes all interest, fees, costs and similar amounts payable by
Seller in respect thereof.

        “Agreement” means this Asset Purchase Agreement, including all Exhibits and Schedules
hereto, as it may be amended from time to time in accordance with its terms.

        “Ancillary Documents” shall have the meaning ascribed thereto in Section 12.9 hereof.

        “Assignment and Assumption” shall mean an Assignment and Assumption of Leases,
Contracts and other Assumed Obligations, as provided for in Section 10.2 hereof, executed and
delivered by Purchaser and Seller in accordance with Sections 10.2 and 10.3 hereof.

       “Assumed Contracts” shall mean those Contracts assigned by Seller and assumed by
Purchaser by operation of Section 2.2(b) hereof.

        “Assumed Leases” shall have the meaning ascribed thereto in Section 2.2(a) hereof.

        “Assumed Obligations” shall have the meaning ascribed thereto in Section 2.4 hereof.

      “Bankruptcy Code” means Title 11, United States Code, sections 101-1330, as same shall
be amended from time to time.


                                                 -1-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 35 of 113




       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas, having jurisdiction over Eagle Pipe and its assets in the Chapter 11 Case.

       “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure as shall be
promulgated by the Supreme Court of the United States, as same shall be applicable in the Chapter
11 Cases.

       “Bid Procedures Order” shall mean that certain Order (A) Approving Bidding Procedures
and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and Sale Hearing and
Approving Form and Manner of Notice Thereof, and (C) Approving Cure Procedures and the
Form and Manner of Notice Thereof, entered by the Bankruptcy Court as Docket No. 97 in the
Chapter 11 Case, as well as any subsequent modification or amendment thereto.

        “Bill of Sale” shall have the meaning ascribed thereto in Section 10.2 hereof.

        “Boomerang Claims” means any Avoidance Actions and alternative other legal theories
and defenses with respect to the Boomerang Inventory either determining the Boomerang
Inventory is property of the Seller or may be recovered by Seller or its bankruptcy estate for the
benefit of its creditors.

       “Boomerang Inventory” means that certain Inventory listed in Schedule 1 to that certain
Cancellation of Sale Agreement, dated July 8, 2020, by and between the Seller and Boomerang
Tube, LLC.

        “Business” means the business of Seller involving the sale, distribution, and performance
of supply-chain logistics services for oil country tubular goods (OCTG), line pipe, and HDPE (poly
pipe), as well as a wide variety of associated products and services to the upstream, midstream,
and municipal & industrial industries, together with the office operations operated by Seller.

       “Business Day” shall mean any day other than a Saturday, a Sunday, or a day on which
banks in New York, NY are authorized or obligated by law or executive order to close.

        “Centric Claims” means each and all of the following: (1) the non-priority unsecured Claim
owing to Centric Pipe as scheduled by Eagle Pipe in the Chapter 11 Case in the amount of
$1,388,043.29; (2) any security interests in, Liens against, or Claims or causes of action held or
asserted by any party in interest in the Chapter 11 Case (including without limitation the Secured
Lenders) relating to the Centric Inventory; and (3) Centric Pipe’s asserted unsecured Claim against
the Eagle Pipe bankruptcy estate in the amount of $3,553,647.98 (plus accruing interest) relating
to the Centric Inventory.

       “Centric Claims Settlement Amount” means cash in the amount of $931,297.25 as
consideration for the compromise and settlement of the Centric Claims.

       “Centric Inventory” means that certain Inventory listed in Exhibit A to the letter from
Centric to the Seller, dated July 1, 2020, or to which ownership is otherwise disputed by Centric.




                                                -2-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 36 of 113




       “Chapter 11 Case” means the pending case commenced by Eagle Pipe on October 5, 2020
under Chapter 11 of the Bankruptcy Code, pending in the Bankruptcy Court under docket no. 20-
34879.

        “Claim” means any claim, action, cause of action, demand, lawsuit, arbitration, inquiry,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena or investigation of
any nature, civil, criminal, administrative, regulatory or otherwise, rights to payment and remedies
whether at law or in equity, of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise, and shall
include affirmative and defensive legal rights, as well as any other such legal assertions as fall
within the definition of Claim as set forth in Section 101(5) of the Bankruptcy Code having the
broadest possible meaning permitted thereunder,

       “Closing” means the consummation of the transactions contemplated herein in accordance
with Article X hereof.

       “Closing Date” means the date on which the Closing shall occur, as more extensively
discussed in Section 10.1 hereof.

      “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

          “Code” means the United States Internal Revenue Code of 1986, as amended.

       “Competitive Business” means any business which competes, directly or indirectly, with
the Business.

          “Confidential Information” shall have the meaning ascribed thereto in Section 6.2(a)
hereof.

       “Contaminant” means any substances regulated under any Environmental Law as a
pollutant, Hazardous Substances, hazardous or toxic wastes, hazardous materials, or toxic
substances under any Environmental Law.

       “Contracts” means all contracts, leases, deeds, mortgages, licenses, Purchase Orders,
instruments, notes, commitments, undertakings, indentures, joint ventures and all other
agreements, commitments and legally binding arrangements, whether written or oral.

          “Contract Rejection Option” shall have the meaning ascribed thereto in Section 2.2(b)(ii)
hereof.

        “Cure Amount” shall mean the amounts, if any, necessary to cure all defaults, if any, and
to pay all actual pecuniary losses, if any, that have resulted from defaults under the Assumed
Contracts and the Assumed Leases.

       “De Minimis Losses” means any Losses resulting from a single set of facts and
circumstances that does not exceed $1,000 in the aggregate.


                                                 -3-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 37 of 113




        “Deposit” shall have the meaning ascribed thereto in Section 3.2(a) hereof.

       “DJR Contract” means that certain inventory offer dated August 3, 2020 and related
invoice with stated purchase and return terms between Seller and DJR Energy, LLC dated
September 23, 2020 for the supply of certain Inventory.

        “Disclosure Schedule” means, collectively, the various disclosure schedules hereto.

        “Eagle Pipe” shall have the meaning ascribed thereto in the Preamble of this Agreement.

        “Effective Date” means the date of this Agreement as stated in the first paragraph hereof.

        “Employees” shall have the meaning ascribed thereto in Section 7.2 hereof.

        “Employee Benefit Plan” shall have the meaning ascribed thereto in Section 4.14 hereof.

        “Enduring Contract” means those certain invoices with stated purchase and return terms
between Seller and Enduring Resources, LLC dated July 24, 2020 and July 31, 2020 for the supply
of certain Inventory.

        “Environmental Costs and Liabilities” means all Losses from any Claim, by any Person,
whether based on contract, tort, or arising under or pursuant to any Environmental Law or a
Release of a Contaminant into the environment, including any Remedial Action, any Lien in favor
of any authority pursuant to any Environmental Law or any Order or agreement with any authority.

         “Environmental Law” means any Regulation which is related to or otherwise imposes
liability or standards of conduct: (a) relating to pollution (or the cleanup thereof) or the protection
of natural resources, endangered or threatened species, human health or safety, or the environment
(including ambient air, soil, surface water or groundwater, or subsurface strata); or (b) concerning
the presence of, exposure to, or the management, manufacture, use, containment, storage,
recycling, reclamation, reuse, treatment, generation, discharge, transportation, processing,
production, disposal or remediation of any Hazardous Substances. The term “Environmental Law”
includes, without limitation, the following (including their implementing regulations and any state
analogs): the Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601
et seq.; the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the Clean Water
Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended,
15 U.S.C. §§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986,
42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air Act
Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of
1970, as amended, 29 U.S.C. §§ 651 et seq.

        “ERISA” shall have the meaning ascribed thereto in Section 4.14(c) hereof.


                                                 -4-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 38 of 113




        “Escrow Agent” shall have the meaning ascribed thereto in Section 3.2(a) hereof.

        “Escrow Agreement” shall have the meaning ascribed thereto in Section 3.2(a) hereof.

        “Executory Contracts” shall have the meaning ascribed thereto in Section 2.2(b) hereof.

        “Excluded Assets” shall have the meaning ascribed thereto in Section 2.3 hereof.

     “Excluded Contracts” shall mean any Contracts or obligations of Seller other than the
Assumed Contracts.

         “Final Order” means an order of the Bankruptcy Court, in a form reasonably acceptable to
Purchaser: (a) as to which the parties hereto have waived all rights of appeal and have agreed, in
writing, to the finality thereof; or (b) as to which the time to appeal shall have expired and as to
which no appeal shall then be pending, or (c) if an appeal shall have been filed or sought, either (i)
no stay of the order shall be in effect or (ii) if such a stay shall have been granted by the Bankruptcy
Court, then (A) the stay shall have been dissolved or (B) a final order of the district court having
jurisdiction to hear such appeal shall have affirmed the order and the time allowed to appeal or to
seek review or rehearing thereof shall have expired and the taking or granting of any further
hearing, appeal or petition for certiorari shall not be permissible, and if a timely appeal of such
district court order or timely motion to seek review or rehearing of such order shall have been
made, any court of appeals having jurisdiction to hear such appeal or motion shall have affirmed
the lower court’s order upholding the order of the Bankruptcy Court and the time allowed to appeal
or to seek review or rehearing thereof shall have expired and the taking or granting of any further
hearing, appeal or petition for certiorari shall not be permissible.

        “Fixtures and Equipment” shall have the meaning ascribed thereto in Section 2.1(d) hereof.

        “Guarantee” means any guarantee or other contingent liability (other than any endorsement
for collection or deposit in the ordinary course of business), direct or indirect, with respect to any
Indebtedness or obligations of another Person, through a Contract or otherwise.

       “Hazardous Substances” includes oil and petroleum products, asbestos, polychlorinated
biphenyls and urea formaldehyde, and any other material classified as hazardous substances under
Environmental Laws.

        “Hired Employees” shall have the meaning ascribed thereto in Section 6.15 hereof.

        “Indebtedness” with respect to any Person means any obligation of such Person for
borrowed money, and in any event shall include (i) any obligation incurred for all or any part of
the purchase price of property or other assets or for the cost of property or other assets constructed
or of improvements thereto, (ii) accounts payable included in current liabilities and incurred in
respect of property purchased in the Ordinary Course of Business, (iii) the face amount of all letters
of credit issued for the account of such Person, (iv) obligations (whether or not such Person has
assumed or become liable for the payment of such obligation) secured by Liens, (v) capitalized
lease obligations, (vi) all Guarantees of such Person, (vii) all accrued interest, fees and charges in
respect of any Indebtedness, and (viii) all prepayment premiums and penalties, and any other fees,


                                                  -5-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 39 of 113




expenses, indemnities and other amounts payable as a result of the prepayment and/or discharge
of any Indebtedness.

        “Intellectual Property” shall have the meaning ascribed thereto in Section 2.1(b)

        “In Transit Inventory” shall have the meaning ascribed thereto in Section 2.1(a) hereof.

        “Inventory” shall have the meaning ascribed thereto in Section 2.1(a) hereto.

        “Inventory Audit” shall have the meaning ascribed thereto in Section 3.3(a) hereto.

        “Inventory Valuation” shall have the meaning ascribed thereto in Section 3.1(a) hereof.

        “Lease Deposits” means any security deposits held or required under any Assumed Leases.

       “Leases” means all leases, subleases, licenses, concessions and other Contracts, including
all amendments, extensions, renewals, guaranties and other agreements with respect thereto.

        “Lien” means any security interest, lien, charge, mortgage, deed, assignment, pledge,
hypothecation, encumbrance, easement, restriction or interest of another Person of any kind or
nature.

         “Losses” mean all liabilities of every kind, losses, costs, claims, judgments, awards,
damages (including punitive, consequential and treble damages), penalties or expenses (including,
without limitation, reasonable attorneys’ fees and expenses and costs of investigation and
litigation), and also including any expenditures or expenses incurred to cover, remedy or rectify
any such Losses.

        “Material Adverse Effect” means any materially adverse change in the ability of Sellers to
perform their obligations under this Agreement or its ability to consummate the transactions
contemplated hereby; in each case, only if such event or circumstances would reasonably be
expected to have material long-term effects on the Acquired Assets, taken as a whole provided,
however, that each of the following events and circumstances (and any event or circumstance
directly or indirectly relating to, arising out of, resulting from, or attributable to any of the
following events or circumstances) shall not constitute, and shall not be taken into account in
determining whether there has been or could be, a “Material Adverse Effect”: (1) any effect
resulting from the filing, announcement, or pendency of the Chapter 11 Case, including (a) Seller’s
inability to pay certain prepetition obligations as a result of the commencement of such Chapter
11 Case, or (b) any Order of the Bankruptcy Court (including any act or omission of Seller taken
or not taken to avoid violation of such Order); (2) any change in general in the United States or
foreign economies, securities markets, financial markets, currency markets, or capital markets
(including changes in interest rates or the availability of financing); (3) any event or circumstance
that affects one or more of the industries in which the Business operates; (4) the Parties’ entry into
this Agreement, the announcement of this Agreement or the transactions contemplated hereby
(including (A) the disclosure of the identity of Purchaser, (B) any communication by Purchaser
regarding the plan or intentions of Purchaser with respect to the conduct of Business, the Acquired
Assets or relating to the transactions contemplated hereby, and (C) the threatened or actual impact
on relationships of the Purchaser or Seller with customers, vendors, suppliers, distributors,

                                                 -6-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 40 of 113




landlords, or employees (including the threatened or actual termination, suspension, modification,
or reduction of such relationships)), or any action required or permitted by this Agreement; (5) any
acts of war (whether or not declared), insurrection, sabotage, terrorism, or public enemy, or any
national or international political or social conditions; (6) any natural disaster (including
earthquake, hurricane, tornado, storm, flood, fire, volcanic eruption, or similar occurrence),
changes in climate or weather conditions, or global health conditions (including any epidemic,
pandemic or disease outbreak) or any actions or results of such; (7) any acts taken, or failures to
take action, or such other events or circumstances to which Purchaser has consented or that are
permitted, prohibited, or required by this Agreement; (8) Seller's failure to meet internal or
published projections, forecasts, or revenue or earning predictions for any period; (9) any event or
circumstance of which Purchaser had knowledge as of the Effective Date; (10) any event or
circumstance that, as of a given time of determination, no longer exists or has been cured; (11) any
strike, lockout, labor dispute, riot, civil commotion, or embargo; (12) any changes in, or
developments that are directly or indirectly attributable to, any applicable laws, any orders, or any
acts of any governmental authority; (13) any change in GAAP, or in any interpretation thereof;
(14) any failure of technical facilities, or any failure or delay of transportation facilities; (15) any
damage, destruction, impairment, or other loss of or with respect to any asset to the extent covered
by insurance; or (16) any event or circumstance beyond Sellers' control.

        “Necessary Permits” shall have the meaning ascribed thereto in Section 4.12(a) hereof.

        “Offices” means Seller’s company Offices identified on Schedule 2.2 hereto.

       “Order” means any decree, order, injunction, rule, judgment, or consent of or by any court
or governmental authority.

         “Ordinary Course of Business” means from and after the Effective Date, and unless
provided otherwise herein, Seller shall have continued to operate the Business in the same manner
as conducted on the Effective Date, and (i) without any liquidation, close out, going-out-of-
business or other deep discount sales at any of the Acquired Locations, (ii) in a manner consistent
with preserving the goodwill of the Business as a going concern for the benefit of Purchaser, and
(iii) otherwise in the ordinary course with respect to markdown and promotional activities in the
Business consistent with past practices in effect prior to filing of the Chapter 11 Case.

        “PBGC” shall have the meaning ascribed thereto in Section 4.14(d) hereof.

        “Permits” shall have the meaning ascribed thereto in Section 2.1(e) hereof.

        “Permitted Designee” shall have the meaning ascribed thereto in Section 12.10 hereof.

       “Person” means any corporation, partnership, joint venture, limited liability company,
organization, entity, authority or natural person.

        “Petition Date” means October 5, 2020.

        “Premises” shall have the meaning ascribed thereto in Section 4.16 hereof.

        “Proprietary Information” shall have the meaning ascribed thereto in Section 2.1(c) hereof.

                                                  -7-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 41 of 113




        “Public Statement” means a communication in either oral or written form, such as a
statement or an announcement, made to the public at large either through a press release or other
similar communication, and does not include (i) communications between parties that are intended
to be private and not for public consumption, (ii) statements made in open court, (iii) statements
made in pleadings filed with a court, (iv) statements made during a deposition or court ordered
examination, and (v) statements made in responses to written discovery requests such as
interrogatories or admissions.

       “Purchase Orders” means those agreements by Seller to purchase merchandise that, if
owned by Seller on the Closing Date would constitute Inventory, in each case to the extent that
such agreements are included in Assumed Contracts under this Agreement.

        “Purchase Price” shall have the meaning ascribed thereto in Section 3.1 hereof.

        “Purchaser” shall have the meaning ascribed thereto in the Preamble of this Agreement.

        “Record Date means November 18, 2020.

       “Regulation” means any law, statute, regulation, ruling, rule or Order of, administered or
enforced by or on behalf of any governmental authority.

        “Rejected Leases” shall have the meaning ascribed thereto in Section 2.3(d) hereof.

        “Release” means any release, spill, emission, leaking, pumping, disposal, discharge,
dispersal or migration into the indoor or outdoor environment or into or out of any property or
assets (including the Acquired Assets) owned or leased by Seller at the Closing Date, including
the movement of Contaminants through or in the air, soil, surface water, groundwater or property.

        “Remedial Action” means all actions required under any applicable Environmental Law to
(1) clean up, remove, treat or in any other way address Contaminants in the environment;
(2) prevent the Release or threat of Release or minimize the further Release of Contaminants so
they do not migrate or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; or (3) perform pre-remedial studies and investigations and post-remedial
monitoring and care.

        “Sale Order” means that certain order(s) in substantially the form to be attached hereto as
Exhibit B, to be entered by the Bankruptcy Court in the Chapter 11 Case, as described in Section
8.10 of this Agreement, inter alia, approving the transactions contemplated by this Agreement.

        “Sale Order Deadline” shall have the meaning ascribed thereto in Section 8.10 hereof.

        “Secured Lender” means any lender asserting a security interest in any of the Acquired
Assets, including U.S. Bank, National Association and PNC Bank, National Association.

        “Seller” shall have the meaning ascribed thereto in the Preamble of this Agreement.

       “Seller Claims Settlement Amount” means cash in the amount of $100,000.00 as
consideration for the compromise and settlement of the Seller Claims.

                                                -8-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 42 of 113




       “Seller’s Knowledge” or words of similar meaning shall mean the knowledge of Jared
Light, Brandon Dewan, Adam Tesanovich, and Brian Garrett after reasonable inquiry of the
relevant employee or consultant reasonably expected by the foregoing Persons to be
knowledgeable regarding the subject matter of such inquiry.

        “Stalking Horse Notice” means the notice filed in the Chapter 11 Case pursuant to the Bid
Procedures Order designating Purchaser as the stalking horse bidder and seeking protections to the
extent permitted under the Bid Procedures Order.

        “Successful Bidder” shall have the meaning ascribed thereto in Section 11.1(f) hereof.

        “Taxes” means all taxes, charges, fees, duties, levies or other assessments, including,
without limitation, income, gross receipts, net proceeds, ad valorem, turnover, real and personal
property (tangible and intangible), sales, use, franchise, excise, value added, capital, license,
payroll, unemployment, environmental, customs duties, capital stock, disability, stamp, leasing,
lease, user, transfer, fuel, excess profits, occupational and interest equalization, windfall profits,
severance and employees’ income withholding and Social Security taxes imposed by the United
States or any other country or by any state, municipality, subdivision or instrumentality of the
United States or of any other country or by any other tax authority, and unemployment insurance
contributions, including all applicable penalties and interest, and such term shall include any
interest, penalties or additions to tax attributable to such Taxes.

        “Tax Return” means any report, return or other information required to be supplied to a
taxing authority in connection with Taxes.

         A “third party” means any Person other than Seller, Purchaser, or any of their respective
affiliates.

        “Unassumed Liabilities” shall have the meaning ascribed thereto in Section 2.5 hereof.

        “Warehouses” means Seller’s warehouses identified on Schedule 2.2 hereto.

        “WARN Act” shall have the meaning ascribed thereto in Section 2.5 hereof.

        “XTO Claims” shall mean all Claims held by Seller adverse to XTO Energy Inc.

       1.2     Other Terms. Other terms may be defined elsewhere in the text of this Agreement
and, unless otherwise indicated, shall have such meaning through this Agreement.

        1.3        Other Definitional Provisions.

               (a)    The words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

               (b)      The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.



                                                    -9-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 43 of 113




                 (c)    References herein to a specific Section, Subsection, Exhibit or Schedule
shall refer, respectively, to Sections, Subsections, Exhibit or Schedules of this Agreement, unless
the express context otherwise requires.

               (d)     Wherever the word “include,” or “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”

                                ARTICLE II
           PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

        2.1     Acquired Assets. Subject to the terms and conditions set forth in this Agreement,
at the Closing, Seller shall sell, assign, transfer and deliver to Purchaser or cause to be sold,
assigned, transferred and delivered to Purchaser’s designee, and Purchaser shall purchase, acquire
and take assignment and delivery of, the following assets owned by Seller or to which Seller has
an interest in on the Closing Date (wherever located) which relate to, and are necessary or useful
to the continuing operation of the Business, and all of Seller’s right, title and interest therein and
thereto on the Closing Date, free and clear of all Liens, Claims and encumbrances of whatever
kind or nature, but not including those assets specifically excluded in Section 2.3 hereof (all of the
assets to be sold, assigned, transferred and delivered to Purchaser hereunder shall be deemed
included in the term “Acquired Assets” as used herein):

                (a)     All inventories, finished goods, raw materials, work in progress, parts, and
accessories of the Business (the “Inventory”) wherever located, regardless of whether located at
any Offices or Warehouses, and including merchandise which either has been delivered to a
customer location or Warehouse prior to the Closing, or is in transit to a Warehouse or customer
location prior to the Closing (“In Transit Inventory”). As of the Record Date, all of the Inventory,
including at the Offices or Warehouses, and any In Transit Inventory, but excluding the
Boomerang Inventory and Centric Inventory, is identified in Schedule 2.1(a) hereto, and unless
an Inventory Audit is conducted prior thereto, Seller shall supplement such schedule immediately
prior to the Closing Date to reflect the Inventory existing as of the Closing Date;

                (b)     All right, title and interest in and to any and all intellectual property or other
general intangibles owned and utilized by Seller, including, without limitation, all proprietary and
licensed software and all contract rights relating thereto, Seller’s e-commerce tools (if any), all
trademarks and trade names, including “Eagle Pipe” and all goodwill associated therewith, all
copyrights, all telephone numbers of Seller, including all local telephone numbers and any “800”
or other toll free telephone numbers, all domain rights and internet website(s), including
“eaglepipe.net,” and names and marks, and the goodwill associated therewith, including without
limitation the registered trademarks and applications therefor set forth in Schedule 2.1(b) hereto
(collectively, the “Intellectual Property”);

               (c)     All proprietary information (“Proprietary Information”) in the possession,
custody and/or control of Seller, including, but not limited to, any and all customer, supplier, and/or
mailing and email lists, databases, know-how, trade secrets, research, specifications, designs,
drawings, plans, processes, quality control protocols, specifications, technical information,
diagrams, and schedules as well as all other proprietary information in the possession, custody



                                                  -10-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 44 of 113




and/or control of Seller affiliates associated with the Business. All Proprietary Information shall
be delivered to Purchaser in its present form;

                (d)    All (1) furniture, fixtures, furnishings, signage, computer equipment,
leasehold improvements, machinery, equipment, tools, owned vehicles, goods, and other tangible
personal property owned by Seller which is used or useful in the day-to-day operation or
maintenance of the Business at (i) the Warehouses (if any), and (ii) Seller’s Offices, including in
each case, but not limited to, any owned computer hardware and software and any furniture,
fixtures and/or equipment which are used or useful in the day-to-day operation or maintenance of
the Business (collectively, the “Fixtures and Equipment”), and (2) material and supplies (including
packaging, shipping, and storage tools and materials) located at any such locations;

              (e)     All licenses, permits, approvals, certificates of occupancy, authorizations,
operating permits, registrations, plans and the like applicable in any way to the Business at the
Acquired Locations and Offices to the extent the same are transferable by Seller to Purchaser set
forth in Schedule 2.1(e) hereto (“Permits”);

               (f)   Any and all rights of return, offsets, counterclaims (other than claims
described in Section 2.3(h) below), deductions and unpaid allowances with respect to those
vendors (1) from which the Inventory was acquired and (2) under Purchase Orders which are
included in Assumed Contracts;

                (g)     All of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Acquired Assets; and

                 (h)    Except as described in Section 2.3(h) or Section 2.3(i) below, all rights to
or interests in any Claims of any nature available to or being pursued by Seller, whether arising by
way of counterclaim or otherwise whether known or unknown, contingent or non-contingent,
which shall expressly include (i) the XTO Claims, and (ii) the Claims arising exclusively under
Section 544-550 of the Bankruptcy Code (“Avoidance Actions”) out of or relating to any Assumed
Contracts, Inventory, Hired Employees, Accounts, or continuing business relationship of the
Seller’s Business or related to the Acquired Assets, and in each case such assignment shall include
the right and authority to settle, resolve, and/or waive any such Claims in the Purchaser’s sole
discretion (the “Seller Claims”);

               (i)     All accounts and accounts receivable, net of any and all returns, credits for
damaged and/or defective items, and disputed amounts, in each case in existence on the Closing
Date (collectively, “Accounts”). Schedule 2.1(i) hereto sets forth the obligor and the gross amount
collectible under each of the Accounts (the “Accounts Amount”) existing as of the Record Date,
and Seller shall supplement such schedule immediately prior to the Closing Date to reflect the
Accounts existing as of the Closing Date;

                (j)     All prepaid assets, prepaid expenses, credits, refunds, rights of set-off or
recoupment, all customer deposits relating to customer orders, the Assumed Contracts, and the
Lease Deposits (collectively, the “Transferred Credits”) that exist as of the Record Date or are
created for the benefit of Seller after the Record Date;



                                               -11-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 45 of 113




                (k)     To the extent relating to the Business, all books, records, manuals,
information, computer files and similar materials, except for those records identified in Section
2.3(c) hereof; provided, however, that (i) Purchaser shall: (1) preserve any and all such books and
records for a period of 180 days after Closing as set forth in this proviso, (2) take any and all
reasonable steps necessary to maintain any and all such books and records in the same form,
content, and structure as received from Seller, (3) backup or archive any and all such books and
records that exist in electronic format, (4) avoid any corruption, deletion, and/or alteration of any
and all such books and records, and (5) cooperate with the Seller, any examiner or trustee
appointed in the Bankruptcy Case, and/or the Official Unsecured Creditors Committee appointed
in the Bankruptcy Case in the cataloging or indexing, preservation, access, and use of any and all
such books and records; (ii) this proviso controls over any potentially conflicting language or
portion of this Agreement; and (iii) the substance of this proviso shall be incorporated into the Sale
Order;

                (l)     All rights and claims arising from the Enduring Contract and the DJR
Contract to collect any outstanding Accounts due thereunder, or, in the alternative to receive,
collect, reclaim, and hold any returned or unpaid Inventory that is subject to the Enduring Contract
or DJR Contract; and

                (m)     Such assets of the Seller not otherwise provided for in this Agreement
designated by Purchaser as Acquired Assets prior to or within thirty (30) days after Closing (which
may then include the Boomerang Inventory if it is determined to be available free and clear of liens
and encumbrances) in each case at the value of such additional assets of the Seller that is
reasonably determined among the parties using the same or similar valuation methodologies as
employed under this Agreement or as otherwise agreed among the parties and paid by Purchaser
to Seller as an additional Purchase Price with respect to any such additional designated assets.

         2.2      Assignment of Leases, Licenses, Contracts, and Purchase Orders. Schedule 2.2
sets forth a list of all material Contracts and all Leases to which Seller is a party, together with the
Seller’s good faith estimate (on a vendor-by-vendor basis) as of the Effective Date of the estimated
Cure Amounts with respect to each counterparty to any of the Contracts and Leases. Subject to the
terms and conditions set forth in this Agreement, including, but not limited to this Section 2.2,
Seller will assign and transfer to Purchaser, effective as of the Closing Date, all of Seller’s (a)
right, title and interest in and to, and Purchaser will take assignment of, the following rights and
interests that are used in connection with, or relate primarily to the Business, and (b) Seller’s
obligations to pay to each counterparty of each Assumed Lease and the Cure Amount for such
Lease or Contract subject to the limits prescribed herein with such assignment and transfer to
thereafter be free and clear of any and all Liens, Claims and encumbrances of whatever kind or
nature (and the right, title and interest of Seller under all of the following shall be deemed included
in the term “Acquired Assets” as used herein):

               (a)    All Leases for the real property locations which constitute the Acquired
Locations, including the Warehouses and the Offices (the “Assumed Leases”), excluding those
leases which are not acquired by Purchaser as provided for in this Agreement or which are a
Rejected Lease; and



                                                 -12-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 46 of 113




               (b)     Any and all Contracts and other contractual rights of Seller that are
executory in nature, concerning and/or necessary to the continued day-to-day operations or
maintenance of the Acquired Locations, the Warehouses, the Offices or the Business (the
“Executory Contracts”) that are designated to be acquired by Purchaser (the “Assumed Executory
Contracts”), together with those other Contracts that Purchaser designates to be assumed and
assigned to it on Schedule 2.2, in each case (the “Assumed Contracts”), which shall expressly
exclude those Contracts, unexpired leases and other contractual rights (1) identified as Excluded
Assets in Section 2.3 hereof and (2) any Lease which is a vehicle lease; as each of same shall be
designated by Purchaser in the manner and at such times as are provided for herein; provided,
however:

                      (i)     prior to the Effective Date, Seller has not rejected any Executory
Contracts, and shall not have rejected any Executory Contracts pending the exercise or non-
exercise by Purchaser of the Contract Rejection Option in accordance with the terms hereof; and

                        (ii)   Purchaser shall have the right by providing written notice to Seller
and the counter-party to an Executory Contract through and including the date that is three (3) days
prior to the final hearing to approve the Sale Order to determine whether or not to acquire any
Executory Contract by way of assumption and assignment from Seller pursuant to this Agreement
and consistent with the terms set forth in the Cure Notice provided to such counter-party (the
“Contract Rejection Option”).

        2.3     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, the
following assets of Seller, as well as any other assets not defined as Acquired Assets, shall be
retained by Seller and are not being sold or assigned to Purchaser hereunder (all of the following
are referred to collectively as the “Excluded Assets”):

                   (a)   Any capital stock held by Seller or any other affiliates of Seller;

                   (b)   Subject to Section 2.1(i), Section 6.10, and Section 7.4, cash and cash
equivalents;

                   (c)   Any and all company records related to this transaction;

                (d)     Any Contracts and/or Purchase Orders that do not constitute Assumed
Contracts pursuant to Section 2.2(b) hereof, including, without limitation, (i) leases for one or
more Acquired Locations but which are not assigned by Seller and assumed by Purchaser
(“Rejected Leases”), (ii) Contracts relating to the Rejected Lease locations, (iii) Leases for
vehicles, and (iv) any other Contracts or Purchase Orders not purchased and assumed by Purchaser
under any provision of this Agreement, including, without limitation, under Sections 2.2(b), 8.6,
and 8.7;

                   (e)   Any refunds or claims for refunds of income or company taxes;

                   (f)   Any life insurance policies and proceeds thereof owned by Seller;

               (g)     Any governmental rebates or refunds due or which may become due to
Seller pursuant to any federal or state sales, customs or excise tax laws;

                                                  -13-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 47 of 113




               (h)     All Claims (i) that constitute Avoidance Actions with respect to any
Excluded Contracts or business relationships not assumed by the Purchaser, and (ii) arising solely
under or related to any of the Excluded Assets;

               (i)   Such other items mutually agreed upon by Seller and Purchaser and
specified on Schedule 2.3(i) hereto;

                   (j)   The Boomerang Inventory; and

               (k)  The rights which accrue or will accrue to Seller under this Agreement and
the Ancillary Documents.

       2.4     Assumed Obligations. At the Closing, except as provided in Section 2.3 and/or in
Section 2.5 hereof, Purchaser shall assume, and agree to pay, perform, fulfill and discharge the
following additional obligations of Seller:

               (a)    Those obligations which are required to be performed after the Closing Date
under the Assumed Contracts and Assumed Leases from and after the date of the Closing;
provided, however, Seller shall pay the Cure Amounts due to any and all third parties to any
Assumed Executory Contracts and Assumed Leases, which Cure Amount, together with all
deficiencies in Lease Deposits under the Assumed Leases, shall be itemized by Seller prior to
Closing on Schedule 2.2 hereto, subject to the limitations contained in Section 3.3(b) hereof.

               (b)     Those obligations relating to accrued but unused vacation and sick leave
(but not any other compensation or benefits except as specified in Section 7.2 hereof) of Hired
Employees of Seller hired by Purchaser at Closing; provided, however, following the Closing,
subject to Section 7.2 hereof, Purchaser may establish such policies and procedures in respect of
Hired Employees as Purchaser shall deem appropriate, in its discretion.

             (c)      The obligations arising from the return of the DJR Inventory and the
Enduring Inventory, if such inventory is returned at the option of such counterparty pursuant to
the DJR Contract and the Enduring Contract, respectively.

        The obligations and liabilities set forth in this Section 2.4(a) - (c) are collectively defined
herein as the “Assumed Obligations.”

        2.5     No Other Liabilities Assumed. Other than the Assumed Obligations, Purchaser is
not assuming nor agreeing to manage, discharge, or otherwise be liable for, and shall be deemed
not to have assumed any liabilities or obligations of Seller. Seller acknowledges and agrees that
pursuant to the terms and provisions of this Agreement and under any Contracts, unexpired leases,
and other contractual rights of Seller, Purchaser will not assume any obligation of Seller, other
than the Assumed Obligations. In furtherance and not in limitation of the foregoing, neither
Purchaser nor any of its affiliates shall assume, and shall not be deemed to have assumed, other
than as specifically set forth in Article II hereof, any debt, Claim, obligation or other liability of
Seller or any of its affiliates whatsoever, including, but not limited to, (i) any Environmental Costs
and Liabilities for any act, omission, condition or event caused by or attributable to Seller to the
extent occurring or existing prior to the Closing Date, including without limitation all
Environmental Costs and Liabilities relating in any manner to Seller’s direct or indirect handling,

                                                 -14-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 48 of 113




transportation or disposal of any Contaminants, (ii) any of Seller’s liabilities in respect of Taxes
accruing prior to or otherwise attributable to periods prior the Closing, which shall not be subject
to any proration under Section 3.4 hereof, (iii) any investment banking, financial advisory, brokers
or finders fees arising by reason of Seller’s dealings with brokers or other third parties, or other
liability of Seller for costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement, (iv) any Indebtedness, including any insurance payables and trade payables
and expenses arising prior to the Closing Date, (v) any obligations, liabilities, or Losses for Seller’s
Employees, officers, directors, managers, advisors, or consultants including severance,
termination pay, pension, profit sharing or any other Employee Benefit Plans, compensation or
retiree medical and other benefits and obligations, except to the extent otherwise provided in
Sections 2.4(b) and 7.2 hereof, or any obligation, Claim or amount under the Workers Adjustment
and Retraining Notification Act or similar state statutes or regulations (“WARN Act”), (vi) any
obligation or liability arising as a result of or whose existence is a breach of Seller’s
representations, warranties, agreements or covenants contained in this Agreement or otherwise,
(vii) any Excluded Assets, (viii) any Affiliate Obligations, (ix) any liability subject to compromise,
except to the extent same constitutes an Assumed Obligation, (x) any product liability or similar
Claim for injury to any person or property arising out of or based on a breach of the Seller’s
representations, warranties, or agreements, express or implied, failure to warn, label, or advise
customers of such risks, (xi) any recall, design defect or related Claims with respect to any products
manufactured or sold or any service performed by the Seller, (xii) rebates, allowances, deductions
and/or price discrepancies relating in any manner to products sold in pursuit of the Business prior
to the Closing Date and (xiii) any obligations or liabilities with regard to any unpaid Inventory
(whether such payments came due prior to, on or following the Petition Date) for which the
Purchaser is unable to reach a consensual resolution with the counterparty of such Inventory,
including any liabilities relating to any Inventory for which Seller has not fully paid all amounts
due with respect such Inventory that is presently held by Seller (collectively, “Unassumed
Liabilities”). Disclosure of any obligation or liability on any schedule to this Agreement shall not
create an Assumed Obligation or other liability of Purchaser, except where such disclosed
obligation has been expressly assumed by Purchaser as an Assumed Obligation in accordance with
the provisions of Article II hereof.

        2.6     Right to Change Designations. Notwithstanding anything in this Agreement to the
contrary, Purchaser reserves the right to designate in one or more written notices to Seller (i) at
any time within sixty (60) days following the Closing Date, any Acquired Asset as an Excluded
Asset and (ii) at any time prior to the commencement of any auction carried out pursuant to the
Bid Procedures, any Excluded Contract as an Assumed Contract (it being understood and agreed
that such written notices shall be deemed to have automatically updated and revised the applicable
schedules hereto for all purposes of this Agreement); provided, however, that from and after the
Effective Date, any designation by Purchaser of any Acquired Assets as Excluded Assets or
Excluded Contracts shall not reduce the Purchase Price payable for the Acquired Assets.

                                     ARTICLE III
                             PURCHASE PRICE AND PAYMENT

       3.1    Purchase Price. Subject to the terms and conditions of this Agreement, the
aggregate consideration to be paid by Purchaser (the “Purchase Price”) in respect of, inter alia, the
Acquired Assets, the Assumed Leases and Assumed Contracts in cash paid pursuant to Section

                                                 -15-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 49 of 113




3.2, and shall be comprised of the items set forth in the subsections below and the amounts
allocable to each such item as of the Effective Date is summarized on Schedule 3.1 hereto, subject
to adjustment as provided in this Agreement:

               (a)     The payment of a blended five hundred thirty-five dollars and six cents per
ton rate as adjusted ($535.06/ton) (the “Inventory Valuation”), as such tonnage is reflected on
Schedule 2.1(a) as of the Record Date, which expressly excludes the Boomerang Inventory, the
Centric Inventory, DJR Inventory, and the Enduring Inventory; plus

               (b)     The Accounts Amount at eighty-five percent (85%) of value as reflected on
Schedule 2.1(i) as of the Closing Date; plus

                   (c)    The Cure Amounts to be paid by Purchaser pursuant to Section 6.8; plus

             (d)     With respect to each of the Enduring Contract and the DJR Contract, (i) the
assumption of the obligations resulting from the reversion of the DJR Inventory and/or the
Enduring Inventory and (ii) ten percent (10%) of the Accounts related to the Enduring Contract
and the DJR Contract as reflected on Schedule 2.1(i) as of the Closing Date; plus

                   (e)    Purchaser’s assumption of the Assumed Obligations; plus

               (f)    The Centric Claims Settlement Amount in exchange for mutual releases of
the Centric Claims by all parties in interest in the Bankruptcy Case; plus

                (g)     The Seller Claims Settlement Amount in exchange for XTO Claims and
others listed being included in the list of assets.

        3.2        Payment of Purchase Price; Deposit; Escrow.

                (a)    Prior to the Effective Date, an affiliate of Purchaser delivered by wire
transfer of immediately available funds, the sum of One Million Three Hundred and Twenty Seven
Thousand Three Hundred and Three U.S. dollars ($1,327,303.00) (the “Deposit”) to a third party
financial institution escrow agent (the “Escrow Agent”), which is being held in escrow in a
segregated, account pursuant to the terms and provisions hereof and in accordance with the terms
and conditions of an escrow agreement by and among Seller, Purchaser, and the Escrow Agent, as
amended, in the form to be attached as Exhibit A hereto (the “Escrow Agreement”). Subject to
the terms and conditions of Article XI, the Deposit and all interest accruing thereon shall either be
delivered to Seller and applied towards the Purchase Price upon the Closing, or, in the event that
this Agreement is terminated prior to a Closing, paid to Purchaser or Seller in accordance with
Article XI hereof. The Escrow Agent shall retain possession of the Deposit until delivery thereof
is permitted or required under the terms of the Escrow Agreement and this Agreement

                   (b)    Upon the Closing, Escrow Agent shall return the Deposit to Purchaser.

               (c)     At Closing, Purchaser shall pay to Seller by wire transfer of immediately
available funds the cash portion of the Purchase Price.



                                                 -16-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 50 of 113




       3.3         Adjustments to Purchase Price. The Purchase Price is subject to adjustment as
follows:

                 (a)     Physical Count; Inventory Audit Procedures. The Inventory Valuation set
forth on Schedule 2.1(a) directly reflects the total Inventory purported to be held free and clear of
all Liens and encumbrances by Seller as of the Record Date. The Inventory and Inventory
Valuation will be reviewed and adjusted immediately prior to the Closing to account for any
Inventory that have been sold, transferred, or that cannot be sold free and clear of Liens on the
Closing Date. During the period between the Effective Date and the Closing Date, either Seller or
Purchaser may, upon 72 hour notice to such other party and U.S. Bank National Association, as
administrative agent, initiate an audit of the Inventory (an “Inventory Audit”) to determine the
precise amount of tonnage of the Inventory identified on Schedule 2.1(a) and to update that
schedule, as needed, prior to the Closing Date. The procedures and results of the Inventory Audit
are set forth in this Section 3.3.

                      (i)    Notice and Observation Rights. Representatives or affiliates of
Seller, Purchaser and U.S. Bank National Association, as administrative agent, may be present to
observe the taking of any Inventory Audit and shall receive notice at least 72 hours before any
Inventory Audit commences, such notice shall describe the time and place of such Inventory Audit.

                        (ii)   Audit of Tonnage Only. The Inventory Audit shall review only the
tonnage of the Inventory, no other facts, figures or attributes of the Inventory shall be reviewed or
adjusted as part of the Inventory Audit.

                       (iii) Physical Audit Only. Only Inventory that is actually physically
reviewed will be eligible for adjustment under this Section3.3(a), and neither sampling nor
extrapolation, nor any other statistical method of calculation will be used.

                        (iv)    Cost of Inventory Audit. All parties shall be solely responsible for
and shall pay all of the costs and expenses borne by them for the Inventory Audit.

                       (v)    Post-Audit Valuation of Inventory. Upon the conclusion of the
Inventory Audit, if the tonnage of the Inventory as determined by the Inventory Audit differs from
the tonnage of the Inventory, as adjusted for recorded sales or transfers that have otherwise been
credited against the Inventory, Inventory Valuation and the Purchase Price, then the parties agree
to adjust the Inventory and the corresponding Inventory Valuation by an amount equal to the
change in value of the tonnage of the Inventory multiplied by $535.06 per ton.

                (b)     At any time prior to the Closing Date, Purchaser may designate a list of
Assumed Executory Contracts pursuant to the terms of the Sale Order and the Cure Amounts
associated with each such Assumed Executory Contract. The Cure Amounts and any amounts
paid to restore any deficiencies in Lease Deposits under Assumed Leases up to a maximum amount
equal to the Cure Cap shall be paid by Purchaser to the counter-party to the Assumed Executory
Contracts prior to the Closing from its own funds. The balance of any Cure Amounts to be paid
to counter-parties to any Assumed Executory Contracts shall be paid from the portion of the
Purchase Price deliverable by Purchaser at the Closing, and any Claims arising under the Assumed



                                                -17-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 51 of 113




Executory Contracts prior to the Closing Date shall be paid to the counter-party to such Assumed
Executory Contract and thereafter be deemed to be fully satisfied.

               (c)    At any time following the Closing, to the extent Purchaser is required to as
a condition of the full and prompt assignment of any rights under an Assumed Contract and
actually pays any additional amounts constituting Cure Amounts or to restore any deficiencies in
Lease Deposits under Assumed Leases in excess of the Cure Cap, Purchaser shall pay such
additional amounts expended by it as Cure Amounts or Lease Deposits.

               (d)    An amount equal to the aggregate value of any Losses that are non-De
Minimis Losses incurred by Purchaser or its affiliates arising from (1) any inaccuracy in or breach
of any of the representations or warranties of the Seller contained in this Agreement or in any
documents delivered by Seller herewith; or (2) any breach or non-fulfillment of any covenant of
Seller; provided however the aggregate value of such Losses incurred by Purchaser shall not
exceed 10% of the Purchase Price.

        3.4      Prorations. Except as otherwise provided in this Agreement with respect to items
allocable exclusively to Seller or Purchaser, to the extent that any of the items listed below in this
Section 3.4 are paid by Seller prior to the Closing or are payable by Purchaser or Seller after the
Closing Date, such items shall be apportioned as of the Closing Date such that (a) Seller shall be
liable for that portion of such of the allocable costs relating or attributable to periods prior to the
Closing Date; and (b) Purchaser shall be liable for that portion of the allocable costs relating or
attributable to periods on or after the Closing Date. Prior to the Closing, the parties shall schedule
and pro-rate the expenses and costs outlined in this Section 3.4, and such prorations of expenses
shall be adjustments to the cash portion of the Purchase Price paid at the Closing. Should any
amounts to be prorated not have been finally determined on the Closing Date, a mutually
satisfactory estimate of such amounts made on the basis of Seller’s records shall be used as a basis
for settlement at Closing, and the amount finally determined will be prorated as of the Closing
Date and appropriate settlement made as soon as practicable after such final determination. If as
a result of any such settlement in accordance with the preceding sentence Purchaser is owed an
amount from Seller, Seller agrees to promptly pay such amount to Purchaser. The items to be
prorated in accordance with this Section 3.4 shall include, without limitation: (x) lease payments
under Assumed Leases for the month in which the Closing occurs; (y) insurance premiums of any
policies acquired by Purchaser at Closing; and (z) any and all other expenses customarily subject
to proration in connection with the sale and purchase of assets and not otherwise provided for
herein. Seller and Purchaser agree to furnish each other with such documents and other records as
each party reasonably requests in order to confirm all adjustment and proration calculations made
pursuant to this Section 3.4. The proration and adjustment process provided in this Section 3.4
shall also include an adjustment of cash received by Purchaser or Seller (as the case may be) to
which the other is entitled pursuant to the provisions of Sections 2.1(i) and 2.3(b) above.

        3.5    Procedure for Purchase Price Calculation and Payment. Purchaser shall prepare a
written schedule as soon as practicable after the Closing setting forth the calculation of the
Purchase Price as provided for in this Article III. Seller and Purchaser hereby agree to use their
diligent, good faith efforts to effectuate and finalize the calculation of the adjustments
contemplated by this Article III within thirty (30) days following the Closing Date, to the extent
information is available as of such date, and in no event later than 120 days after the Closing Date.

                                                 -18-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 52 of 113




In the event that the calculation of all such adjustments have not been finalized and effectuated
within fifteen (15) days after the expiration of the relevant calculation period, either party may
submit the matter to the Bankruptcy Court for resolution.

         3.6     Further Assurances. From time to time after the Closing and without further
consideration, (a) Seller, upon the request of Purchaser and at Seller’s expense, shall execute and
deliver such documents and instruments of conveyance and transfer as Purchaser may reasonably
request in order to consummate more effectively the purchase and sale of the Acquired Assets as
contemplated hereby and to vest in Purchaser title to the Acquired Assets transferred hereunder,
provided that (i) Seller shall not be required to execute or deliver any document or instrument
pursuant to this Section 3.6 which includes any provision(s) which impose obligations upon Seller
which are greater than those imposed upon Seller under the other provisions of this Agreement,
the Ancillary Documents, the Sale Order, or the documents executed pursuant hereto, and (ii) in
no event shall Seller be required to incur any material cost or expense in the performance of its
obligations under this Section 3.6 (it being understood that Purchaser shall in any event be entitled
to require Seller to take such action as Seller would otherwise be required to take pursuant to this
Section 3.6 but for the cost thereof by providing to Seller the amount Seller reasonably anticipate
incurring in excess of immaterial costs and expenses of taking such action), and (b) Purchaser,
upon the request of Seller and at Purchaser’s expense, shall execute and deliver such documents
and instruments of assumption as Seller may reasonably request in order to confirm Purchaser’s
liability for the obligations under the Assumed Obligations or otherwise more fully consummate
the transactions contemplated by this Agreement; provided that (i) Purchaser shall not be required
to execute or deliver any document or instrument pursuant to this Section 3.6 which includes any
provision(s) which impose obligations upon Purchaser which are greater than those imposed upon
Purchaser under the other provisions of this Agreement or the documents executed pursuant hereto,
and (ii) in no event shall Purchaser be required to incur any material cost or expense in the
performance of its obligations under this Section 3.6 (it being understood that notwithstanding the
foregoing, Seller shall in any event be entitled to require Purchaser to take such action as Purchaser
would otherwise be required to take pursuant to this Section 3.6 but for the cost thereof by
providing to Purchaser the amounts Purchaser reasonably anticipates incurring in excess of
immaterial costs and expenses in taking the action).

                                  ARTICLE IV
                   REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants to Purchaser as of the Effective Date and the Closing Date,
as follows:

        4.1     Due Incorporation; Good Standing. Eagle Pipe is a limited liability company duly
formed under the laws of the State of Texas, and is in good standing thereunder as of the Effective
Date and as of the Closing Date. Subject to the Bankruptcy Code, Eagle Pipe has full power and
authority to own, use and lease its properties and to conduct its Business as such properties are
owned, used or leased and as such Business is currently conducted. Eagle Pipe is qualified to do
business as a foreign corporation and is in good standing in each jurisdiction in which such
qualification is required except where the failure to so qualify would have a Material Adverse
Effect.


                                                -19-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 53 of 113




        4.2     Authority; No Violation. Subject to the Sale Order and the Bankruptcy Code, Seller
has all requisite company power and authority to enter into this Agreement and to carry out the
transactions contemplated hereby, and the execution, delivery and performance of this Agreement
by Seller shall be duly and validly authorized and approved by all necessary company action.
Subject to the approval and entry of the Sale Order by the Bankruptcy Court, this Agreement shall
constitute the legal and binding obligation of Seller, enforceable against Seller in accordance with
its terms. Subject to the approval and entry of the Sale Order by the Bankruptcy Court, the entering
into of this Agreement, and the consummation by Seller of the transactions contemplated hereby,
will not (a) violate the provisions of any applicable federal, state or local laws, (b) violate any
provision of Seller’s Certificate of Formation or its governing documents and agreements, or (c)
except as set forth in Schedule 4.2 attached hereto, violate any provision of, or result in a default
or acceleration of any obligation under, or result in any change in the rights or obligations of Seller
under, any Lien, Contract, agreement, license, lease, instrument, indenture, order, arbitration
award, judgment, or decree to which Seller is a party or by which it is bound, or to which any
property of Seller is subject that will not otherwise be stayed or discharged upon entry of the Sale
Order by the Bankruptcy Court or otherwise pursuant to the Chapter 11 Case.

        4.3     Consents. To Seller’s Knowledge, formed after reasonable inquiry, except for
consents, approvals or authorizations of, or filings with the Bankruptcy Court, no notice to, filing
with, authorization of, exemption by, or consent of any governmental authority is required in order
for Seller to consummate the transactions contemplated hereby.

        4.4     Title to and Condition of Properties. At and as of the Closing Date, Seller will have
good and marketable title to, or a valid leasehold or license interest in, and will have, subject to
the entry of the Sale Order for which no stay has been obtained, the right to sell, convey, transfer,
assign and deliver to Purchaser, free and clear of all Liens, Claims, interests and encumbrances of
whatever kind or nature, the Acquired Assets, including, but not limited to, the Assumed Leases
and the Assumed Contracts. At and as of the Closing Date, the Bill of Sale and the Assignment
and Assumption will be effective to vest in Purchaser good and valid record and marketable title
to the Acquired Assets, including, but not limited to, the Assumed Leases, the Assumed Contracts
and all of Seller’s Inventory. As of the Closing Date, Seller will have good and marketable title
to, and will have the right to sell, convey, transfer, assign and deliver to Purchaser its interest in
the Proprietary Information. Following the Closing, Seller shall advise any warehouseman, bailee,
or agent with possession of any Acquired Assets of the transaction contemplated hereby and of the
Sale Order effectuating it, and, upon request of Purchaser, cause such persons to transfer
possession of such Acquired Assets to Purchaser. The Acquired Assets represent all the assets of
Seller and its affiliates used or useful in the Business, and no affiliate of Seller presently possesses
or controls holds any such assets.

       4.5     Contracts. To Seller’s Knowledge, formed after reasonable inquiry, incorporated
into Schedule 2.2 hereof is a true and complete list of all Contracts and Leases that are material to
the Business (i.e., Contracts under which Seller would be required to pay or be paid $10,000 or
more annually to or from another party) as of the Effective Date to which a Seller is party and
which relates primarily to the Business, or to which any of the Acquired Assets or Assumed
Obligations are subject. Except as may have occurred solely as a result of the commencement of
the Chapter 11 Cases, each of the Assumed Contracts is in full force and effect and there are no
material defaults thereunder on the part of any other party thereto which are not subject to an

                                                 -20-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 54 of 113




automatic stay, and the Seller is not in default in any material respect in the performance,
observance or fulfillment of any of its obligations, covenants or conditions contained in any
Assumed Contract to which it is a party or by which it or its property is bound which are not subject
to an automatic stay. Each Assumed Contract was entered into at arm’s length and in the Ordinary
Course of Business and, subject to the Sale Order and the assignment of each Assumed Contract
by the applicable Seller in accordance with applicable Law, is a valid and binding obligation of
the Seller and the other parties thereto and is in full force and effect in accordance with its terms.

        4.6     Brokers. Except as previously filed in the Chapter 11 Case with respect to
GlassRatner Advisory & Capital Group LLC d/b/a B.Riley Advisory Services (or an affiliate
thereof) or as otherwise set forth on Schedule 4.6, Seller has incurred no liability to any broker,
finder or agent with respect to the payment of any commission regarding the consummation of the
transactions contemplated hereby.

        4.7        Operational Matters.

                (a)     Seller has maintained its pricing files relating to the Business in the
Ordinary Course of Business, and prices charged to its customers for goods are the same in all
material respects as set forth in such pricing files for the periods indicated therein. All pricing files
and records requested by Purchaser relative to the Inventory have been and will continue to be
made available to Purchaser. All such pricing files and records requested by Purchaser and agreed
to be supplied by Seller are and shall continue to be true and accurate in all material respects as to
the actual cost to Seller for purchasing the goods referred to therein and as to the selling price to
the public for such goods as of the dates and for the periods indicated therein.

                (b)     Seller shall ticket or mark all items of Inventory received at the Acquired
Locations and any Warehouse or distribution center after the Effective Date but prior to the Closing
Date in a manner consistent with similar inventory located thereat and in accordance with Seller’s
historic practices and policies relative to pricing and marking of Inventory.

               (c)    Seller shall not have intentionally taken, and shall not intentionally take
through and including the Closing Date, any actions to increase the cost of operating the Business,
including, without limitation, increasing salaries or other amounts payable to Employees.

                (d)    Seller shall not have intentionally taken, and shall not intentionally take
through and including the Closing Date, any actions to decrease the value of the Acquired Assets
prior to the Closing Date.

                   (e)    Seller shall be current on all obligations incurred by it following the Petition
Date;

              (f)      Seller has and shall continue through and including the Closing Date to
operate the Business in the Ordinary Course of Business.

               (g)    To Seller’s Knowledge the amounts reflected on Schedule 2.2 reflect the
aggregate amount of Cure Amounts and any deficiencies in Lease Deposits under the Assumed
Leases that Seller would be obligated to pay for its pre-assumption arrears under the Contracts.


                                                   -21-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 55 of 113




        4.8     Inventory. As of the Effective Date and the Closing: (i) Seller’s books and records
fairly and accurately reflect and represent the Inventory in the possession of Seller, and the sales
of Inventory, (ii) Seller has not taken any actions outside of the Ordinary Course of Business
(including, without limitation, pursuant to any sale, promotion, discount or any other offer outside
the Ordinary Course of Business) to reduce in any way the aggregate value of the Inventory, (iii)
the Inventory is in warrantable and saleable condition, (iv) there have not been any atypically large
purchases, sales, or transfers of Inventory Outside the Ordinary Course of Business, except those
identified on Schedule 4.8 hereto, and (v) there has not otherwise been any depletion of or damage
to the Inventory due to any event or occurrence not within the Ordinary Course of Business of
Seller. To Seller’s Knowledge, all Inventory and all merchandise that is the subject of Seller’s
Purchase Orders is in compliance in all material respects with all applicable U.S. federal, state, or
local product safety laws, rules and standards, and customs regulations where applicable, and has
or will be manufactured and produced in conformity with all applicable U.S. federal, state, or local
child labor and other similar laws, rules and standards.

        4.9     Accounts. The Accounts reflected on Schedule 2.1(i) hereto as of the Record Date
are reflected on such Schedule 2.1(i) and all Accounts arising after the Record Date as such
amounts are updated immediately prior to the Closing (a) have arisen from bona fide transactions
entered into by Seller involving the sale of goods or the rendering of services in the Ordinary
Course of Business, (b) constitute only valid, undisputed Accounts of Seller, (c) are not subject to
claims of set-off or other defenses or counterclaims asserted by any obligor, and (d) have not been
accelerated, discounted, deferred, or adjusted by Seller outside the Ordinary Course of Business.

        4.10 Employees. The information regarding the employees currently employed at the
Acquired Locations and the Offices, including compensation, bonus, benefit, length of service and
other terms of employment for such employees, provided by Seller to Purchaser prior to the
Effective Date, is true and complete as of the Effective Date. Seller is not a party to any collective
bargaining agreement covering any of the Employees of the Business and no labor union represents
any such Employees.

        4.11 Intellectual Property. The trade names, servicemarks, assumed names, trademarks
and trademark applications set forth in Section 2.1(b) are the only trade names, servicemarks,
assumed names, trademarks and trademark applications that are currently used in the Business by
Seller. To Seller’s Knowledge, the use of the Intellectual Property by Seller in the manner
currently used by Seller does not require the consent of any other Person. The Intellectual Property
is either owned by Seller or is licensed to Seller and Seller has a legal right to use it in the manner
used by Seller, and, upon approval and entry of the Sale Order by the Bankruptcy Court, the
Intellectual Property owned by Seller may be transferred by Seller to Purchaser, free and clear of
any Liens. Seller has not granted any third party any license or right to use the Intellectual Property
and, to the Seller’s Knowledge, no other Person has an interest in or a right or license to use, or
the right to license any other Person to use any of the Intellectual Property owned by Seller. There
are no Claims of any other Person pertaining thereto which have been received by Seller and no
proceedings have been instituted, are pending or, to the Seller’s Knowledge, threatened, which
challenge Seller’s rights in respect thereof. To Seller’s Knowledge, none of the Intellectual
Property owned by Seller is being infringed by another Person or is subject to any outstanding
order, decree, ruling, charge, injunction, judgment or stipulation. No Claim is pending or, to the


                                                 -22-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 56 of 113




Seller’s Knowledge, threatened charging Seller with infringement of any adversely held
proprietary or intellectual property right.

        4.12       Compliance with Laws.

                (a)    Seller has all licenses, permits, franchises, orders, approvals, accreditations,
written waivers and other authorizations as are reasonably necessary in order to enable it to own
and conduct the Business as currently conducted and to occupy and use its real and personal
properties (“Necessary Permits”). To Seller’s Knowledge, no registration, filing, application,
notice, transfer, consent, approval, order, qualification, waiver or other action of any kind is
required by virtue of the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby to effect the transfer to Purchaser of such Necessary Permits.
Seller is in compliance with the terms and conditions of all Necessary Permits.

                (b)     Seller has conducted and is conducting the Business in material compliance
with applicable federal, state, local and foreign laws, statutes, ordinances, regulations, rules or
orders or other requirements of any governmental, regulatory or administrative agency or authority
or court or other tribunal relating to it to which Seller may be subject. Seller is not now charged
with, and, to the Seller’s Knowledge, is not now under investigation with respect to, any possible
material violation of any applicable law, statute, ordinance, regulation, rule, order or requirement
relating to any of the foregoing, and Seller is current in the filing of all material reports required
to be filed with any governmental, regulatory or administrative agency or authority.

        4.13 Taxes. Seller has filed all Tax Returns that it was required to file. All such Tax
Returns were, when filed, correct and complete in all material respects. All Taxes due and payable
by Seller currently have been paid (whether or not shown on any Tax Return). Seller currently is
not the beneficiary of any extension of time within which to file any such Tax Return. No Claim
has been made by an authority in a jurisdiction where Seller does not file Tax Returns that it is or
may be subject to the imposition of any Tax by that jurisdiction. Seller has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or owing to any
employee, consultant, independent contractor, creditor, shareholder, or other third party. Seller is
not aware of any dispute or Claim concerning any liability for Taxes. Seller has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time with respect to a tax
assessment or deficiency.

        4.14       Employee Benefit Plans.

                (a)    Except for the arrangements set forth on Schedule 4.14(a) attached hereto,
Seller does not now maintain or contribute to, nor has in the current or preceding six (6) calendar
years maintained or contributed to, any pension, profit-sharing, deferred compensation, bonus,
stock option, share appreciation right, employee stock ownership, severance, group or individual
health, dental, medical, life insurance, survivor benefit, or similar plan, policy or arrangement,
whether formal or informal, for the benefit of any director, officer, consultant or employee,
whether active or terminated, of Seller. Each of the arrangements set forth on Schedule 4.14(a)
attached hereto is hereinafter referred to as an “Employee Benefit Plan”.




                                                 -23-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 57 of 113




               (b)     Seller has heretofore delivered to Purchaser true, correct and complete
copies of each Employee Benefit Plan of Seller and, and with respect to each such Employee
Benefit Plan (i) any associated trust, custodial, insurance or service agreements, (ii) any annual
report, actuarial report, or disclosure materials (including specifically any summary plan
descriptions) submitted to any governmental agency or distributed to participants or beneficiaries
thereunder in the current or any of the three (3) preceding calendar years and (iii) the most recently
received IRS determination letters and any governmental advisory opinions or rulings.

                (c)     Except as set forth on Schedule 4.14(c), each Employee Benefit Plan is and
has heretofore been maintained and operated in compliance in all material respects with the terms
of such Employee Benefit Plan and with the requirements prescribed (whether as a matter of
substantive law or as necessary to secure favorable tax treatment) by any and all laws statutes,
governmental or court orders, or governmental rules or regulations in effect from time to time,
including, but not limited to, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and the Code and applicable to such Employee Benefit Plan. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Code has been determined to be so
qualified by the IRS and nothing has occurred since the date of the last such determination which
has resulted or is likely to result in the revocation of such determination.

                (d)     Except as set forth on Schedule 4.14(d) hereto: (i) there is no pending or
threatened legal action, proceeding or investigation, other than routine claims for benefits,
concerning any Employee Benefit Plan or, to the Seller’s Knowledge, any fiduciary or service
provider thereof and, to the Seller’s Knowledge, there is no basis for any such legal action or
proceeding; (ii) no liability (contingent or otherwise) to the Pension Benefit Guaranty Corporation
(“PBGC”) or otherwise under Title IV of ERISA has been or could reasonably be expected to be
incurred by Seller (other than insurance premiums satisfied in due course); and (iii) no reportable
event, or event or condition which presents a material risk of termination by the PBGC, has
occurred with respect to any Employee Benefit Plan, or any retirement plan of an affiliate (as
defined in Section 4.14(a)) of Seller, which is subject to Title IV of ERISA.

               (e)   No Employee Benefit Plan is a multiemployer plan. For purposes of this
Section 4.14, “multiemployer plan” is defined in Section 4001(a)(3) of ERISA, and “affiliate”
means any entity which under Section 414 of the Code is treated as a single employer with Seller.

               (f)    Seller has paid and will continue to pay subject to any applicable Orders of
the Bankruptcy Court, through the Closing Date, (i) all self-insured or self-funded employee
benefit programs for Employees of the Business, including health and medical benefits and
insurance and all proper claims made in accordance with such programs, (ii) all casualty, liability,
workers’ compensation and other insurance premiums, and (iii) all applicable employment Taxes.

        4.15 Customers and Suppliers. The Seller has not received any notice, and has no reason
to believe, that any material customer, vendor or suppliers has or intends to cease, reduce,
materially alter its relationship with Seller.

        4.16 Environmental Matters. Except as described in Schedule 4.16, (a) Seller has not
generated, used, stored, treated or disposed of any Hazardous Substances (as defined below), other
than cleaning and/or office supplies used in the Ordinary Course of Business, except in material

                                                -24-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 58 of 113




compliance with all applicable Environmental Laws; (b) Seller has not transported nor has it
arranged or contracted with any party for the transportation, storage, treatment or disposal of any
Hazardous Substances, except in material compliance with all applicable Environmental Laws; (c)
Seller, the operation of the Business, and any real property that Seller owns, leases or otherwise
occupies and uses in connection with the operation of the Business (the “Premises”) are in material
compliance with all applicable Environmental Laws; and orders or directives of any governmental
authorities having jurisdiction under such Environmental Laws, including, without limitation, any
Environmental Laws or orders or directives with respect to any cleanup or remediation of any
release or threat of release of Hazardous Substances; and (d) Seller has not received any citation,
directive, letter or other written communication or any written notice of any proceedings or Claims,
from any Person, entity or governmental authority arising under Environmental Laws with respect
to the Premises, or the conduct of its operation of the Business, nor is it aware of any basis therefor.
Seller has obtained and is maintaining in full force and effect all permits, licenses and approvals
required by any Environmental Laws applicable to the Premises and Seller’s business operations
conducted thereon, and is in material compliance with all such permits, licenses and approvals,
except for such permits, licenses and approvals, the absence of which would not, or such
noncompliance with which would not, either individually or in the aggregate, have a Material
Adverse Effect. Except as described in Schedule 4.16, to Seller’s Knowledge, Seller has not
caused or allowed a release, or a threat of release, of any Hazardous Substances on the Premises.

        4.17 Litigation. Except as disclosed on Schedule 4.17 attached hereto, (a) there is no
Claim pending or, to the Seller’s Knowledge, threatened by, against, affecting or regarding the
Acquired Assets or Seller at law or in equity before any federal, state, local or foreign court or any
other governmental or administrative agency or tribunal or any arbitrator or arbitration panel which
would reasonably be expected to have a Material Adverse Effect thereon, and (b) there are no
judgments, orders, rulings, charges, decrees, injunctions, notices of violation or other mandates
against or affecting the Acquired Assets which would have a Material Adverse Effect thereon.

                                    ARTICLE V
                   REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Purchaser represents and warrants to Seller as of the Effective Date as follows:

       5.1     Purchaser’s Organization; Good Standing. Purchaser is a Texas limited liability
company, duly incorporated, validly existing and in good standing under the laws of the State of
Texas, with full power and authority to own, use or lease its properties and to conduct its business
as such properties are owned, used or leased and as such business is currently conducted.

        5.2     Purchaser’s Authority; No Violation. Purchaser has all requisite corporate power
and authority to enter into this Agreement and to carry out the transactions contemplated hereby,
and the execution, delivery and performance of this Agreement by Purchaser shall be duly and
validly authorized and approved by all necessary limited liability company action. This Agreement
shall constitute the legal and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except that the enforceability hereof may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the discretion of the court

                                                 -25-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 59 of 113




before which any proceeding may be brought. Subject to the approval and entry of the Sale Order
by the Bankruptcy Court, the entering into of this Agreement, and the consummation by Purchaser
of the transactions contemplated hereby, will not (a) violate the provisions of any applicable
federal, state or local laws, (b) violate any provision of Purchaser’s certificate of organization or
operating agreement, or (c) except as set forth in Schedule 5.2 attached hereto, violate any
provision of, or result in a default or acceleration of any obligation under, or result in any change
in the rights or obligations of Purchaser under, any Lien, Contract, instrument, indenture, order,
arbitration award, judgment, or decree to which Purchaser is a party or by which it is bound, or to
which any property of Purchaser is subject that will not otherwise be stayed or discharged upon
entry of the Sale Order by the Bankruptcy Court or otherwise pursuant to the Chapter 11 Case.

       5.3     Consents, Approvals or Authorizations. To the best of Purchaser’s knowledge,
formed after reasonable inquiry, except for consents, approvals or authorizations of, or filings with
the Bankruptcy Court, no notice to, filing with, authorization of, exemption by, or consent of any
governmental authority is required in order for Purchaser to consummate the transactions
contemplated hereby.

       5.4    Brokers. Purchaser has incurred no liability to any broker, finder or agent with
respect to the payment of any commission regarding the consummation of the transactions
contemplated hereby.

        5.5    Litigation. There are no actions pending or, to the knowledge of Purchaser,
threatened that question the validity of this Agreement or that could reasonably be expected to
have a Material Adverse Effect on Purchaser or on the consummation of the transactions
contemplated by this Agreement.

                                   ARTICLE VI
                     COVENANTS OF SELLER AND/OR PURCHASER

        6.1     Consents and Approvals. Subject to the provisions of Section 3.6 above, Seller and
Purchaser shall each use their commercially reasonable best efforts (a) to obtain all consents and
approvals, as reasonably requested by Purchaser and Seller, to more effectively consummate the
purchase and sale of the Acquired Assets and the assumption and assignment of the Assumed
Contracts, Assumed Leases, and Assumed Obligations, as applicable, together with any other
necessary consents and approvals to consummate the transactions contemplated hereby, (b) to
make, as reasonably requested by Purchaser and Seller, all filings, applications, statements and
reports to all authorities which are required to be made prior to the Closing Date by or on behalf
of Purchaser and/or Seller or any of their respective affiliates pursuant to any applicable Regulation
in connection with this Agreement and the transactions contemplated hereby, and (c) to obtain, as
reasonably requested by Purchaser and Seller, all required consents and approvals (if any) to assign
and transfer the Permits to Purchaser at Closing and, to the extent that one or more of the Permits
are not transferable, to obtain replacements therefor; provided that Seller shall not be required to
make any filing in connection with the transfer of a Permit or take any other action required by
this sentence unless Purchaser advances any and all fees and other charges imposed by any
applicable authority or other Person in connection with such filing, transfer or other requested
action. Subject to the provisions of Section 3.6 and this Section 6.1, in the event that certain Permits
are not transferable or replacements therefor are not obtainable on or before the Closing, but such

                                                 -26-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 60 of 113




Permits are transferable or replacements therefor are obtainable after the Closing, Purchaser and
Seller shall continue to use such reasonable efforts in cooperation with the other after the Closing
as may be required to obtain all required consents and approvals to transfer, or obtain replacements
for, such Permits after Closing and shall do all things reasonably necessary to give Purchaser the
benefits which would be obtained under such Permits.

        6.2        Confidentiality; Non-Solicitation and Use of Trade Names.

                 (a)     Seller acknowledges that it has a special knowledge of the Business and the
proprietary and confidential information included in the Acquired Assets, and that Purchaser is
making a considerable investment in the Acquired Assets from which investment Seller has
benefited. In consideration of this Agreement and such investment and benefit, and as an
inducement to Purchaser to enter into this Agreement and consummate the transactions
contemplated herein, Seller agrees that, for a period of three (3) years after the Closing Date, it
will not, directly or indirectly in one or a series of transactions, disclose in violation of this
Agreement to any person (other than any of Seller’s officers, directors, employees, advisors or
affiliates), or use or otherwise exploit for their own benefit or for the benefit of anyone other than
Purchaser, Confidential Information (as defined below) and Seller shall use its reasonable efforts
to direct all persons or entities to whom any Confidential Information has been disclosed without
violation hereunder to observe the terms and conditions set forth herein as though each such person
or entity was bound hereby. “Confidential Information” means the Proprietary Information,
together with any trade secret, confidential study, data, calculations, software storage media or
other compilation of information, patent, patent application, copyright, trademark, trade name,
service mark, service name, know-how, trade secrets, customer lists, details of client or consultant
Contracts, pricing policies, sales techniques, confidential information relating to suppliers,
marketing plans or strategies, products and formulae, product development techniques or plans,
business acquisition plans or any portion or phrase of any scientific or technical information, ideas,
discoveries, designs, computer programs (including source or object codes), processes,
procedures, research or technical data, improvements or other proprietary or intellectual property
of Seller specifically relating to the Business, whether or not in written or tangible form, and
whether or not registered, and including all files, records, manuals, books, catalogues, memoranda,
notes, summaries, plans, reports, records, documents and other evidence thereof. The term
“Confidential Information” does not include, and there shall be no obligation hereunder with
respect to, information that is or becomes generally available to the public other than as a result of
a disclosure by Seller in breach of this Section 6.2. Seller shall have no obligation hereunder to
keep confidential any Confidential Information if and to the extent disclosure of any therefor is
specifically required by law; provided, however, that in the event disclosure is required by
applicable law, Seller shall provide Purchaser with prompt notice of such requirement, prior to
making any disclosure, so that Purchaser may seek an appropriate protective order, and shall
cooperate with Purchaser, at Purchaser’s expense, in connection therewith. Notwithstanding
anything to the contrary in this Agreement, Seller shall not be deemed to be in default under this
Section 6.2 or any other provision of this Agreement by reason of any information which Seller
may reasonably deem appropriate to disclose in the continuing administration of the Chapter 11
Case.

                 (b)     For a period of two (2) years following the Closing Date, Seller agrees that
it will not, without the express prior written approval of Purchaser (i) directly or indirectly recruit,

                                                 -27-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 61 of 113




solicit or otherwise induce or influence any Hired Employee, sales agent, joint venturer, lessor,
supplier, agent, representative or any other person that has or had during the one (1) year period
immediately preceding the Closing Date a business relationship with Seller relating to the
Business, to discontinue, reduce or adversely modify such employment, agency or business
relationship with Purchaser as it relates solely to the Business, or (ii) only to the extent competitive
with the Business as conducted on the Closing Date, employ or seek to employ or cause any
Competitive Business to employ or seek to employ any person or agent who is employed or
retained by Purchaser. Notwithstanding the foregoing, nothing herein shall prevent an officer of
Seller from providing a letter of recommendation to an employee with respect to a future
employment opportunity.

                (c)    For a period of three (3) years following the Closing Date, Seller agrees that
it will not without the express prior written approval of Purchaser, directly or indirectly, recruit,
solicit or otherwise induce or influence any customer, supplier, or business affiliate of Purchaser
to discontinue, reduce or modify such business relationship with Purchaser to the extent such
business relationship pertains to the Business.

                (d)      Seller agrees that the violation or threatened violation of any of the
provisions of this Section 6.2 by it shall cause immediate and irreparable harm to Purchaser and
that the damage to Purchaser will be difficult or impossible to calculate with precision. Therefore,
in the event that Seller violates this Section 6.2, an injunction restraining Seller from such violation
may be entered (upon proper proof) against Seller, in addition to any other relief available to
Purchaser.

                (e)     If, at the time of enforcement of any provision of this Section 6.2, a court
shall hold that the duration, scope or other restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope or other
restrictions reasonable under such circumstances shall be substituted for the stated duration, scope
or other restrictions and that the court shall be allowed to revise the restrictions contained herein
to cover the maximum period, scope and other restrictions permitted by law.

                (f)    Immediately following Closing, Seller shall change its name to a name that
does not include the words “Eagle Pipe” or any derivation of any such name, shall discontinue use
of any and all such names in connection with any future operations and activities, and shall modify
the names of the debtor in the Chapter 11 Case.

        6.3     Referral of Business Opportunities. From and after the Closing Date, Seller shall
use reasonable efforts to refer to Purchaser all incoming business inquiries, customer orders and
other matters related to the Business, the Acquired Assets and the Assumed Obligations including,
without limitation, all customer orders received by Seller via telephone, website, computer or other
automated systems. To the extent customer orders are delivered to third party electronic data
interchange providers, such providers will be instructed to transmit such orders to Purchaser or
Purchaser’s providers. Electronic delivery, if used, shall be by such method as shall be mutually
agreed.

       6.4     Seller’s Employees. Seller will provide reasonable assistance to facilitate
Purchaser’s hire of such of Seller’s Employees as shall be designated by Purchaser at or prior to

                                                 -28-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 62 of 113




the Closing, consistent with Section 7.2 hereof. Notwithstanding the foregoing, Seller shall not (a)
increase the annualized level of compensation of Seller’s Employees, (b) grant any extraordinary
bonuses, benefits or other forms of directors’ or consultants’ compensation, or (c) increase,
terminate, amend or otherwise modify such compensation.

        6.5        Purchaser’s Access To Seller’s Records.

                (a)     From and after Seller’s execution and delivery of this Agreement, Seller, its
affiliates, successors to Seller (including, without limitation, any liquidating trustee or chapter 7
trustee subsequently appointed to administer Seller’s bankruptcy estate or any assets that
comprised such bankruptcy estate), or Seller’s prepetition lenders and designated agents and
representatives thereof, shall continue to provide Purchaser (or its designated representatives)
access, upon reasonable advance notice to Seller, to Seller’s employees, books and records,
company offices and other facilities for the purpose of conducting such additional due diligence
as Purchaser deems appropriate or necessary, in its discretion, in order to facilitate Purchaser’s
efforts to consummate the transaction provided for herein and to operate the Business. Seller
hereby covenants and agrees to reasonably cooperate with Purchaser in this regard.

                (b)     Without limiting the generality of the foregoing Section 6.5(a), from the
date of this Agreement through the Closing Date, Seller shall provide Purchaser, not less than
every five (5) Business Days, with (i) a complete Inventory report in the form that Seller utilizes
for its own internal reporting, (ii) update reports regarding the status of the Boomerang Claims and
the Centric Claims, and (iii) any other developing or developed matters identified in the context of
Purchaser’s due diligence review.

        6.6     Seller’s Maintenance of Leases and Contracts. Through the Closing Date, subject
to the terms of the any applicable Order of the Bankruptcy Court and Section 6.8 hereof, Seller
shall take such actions as are commercially reasonable and within its control in order to prevent
all Leases and Contracts deemed a part of the Business from being terminated prior to Purchaser’s
taking action under the Contract Rejection Option, so as to ensure that Purchaser may acquire such
assets (or otherwise use same under Section 2.2(b) hereof) at Closing free and clear of any and all
pre-Closing Claims.

        6.7   COBRA and WARN Act Obligations. Through and after the Closing Date, Seller
shall comply with its COBRA and WARN ACT obligations, if any.

        6.8     Payment of Cure Amounts. Purchaser shall timely, in the manner provided in the
Sale Order in amount not to exceed Two Hundred Forty Thousand Dollars ($240,000.00) (the
“Cure Cap”), (a) pay the Cure Amounts due under the Assumed Executory Contracts directly to
the counter party of each Assumed Lease and each Assumed Contract the Cure Amount related to
such Assumed Lease or Assumed Contract, including, without limitation, any amounts assessed
by any landlord under any Assumed Lease following Closing with respect to Seller’s occupancy
and rental of the Acquired Locations prior to Closing, (b) any amounts required to restore any
deficiencies in Lease Deposits under Assumed Leases, and (c) any amounts necessary to reimburse
Seller for all amounts paid under this Section 6.8. Seller shall be liable for the prompt payment of
any Cure Amounts to be paid hereunder that are not payable by Purchaser or that are in excess of
the Cure Cap.

                                                 -29-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 63 of 113




        6.9     Termination of Hired Employees. Contemporaneously with the Closing, Seller
shall terminate all Employees whom Purchaser has designated as Hired Employees. Except for
the obligations with respect to the Hired Employees expressly assumed by Purchaser under Section
2.4(b), Seller shall be solely liable for all termination payments and obligations to such Hired
Employees, including, without limitation, any severance and other costs and expenses incurred or
to be incurred in connection with such termination, and any accrued or contingent salary, bonus,
benefits, phantom stock payments or other amounts.

        6.10 Receipt of Purchaser’s Assets. Seller agrees that in the event it receives any cash
or cash equivalents that properly constitute the property of Purchaser in accordance with the terms
of this Agreement, such cash or cash equivalents shall be held by Seller in trust for Purchaser, and
further shall be accounted for and paid over to Purchaser promptly after its receipt.

       6.11 Reporting Obligations. Following the Closing, Seller shall provide to Purchaser
any information regarding sales at the Acquired Locations and other matters relevant to
Purchaser’s fulfillment of its obligations under the Assumed Leases.

       6.12 Public Statements. Prior to the Closing, the parties shall consult with each other
prior to issuing any Public Statement with respect to this Agreement or the transactions
contemplated hereby and shall not issue any such Public Statement without the prior written
consent of the other party, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, that, nothing herein shall prohibit a party from making public disclosures or
Public Statements required by applicable law, in connection with any hearing or filing with the
Bankruptcy Court or pursuant to any listing or similar agreement with or rules of any securities
exchange or similar regulatory body, provided that in such event the party intending to make such
release with the securities exchange or similar regulatory body shall use its commercially
reasonable efforts to provide the other party with a copy of such public disclosure
contemporaneously with the making of such public disclosure.

        6.13       Bankruptcy Court Approval.

                (a)    Promptly upon the designation of the Purchaser as the “Successful Bidder,”
as defined in and contemplated under the Bid Procedures Order, the Seller shall file with the
Bankruptcy Court the proposed Sale Order. The Seller and Purchaser shall consult with one
another and provide any draft revisions of the proposed Sale Order with sufficient advance notice
regarding pleadings which any of them intend to file, or positions any of them intend to take, with
the Bankruptcy Court in connection with or which might reasonably affect, the Bankruptcy Court’s
entry of the Sale Order.

               (b)     Seller and Purchaser agree that, in the event that Purchaser is not the
Successful Bidder at the auction undertaken pursuant to the Bid Procedures Order, but (i) is
determined to have submitted the second highest or second best bid at the auction and is named
the “Back-up Bidder,” and (ii) Seller gives appropriate notice to Purchaser on or before the Outside
Date indicating that the Successful Bidder has failed to consummate a purchase of the Acquired
Assets, then Purchaser shall promptly consummate the transaction proposed in this Agreement
upon the terms and conditions as set forth herein, including the Purchase Price, as Purchaser may



                                                -30-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 64 of 113




have increased by Purchaser such Purchase Price at the Auction, as reflected in the Back-up Bidder
bid.

               (c)      Purchaser agrees that it will promptly take such actions as are reasonably
requested by Seller to assist in obtaining entry of the Sale Order and a finding of adequate
assurance of future performance by Purchaser, including furnishing affidavits or other documents
or information for filing with the Bankruptcy Court for the purposes, among others, of providing
necessary assurances of performance by Purchaser under this Agreement and demonstrating that
Purchaser is a “good faith” purchaser under Section 363(m) of the Bankruptcy Code.

                (d)      If the Sale Order or any other orders of the Bankruptcy Court relating to this
Agreement or the transactions contemplated hereby shall be appealed by any Person (or if any
petition for certiorari or motion for reconsideration, amendment, clarification, modification,
vacation, stay, rehearing or reargument shall be filed with respect to the Sale Order or other such
Order), Seller will take such steps to reasonably diligently defend such appeal, petition or motion;
and Seller shall use its reasonable best efforts to obtain an expedited resolution of any such appeal,
petition or motion.

                                ARTICLE VII
COVENANTS OF PURCHASERAssumed Obligations. Subsequent to the Closing, Purchaser
             agrees to assume and perform the Assumed Obligations.

        7.2     Employees. Information regarding the employees with respect to the Business
(“Employees”) has been provided by Seller to Purchaser. Upon the Closing, Purchaser shall offer
all Employees continued at-will employment by Purchaser. Employees who accept such continued
at-will offers of employment made by Purchaser pursuant to this Section 7.2 shall be referred to
hereinafter as the “Hired Employees.” In addition to its obligations under Section 6.9 hereof,
Seller shall assist Purchaser in effecting the change of employment of the Hired Employees as of
the Closing in an orderly fashion. Nothing herein expressed or implied shall confer upon any
Employee of Seller, any Hired Employee, any other employee or any legal representative thereof
any additional rights or remedies, including any additional right to employment or continued
employment for any specified period, of any nature or kind whatsoever, under or by reason of this
Agreement. Seller shall be solely responsible for compliance with its WARN Act or COBRA
obligations, as and to the extent applicable. Purchaser may elect to assume the Seller’s Employee
Benefit Plan, but is under no obligation do so or to provide to the Hired Employees those benefits
previously offered to the Employees.

        7.3    Reasonable Access to Records and Certain Personnel. Following consummation
of the Closing, so long as such access does not unreasonably interfere with Purchaser’s business
operations, Purchaser shall permit Seller’s employees, agents, counsel and other professionals
employed in the Chapter 11 Case, or otherwise retained by Seller, reasonable access to the financial
and other books and records relating to the Acquired Assets or the Business (whether in
documentary or data form) for the purposes of facilitating the continuing administration of the
Chapter 11 Case, preparing Tax Returns or responding to Tax related inquiries, and other such
administrative activities, which access shall include the right of such professionals to copy, at
Seller’s expense, such documents and records as it may request in furtherance of the purposes
described above, subject in all respects to the provisions of Section 6.2 hereof. Purchaser may, in

                                                 -31-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 65 of 113




its discretion, move any or all of the books and records relating to the Acquired Assets and/or the
Business to a location of its designation; provided, however, if Purchaser moves any such
documents or records from their present location, Seller has the right to require Purchaser to copy
and deliver to Seller or its professionals such documents and records as they may request, but only
to the extent Seller or any such professional (i) furnishes Purchaser with reasonably detailed
written descriptions of the materials to be so copied and (ii) Seller advances to Purchaser the costs
and expenses thereof. The parties acknowledge that Seller shall have the right to retain any
documents and records provided to it by Purchaser, subject in all respects to the provisions of
Section 6.2 hereof. Following the Closing, Purchaser shall provide Seller and such of Seller’s
professionals as Seller shall have from time-to-time designated, with reasonable access to former
management of the Business during regular business hours to assist Seller as set forth in this
Section 7.3, provided again that such access does not unreasonably interfere with Purchaser’s
business operations. Purchaser shall not dispose of any such documents and records except as shall
be consistent with applicable law; provided, further, Purchaser shall provide Seller with reasonable
advance written notice prior to the disposal of any such documents or records, together with the
opportunity for Seller to preserve such documents or records at Seller’s cost.

        7.4     Receipt of Seller’s Assets. Purchaser agrees that in the event it receives any cash
or cash equivalents that properly constitute the property of Seller in accordance with the terms of
this Agreement, such cash or cash equivalents shall be held by Purchaser in trust for Seller, and
further shall be accounted for and paid over to Seller promptly after its receipt.

        Except for the covenant set forth in Section 7.2 above (to the extent that it is fully performed
by Purchaser concurrently with or prior to the Closing), all of Purchaser’s covenants set forth in
this Article VII shall survive the Closing.

                              ARTICLE VIII
            CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

        The obligations of Purchaser under this Agreement are, at the option of Purchaser, subject
to satisfaction of the following conditions precedent on or before the Closing Date (unless an
earlier date shall be specified below).

         8.1    Representations and Warranties True as of the Record Date or Effective Date and
Closing Date. Each of the representations and warranties of Seller contained herein shall be true
and correct in all material respects on and as of the Record Date or Effective Date, (as specifically
provided for in such representation and warranty and except for such changes as are contemplated
by the terms of this Agreement and except for representations and warranties which specifically
relate to an earlier date) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date. Seller shall also have complied in all material respects with
all of its covenants and obligations hereunder which are to be completed or complied with at or
prior to Closing.

       8.2    No Material Adverse Effect. Between the Effective Date and Closing Date no
Material Adverse Effect has affected the Business or the Seller.




                                                 -32-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 66 of 113




        8.3     Ordinary Course Operations. From and after the Petition Date, Seller shall have
continued to operate the Business in the Ordinary Course of Business to the extent feasible after
filing bankruptcy and in accordance with the terms of this Agreement. During such interim period,
Purchaser shall be entitled to receive from Seller regular updates regarding Seller’s cash collateral
positions and the availability of funds and resources to maintain its operations in the Ordinary
Course of Business. Seller shall provide Purchaser with copies of Monthly Operating Reports
furnished to the United States Trustee, and additional current and historical financial information
furnished to its lenders and business partners concurrently with the delivery of such information
to those parties.

       8.4     Delivery of Acquired Assets. At Closing, Seller shall be poised to deliver
possession of all Acquired Assets to Purchaser, in good operating order and condition and in all
events in compliance with the provisions of the Assumed Leases, reasonable wear and tear
excepted.

       8.5    Subject to Competitive Bidding Process. This Agreement is subject to approval by
the Bankruptcy Court following completion of a competitive bidding process undertaken in
accordance with Court-approved bidding and sale procedures.

        8.6     Lease/Contract Assumption and Assignment. The Sale Order shall approve and
authorize the assumption and assignment of the Assumed Leases and Assumed Executory
Contracts over which the Bankruptcy Court has jurisdiction. The Sale Order shall also provide
that, and if and to the extent necessary the Assumed Leases and Assumed Executory Contracts
shall be deemed modified to provide that: (i) all of the Assumed Leases and Assumed Executory
Contracts are in full force and effect, (ii) the assumption and assignment shall be free and clear of
any Claims of defaults, (iii) Seller shall be responsible for curing any and all non-monetary defaults
which may exist at the time of assignment, (iv) the Assumed Leases shall be transferred free and
clear of all Liens, Claims and encumbrances, (v) Purchaser shall have full authority to conduct the
Business under the “Eagle Pipe,” and/or other tradenames utilized by Seller, or under Purchaser’s
own tradenames, (vi) all references in the Assumed Leases to such tradenames or “Tenant” or
“Lessee” shall thereafter mean and refer to Purchaser, (vii) Seller and Purchaser shall jointly direct
all customers, vendors, suppliers, and business relationships to communicate and correspond
directly with Purchaser and to make all payments due on any Accounts directly to Purchaser
following the Closing, and (viii) the assumption and assignment contemplated hereunder are
otherwise permitted.

        8.7     Consents; Permits. To the extent not otherwise deemed consented to, approved,
licensed, permitted, ordered or authorized by entry of the Sale Order or otherwise as a result of the
Chapter 11 Case, Seller shall have received (and there shall be in full force and effect) the material
consents, approvals, licenses, permits, orders and other authorizations of and shall have made (and
there shall be in full force and effect) to the extent required by law the filings, registrations,
qualifications and declarations with any Person pursuant to any applicable law, statute, ordinance
regulation or rule or pursuant to any agreement, order or decree to which Seller is a party or to
which it is subject, in connection with the transactions contemplated by this Agreement and the
sale of the Acquired Assets, including without limitation, assignment of the Assumed Leases.



                                                -33-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 67 of 113




        8.8     Company Documents. Seller shall have delivered to Purchaser copies of the
resolutions of the Eagle Pipe’s members and managers evidencing the approval of this Agreement,
the Chapter 11 Case and the transactions contemplated hereby.

       8.9     Release of Liens. Purchaser shall have received such documents or instruments as
may be required, in Purchaser’s reasonable discretion, to demonstrate that, effective as of the
Closing Date, the Acquired Assets are released from any and all Liens.

        8.10 Sale Order. Except as otherwise provided in Section 10.1 hereof, the Sale Order
shall be entered in form and substance satisfactory to Purchaser and shall have become a Final
Order on or before December 4, 2020 (the “Sale Order Deadline”).

       8.11 Closing. The Closing shall have occurred on or prior to the Outside Date, time
being of the essence.

                                    ARTICLE IX
                   CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

        The obligations of Seller under this Agreement are, at the option of Seller, subject to the
satisfaction of the following conditions precedent on or before the Closing Date:

        9.1    Representations and Warranties True as of the Effective Date and Closing Date.
The representations and warranties of Purchaser contained herein shall be true and correct in all
material respects on and as of the Effective Date, and shall also be true in all material respects
(except for such changes as are contemplated by the terms of this Agreement, and except for
representations and warranties which specifically relate to an earlier date) on and as of the Closing
Date with the same force and effect as though made by Purchaser on and as of the Closing Date.
Purchaser shall also have complied with all of its covenants and obligations hereunder which are
to be completed or complied with at or prior to Closing.

       9.2      Bankruptcy Condition. The Sale Order (i) shall have been entered by the
Bankruptcy Court on or before the Sale Order Deadline, and (ii) shall not have been appealed or
be subject to any pending appeal as of the Closing Date, and no stay with respect thereto (including
any stay under Bankruptcy Rule 6004(h)) shall be in effect as of the Closing Date.

         9.3    Consents; Permits. To the extent not otherwise deemed consented to, approved,
licensed, permitted, ordered or authorized by entry of the Sale Order or otherwise as a result of the
Chapter 11 Case, Seller shall have received (and there shall be in full force and effect) the material
consents, approvals, licenses, permits, orders and other authorizations of and shall have made (and
there shall be in full force and effect) to the extent required by law the filings, registrations,
qualifications and declarations with any Person pursuant to any applicable law, statute, ordinance
regulation or rule or pursuant to any agreement, order or decree to which Seller is a party or to
which it is subject, in connection with the transactions contemplated by this Agreement and the
sale of the Acquired Assets, provided that Seller shall have timely filed for and diligently pursued
the same.




                                                -34-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 68 of 113




        9.4    Company Documents. Purchaser shall have delivered to Seller copies of the
resolutions of Purchaser’s managers or members (as appropriate) evidencing the approval of this
Agreement and the transactions contemplated hereby.

       9.5     Closing Deadline. The Closing shall have occurred on or prior to the Outside Date,
time being of the essence.

                                           ARTICLE X
                                            CLOSING

        10.1 Closing. Unless otherwise mutually agreed by Purchaser and Seller, the Closing
shall take place no later than December 11, 2020 (the “Outside Date”) on a date mutually agreed
upon by the parties.

        10.2 Deliveries by Seller. At the Closing, Seller will deliver, in addition to the other
documents contemplated by this Agreement, the following to Purchaser: (a) a Bill of Sale (“Bill
of Sale”) in form and content mutually satisfactory to Purchaser and Seller; (b) an Assignment and
Assumption (“Assignment and Assumption”) in form and content mutually satisfactory to
Purchaser and Seller; (c) domain name assignments of domain names acquired in form and content
mutually satisfactory to Purchaser and Seller; (d) with respect to each vehicle comprising part of
the Acquired Assets, an original Certificate of Title (or, if unavailable, a mutually satisfactory
substitution therefor), with the assignment portion completed and signed by Seller or a separate
bill of sale applicable to such vehicle; (e) the Escrow Agreement, attached hereto as Exhibit A;
and (f) such other and additional documents of transfer that may be reasonably requested by
Purchaser (and/or any Permitted Designee thereof).

       10.3 Deliveries by Purchaser. At the Closing, Purchaser will deliver the following: (a)
the Purchase Price payable pursuant to and in accordance with Section 3.1 and Section 3.2; and
(b) duly executed originals of the Assignment and Assumption; and (c) such other additional
documents as are required to consummate the transactions contemplated herein.

        10.4 Release of Claims Against Hired Employees. Upon Closing, any Claims that have
been or could be asserted by any party in interest in the Chapter 11 Case (or their successors,
agents, or assigns) against Hired Employees shall be released.

                                          ARTICLE XI
                                         TERMINATION

       11.1 Termination of Agreement. This Agreement and the transactions contemplated
hereby may (at the option of the party having the right to do so or by operation of this Agreement)
be terminated at any time on or prior to the Closing Date:

                   (a)   Mutual Consent. By mutual written consent of Purchaser and Seller;

              (b)    Court Order. By Purchaser or Seller if a court of competent jurisdiction or
a governmental, quasi-governmental, regulatory or administrative department, agency,
commission or authority shall have issued an order, decree or ruling or taken any other action
(which order, decree, ruling or action the parties hereto shall use their best efforts to lift or

                                                -35-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 69 of 113




dissolve), in each case restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement or attempting to do the same, or by the Court having
not entered as a Final Order the Sale Order prior to the Sale Order Deadline;

                (c)      Failure to Close. By Purchaser or Seller if the transactions contemplated
hereby shall not have been consummated on or before the Outside Date, provided, however, that
such right to terminate this Agreement shall not be available to any party whose failure to fulfill
any of its covenants or obligations under this Agreement has been the sole or substantial cause of,
and resulted in, the failure of the transactions contemplated hereby to be consummated on or before
such date;

                (d)     Termination by Purchaser. By Purchaser, if (i) a material breach of any
representation, warranty, covenant or agreement on the part of Seller set forth in this Agreement
shall have occurred, and such breach is incapable of being cured or, if capable of being cured,
Seller, within seven (7) days of receipt of written notification thereof and prior to the Outside Date
(and, if applicable, prior to the Sale Order Deadline), has failed to cure such breach; (ii) a Material
Adverse Effect shall have occurred; (iii) the failure to occur of any of the conditions set forth
Article VIII, and such condition is either incapable of being cured, or if capable of being cured,
Seller has not so cured such failure within seven (7) days of receipt of written notification thereof
and prior to the Outside Date (and, if applicable, prior to the Sale Order Deadline); (iv) Seller is in
breach of any of its obligations and or the requirements of operating as a debtor-in-possession
under the Bankruptcy Rules, including, but not limited to, all obligations due to its lenders,
creditors, the Bankruptcy Court, and other interested parties, or (v) a trustee or examiner has been
appointed to oversee Seller’s operations or its assets.

                (e)     Termination by Seller. By Seller upon (i) a material breach of any
representation, warranty, covenant or agreement on the part of Purchaser set forth in this
Agreement shall have occurred, and such breach is incapable of being cured or, if capable of being
cured, Purchaser, within seven (7) days of receipt of written notification thereof and prior to the
Outside Date, has failed to cure such breach; or (ii) the failure to occur of any of the conditions set
forth Article IX and such condition is either incapable of being cured, or if capable of being cured,
Purchaser has not so cured such failure within seven (7) days of receipt of written notification
thereof and prior to the Outside Date.

               (f)     Successful Bidder. By Purchaser or Seller in the event Purchaser, having
timely complied with all requirements of the Bankruptcy Court as well as the Bid Procedures
Order, and not otherwise being in default hereunder, is not the successful bidder at auction (the
“Successful Bidder”); provided, however, that in the event that a bona fide third-party purchaser
for cash is designated as the Successful Bidder, Purchaser may be designated as the “Back-up
Bidder” pursuant to the Bid Procedures Order, in which event this Agreement shall terminate
pursuant to this Section 11.1(f) upon the earlier of (i) the closing of a sale of any of the Acquired
Assets to a Successful Bidder who is not the Purchaser, or (ii) following the Outside Date. For the
avoidance of doubt, the Purchaser shall not be designated as the “Back-up Bidder” if a bidder
proposing a credit or in-kind bid is designated as the Successful Bidder.




                                                 -36-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 70 of 113




        11.2       Procedure and Effect of Termination and Right to Proceed.

                (a)    If this Agreement is terminated pursuant to Section 11.1, written notice
thereof shall forthwith be given to the other parties to this Agreement and all further obligations
of the parties under this Agreement shall terminate; provided, however, that: the parties shall, in
all events, remain bound by and continue to be subject to the provisions set forth in this Article
XI. In addition, anything in this Agreement to the contrary notwithstanding, if any of conditions
to obligations specified in Article VIII hereof have not been satisfied, Purchaser, in addition to any
other rights which it may have, shall have the right to waive its rights to have such conditions
satisfied and elect to proceed with the transactions contemplated hereby and, if any of the
conditions to the obligations of Seller specified in Article IX hereof have not been satisfied, Seller,
in addition to any other rights which may be available to it, shall have the right to waive its right
to have such conditions satisfied and elect to proceed with the transactions contemplated hereby.

                 (b)     In the event of the termination of this Agreement pursuant to Section
11.1(a), (b), (c) (unless termination is due to Purchaser’s breach or failure), (d), or (f), the Deposit,
together with any accrued interest, shall be returned to Purchaser and this Agreement shall
forthwith become void and have no effect and there shall be no liability on the part of any party
hereto or their subsidiaries, affiliates, directors, officers, shareholders, or agents except to the
extent any provisions of this Agreement specifically survive its termination.

        11.3 Breach by Seller. If termination of this Agreement is due solely to a breach by
Seller pursuant to Section 11.1(b), (c) (unless termination is due to Purchaser’s breach or failure),
(d), or (f) hereof, the Deposit, together with any accrued interest, shall be returned, and this
Agreement shall forthwith become void and have no effect and there shall be no liability on the
part of any party hereto or their subsidiaries, affiliates, directors, officers, shareholders, or agents
except to the extent any provisions of this Agreement specifically survive its termination.

         11.4 Breach by Purchaser. If termination of this Agreement is due solely to a breach by
Purchaser pursuant to Section 11.1(c) (where it has been determined that such termination is solely
due to Purchaser’s breach or failure to close) or 11.1(e) hereof, Seller, as its sole remedy, shall be
entitled to retain the Deposit, with interest, promptly paid to Seller as liquidated damages. The
parties hereby agree that the amount of the Deposit and all interest thereon is a fair and reasonable
estimate of the total detriment that Seller would suffer in the event of Purchaser’s default and
failure to complete the transaction hereunder.

        11.5 Alternative Purchaser. If this Agreement is terminated pursuant to Section 11.1(f)
hereof, the Deposit will be promptly returned to Purchaser together with accrued interest thereon.

        11.6 Survival; Exclusive Remedies. The representations and warranties of the parties
set forth in this Agreement shall terminate at Closing. Except as specifically set forth in this
Agreement, effective as of Closing, Purchaser and Seller waive any rights and Claims, whether in
law or in equity, relating to (i) any breach of representation, warranty, pre-Closing covenant or
agreement contained herein occurring on or prior to the Closing or (ii) the Acquired Assets or
Assumed Obligations. Purchaser and the Seller acknowledge and agree that if this Agreement is
terminated for any reason, the provisions of Article III and Sections 11.3, 11.4, and 11.5 shall be



                                                  -37-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 71 of 113




the sole and exclusive remedies of the parties for any breach of the representations, warranties,
covenants or agreements contained herein.

                                           ARTICLE XII
                                         MISCELLANEOUS

      12.1 Expenses. Except as otherwise provided herein, each party hereto shall bear its
own expenses with respect to the transactions contemplated hereby.

        12.2 Amendment. This Agreement may be amended, modified or supplemented but
only in a writing signed by all of the parties hereto. For clarity, Bankruptcy Court approval shall
not be required for any amendment to this Agreement.

        12.3 Notices. Any notice, request, instruction or other document to be given hereunder
by a party hereto shall be in writing and shall be deemed to have been given, (i) when received if
given in person or sent by email, (ii) on the date of transmission if sent by email or manner of
electronic transmission upon the confirmation or acknowledgement of delivery of same (provided
that a copy of such transmission is simultaneously deposited in the manner provided in clause (iv)
below), (iii) one Business Day after being delivered to a nationally known commercial courier
service providing next day delivery service (such as Fed Ex), or (iv) three Business Days after
being deposited in the U.S. mail, certified or registered mail, postage prepaid:

                   (A)   If to Seller, addressed as follows:

                         Eagle Pipe, LLC
                         925 Katy Freeway, Suite 306
                         Houston TX 77002
                         Attn: Jared Light, President
                         Email: jlight@eaglepipe.net

                         With copies to:

                         Gray Reed
                         1300 Post Oak Blvd., Suite 2000
                         Houston, Texas 77056
                         Attn: Aaron M. Kaufman, Esq.
                         Email: AKaufman@GrayReed.com

                   (B)   If to Purchaser, addressed as follows:

                         EP Acquisition Company, LLC
                         14850 Montfort Drive, Suite 100
                         Dallas, TX 75254
                         Attn: Arish Gupta
                         Email: arish.gupta@centricpipe.com




                                                  -38-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 72 of 113




                       With copies to:

                       EP Acquisition Company, LLC
                       14850 Montfort Drive, Suite 100
                       Dallas, TX 75254
                       Attn: Michael Fielding, esq.
                       Email: mfielding@sbisteel.com

                       Eric Soderlund
                       Ross & Smith, PC
                       700 N. Pearl Street Suite 1610
                       Dallas, TX 75201
                       Office Direct: 214-377-8850
                       Fax: 214-377-9409
                       Email: eric.soderlund@judithwross.com

or to such other individual or address as a party hereto may designate for itself by notice given as
herein provided.

       12.4 Effect of Investigations. Any due diligence review, audit or other investigation or
inquiry undertaken or performed by or on behalf of Purchaser shall not limit, qualify, modify or
amend the representations, warranties and covenants of, and indemnities by, Seller made or
undertaken pursuant to this Agreement, irrespective of the knowledge and information received
(or which should have been received) therefrom by Purchaser.

        12.5 Interim Management. Notwithstanding anything at law or equity to the contrary,
each party understands and agrees that Seller is solely responsible for operating its Business prior
to the Closing and in no event will Purchaser or any of its affiliates or subsidiaries, or any of their
respective equityholders, directors, officers, managers, employees, agents or representatives have
any authority to conduct Seller’s Business with respect to any matter, obligation or decision prior
to the Closing. Furthermore, each party agrees that neither Purchaser nor any of its affiliates or
subsidiaries, nor any of their respective equityholders, directors, officers, managers, employees
agents or representatives, shall be liable to the Seller or any of its affiliates or subsidiaries or any
of the respective equityholders, directors, officers, managers, creditors, bankruptcy estate,
employees, agents or representatives for any Losses arising out of, relating to, or in connection
with any assistance, advice and suggestions that Purchaser or any of its affiliates or subsidiaries,
or any of their respective equityholders, directors, officers, managers, employees, agents of
representatives may offer to Seller at any time prior to the Closing.

       12.6 Waivers. The failure of a party hereto at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to enforce the same. No
waiver by a party of any condition or of any breach of any term, covenant, representation or
warranty contained in this Agreement shall be effective unless in writing, and no waiver in any
one or more instances shall be deemed to be a further or continuing waiver of any such condition
or breach in other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.


                                                 -39-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 73 of 113




       12.7 Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the
same instrument.

       12.8 Headings. The headings preceding the text of Articles and Sections of this
Agreement and the Schedules thereto are for convenience only and shall not be deemed part of
this Agreement.

     12.9 Applicable Law and Jurisdiction. SUBJECT TO ANY PROVISION IN THIS
AGREEMENT AND ANY ANCILLARY DOCUMENT, TO THE CONTRARY, THIS
AGREEMENT (AND ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
EXECUTED AND DELIVERED PURSUANT TO THE TERMS AND PROVISIONS
HEREOF (COLLECTIVELY, “ANCILLARY DOCUMENTS”)) SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH JURISDICTION.                 PURCHASER AND
SELLER FURTHER AGREE THAT THE BANKRUPTCY COURT SHALL HAVE
JURISDICTION OVER ALL DISPUTES AND OTHER MATTERS RELATING TO (i)
THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT OR ANY
ANCILLARY DOCUMENT; AND/OR (ii) THE ACQUIRED ASSETS AND/OR
ASSUMED OBLIGATIONS AND PURCHASER EXPRESSLY CONSENTS TO AND
AGREES NOT TO CONTEST SUCH JURISDICTION.

        12.10 Binding Nature; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted assigns, but neither
this Agreement nor any of the rights, interest or obligations hereunder shall be assigned by any of
the parties hereto without prior written consent of the other parties; except, that (i) Purchaser may
assign any of its rights hereunder to any affiliates or wholly owned subsidiaries (a “Permitted
Designee”), and upon such designation as a Permitted Designee hereunder, such Permitted
Designee shall become obligated to perform any and all obligations arising hereunder in respect
of that portion of the Acquired Assets and Assumed Obligations allocable thereto; provided,
however, that Purchaser shall remain obligated to perform the obligations of “Purchaser”
hereunder, in the event any Permitted Designee thereof fails to perform any obligation arising
under this Agreement required of it as a “Purchaser” hereunder, and (ii) Purchaser may grant a
security interest in its rights and interests hereunder to its third-party lender(s). Nothing contained
herein, express or implied, is intended to confer on any Person other than the parties hereto or their
successors and assigns, any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

        12.11 No Third Party Beneficiaries. This Agreement is solely for the benefit of the parties
hereto and their respective affiliates and no provision of this Agreement shall be deemed to confer
upon third parties any Losses sustained by such party.

         12.12 Non-Recourse. No past, present or future director, manager, officer, employee,
incorporator, member, unitholder, partner or equityholder of any Party hereto shall have any
liability for any obligations or liabilities of the Parties under this Agreement or any other Ancillary
Documents, for any Claim based on, in respect of, or by reason of the transactions contemplated

                                                 -40-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 74 of 113




hereby and thereby, and each Party on behalf of itself, its successors, and assigns hereby covenants
not to sue any past, present or future director, manager, officer, employee, incorporator, member,
unitholder, partner or equityholder of any other Party for any such Claim.

        12.13 Tax Matters.

                (a)    Purchaser shall make available to Seller, and Seller shall make available to
Purchaser, (i) such records as any such party may require for the preparation of any Tax Returns
required to be filed by Seller or Purchaser, as the case may be, and (ii) such records as Seller or
Purchaser may require for the defense of any audit, examination, administrative appeal, or
litigation of any Tax Return in which Seller or Purchaser was included.

                (b)    Purchaser shall be responsible for the timely payment of all sales, use,
transfer (including, without limitation, documentary transfer, stamp and like taxes) and similar
taxes payable in connection with the consummation of the transactions contemplated by this
Agreement.

                (c)     Notwithstanding anything herein to the contrary, as soon as practicable
following the Closing but in any event within thirty (30) days after Closing, Purchaser shall, for
United States income tax purposes, determine (subject to the approval of Seller which will not be
unreasonably withheld) an allocation of the Purchase Price (and other capitalized costs) among the
Acquired Assets, subject to the provisions of Section 1060 of the Code, and both Purchaser and
Seller shall report such allocation consistently on their respective income tax returns.

         12.14 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to this Agreement to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Nothing in the Disclosure Schedule will be
deemed adequate to disclose an exception to a representation or warranty made herein unless the
substance and applicability of such exception is reasonably apparent from the disclosure contained
in the Disclosure Schedule. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation or warranty has
to do with the existence of the document or other items itself). The parties hereto intend that each
representation, warranty, and covenant contained herein shall have independent significance. If
any party hereto has breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which such party has not breached
shall not detract from or mitigate the fact that the party is in breach of the first representation,
warranty, or covenant.

        12.15 Entire Understanding. This Agreement, together with the Ancillary Documents set
forth the entire agreement and understanding of the parties hereto in respect to the transactions
contemplated hereby, and this Agreement and the Ancillary Documents hereto supersede all prior
agreements, arrangements and understandings relating to the subject matter hereof. There have



                                                -41-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 75 of 113




been no representations or statements, oral or written, that have been relied on by any party hereto,
except those expressly set forth in this Agreement or in any Ancillary Document hereto.

        12.16 Broker Commission. Purchaser and Seller agree that if any Claims for
commissions, fees, or other compensation, including, without limitation, brokerage fees, finders
fees, or commissions are ever asserted against Purchaser or Seller in connection with the
transaction, all such Claims shall be handled and paid by the party whose actions form the basis
of such claim and such party shall indemnify, defend (with counsel reasonably satisfactory to the
party(ies) entitled to indemnification), protect and save and hold the other harmless from and
against any and all such Claims asserted by any person, firm or corporation in connection with the
transaction contemplated hereby.

                               [SIGNATURE PAGES FOLLOW.]




                                                -42-
4841-0539-3619.6
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 76 of 113




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date first above written.

                                        PURCHASER:

                                        EP Acquisition Company, LLC


                                        By:
                                              Name:    Arish Gupta
                                              Its:     President


                                        SELLER:

                                        EAGLE PIPE, LLC

                                        By:
                                              Name:    Jared Light
                                              Title:   Chief Operating Officer




4841-0539-3619.6
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 77 of 113



                                         SCHEDULE 2.1(a)
                                            Inventory

See attached (updated as of November 18, 2020).




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 78 of 113




 Location Code     Item Category                           Description                         iMill     iCondition           Lot No   JTS         Quantity         UoM   Tons
AA COATERS       LINE PIPE         8-5/8" 19.68# (0.219wt) X52 PSL-2 DRL PEB 14-16     TTP             PRIME          14248/14249                        5.50 FT                 0.05
ARCTIC           CASING            14" 115.53# (0.820wt) Q125-HP R3 PE SMLS            US STEEL        PRIME          6664/7035                               FT               -
ARCTIC           CASING            14" 115.53# (0.820wt) Q125-HP R3 PE SMLS            US STEEL        PRIME          EPS-20786-001                           FT               -
ATLAS TUB        CASING            11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS            RUSTAVI         PRIME          PO-5507                                 FT               -
ATLAS TUB        CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       PRIME          PO-10029                                FT               -
ATLAS TUB        CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         PRIME          PO-3632                           28.41 FT              0.77
ATLAS TUB        CASING            5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS   KOPPEL          PRIME          PO-10500            (2)                 FT               -
ATLAS TUB        CASING            9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW              BOOMERANG       PRIME          PO-10508           (58)                 FT               -
ATLAS TUB        CASING            9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW              BOOMERANG       PRIME          PO-9464             58                  FT               -
AXIS PIPE        LINE PIPE         16" 42.09# (0.250wt) X52 PSL-2 DRL PEB BARE ERW     AXIS            PRIME          EPS-21356-001                           FT               -
AXIS PIPE        CASING            7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW           AXIS            PRIME          PO-10391                                FT               -
BEEMAC MID       CASING            10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW             CORINTH         INSPECTED      EPS-21108-RTN       3            128.15 FT              2.60
BEEMAC MID       CASING            10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW             CORINTH         INSPECTED      EPS-21774-RTN       3            124.42 FT              2.52
BEEMAC MID       CASING            11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW             NEXTEEL         INSPECTED      EPS-21523-RTN       8            300.91 FT              6.32
BEEMAC MID       CASING            11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW             NEXTEEL         INSPECTED      QB UNK              2             82.00 FT              1.72
BEEMAC MID       CASING            11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW             NEXTEEL         SCRAP          RTN-XTO-11.18      10            210.00 FT              4.41
BEEMAC MID       CASING            11-3/4" 42.00# (0.333wt) J55 R3 STC ERW             NEXTEEL         SCRAP          QB UNK              2                   FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH            RETURN         EPS-18742-RTN       7            287.00 FT              7.82
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-19364-RTN       3            127.69 FT              3.48
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-19385-RTN       1             42.51 FT              1.16
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       REPAIRABLE     EPS-19443-RTN       4            169.50 FT              4.62
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-19547-RTN       1             42.43 FT              1.16
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-19616-RTN       1             42.50 FT              1.16
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       REPAIRABLE     EPS-19616-RTN       3            127.61 FT              3.48
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-19657-RTN       1             42.50 FT              1.16
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-19680-RTN       1             42.51 FT              1.16
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       REPAIRABLE     EPS-19680-RTN                           FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       RETURN         EPS-20188-RTN                           FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH            RETURN         EPS-20209-RTN                           FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH            RETURN         EPS-20237-RTN                           FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       RETURN         EPS-20297-RTN                           FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20302-RTN          1          27.70 FT              0.75
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-20316-RTN          1          42.55 FT              1.16
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       REPAIRABLE     EPS-20316-RTN          2          87.33 FT              2.38
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       RETURN         EPS-20316-RTN                           FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       RETURN         EPS-20320-RTN                           FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-20460-RTN          6         252.53 FT              6.88
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20460-RTN          1          31.50 FT              0.86
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-20464-RTN          3         125.59 FT              3.42
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20464-RTN          1          34.10 FT              0.93
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-20471-RTN          2          91.09 FT              2.48
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20471-RTN          1          31.20 FT              0.85
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-20475-RTN          1          42.12 FT              1.15
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20506-RTN          2          62.20 FT              1.69
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20529-RTN          1          29.60 FT              0.81
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH            INSPECTED      EPS-20668-RTN                      0.56 FT              0.02
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH            SCRAP          EPS-20668-RTN          2          58.40 FT              1.59
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20818-RTN          1          22.11 FT              0.60
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20819-RTN          1          36.00 FT              0.98
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       REPAIRABLE     EPS-20860-RTN          2          85.02 FT              2.32
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-20860-RTN          6         188.17 FT              5.13
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             HLD CLARK       INSPECTED      EPS-20927-RTN          9         384.24 FT             10.47
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             HLD CLARK       SCRAP          EPS-20927-RTN          1          24.30 FT              0.66
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-20927-RTN          1          35.50 FT              0.97
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-20994-RTN          1          22.18 FT              0.60
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-21005-RTN          1          27.71 FT              0.76
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             CH STEEL        SCRAP          EPS-21090-RTN          2          30.16 FT              0.82
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-21121-RTN          3         123.42 FT              3.36
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-21121-RTN          1          15.24 FT              0.42
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-21223-RTN          1          30.70 FT              0.84
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-21232-RTN          1          33.82 FT              0.92
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-21435-RTN          1          31.50 FT              0.86
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-21450-RTN          1          34.40 FT              0.94
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             CH STEEL        SCRAP          EPS-21461-RTN          3          17.47 FT              0.48
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          EPS-21490-RTN          1          31.93 FT              0.87
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       REPAIRABLE     EPS-21667-RTN          4         166.54 FT              4.54
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-21667-RTN          1          35.74 FT              0.97
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       INSPECTED      EPS-21689-RTN          7         282.68 FT              7.70
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       REPAIRABLE     EPS-21689-RTN          3         122.90 FT              3.35
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          EPS-21696-RTN          1          25.85 FT              0.70
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             CH STEEL        PRIME          QB UNK                                  FT               -
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             TMK             PRIME          QB UNK              1             37.77 FT              1.03
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             CH STEEL        RETURN         RTN-1              15            664.37 FT             18.10
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         RETURN         RTN-3               6            241.19 FT              6.57
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON         SCRAP          RTN-4               3            108.26 FT              2.95
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH            SCRAP          RTN-5               5            168.60 FT              4.59
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       RETURN         RTN-6              21            789.04 FT             21.50
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG       SCRAP          RTN-7               8            132.86 FT              3.62
BEEMAC MID       CASING            13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             NA              RETURN         RTN-8               2             82.00 FT              2.23
BEEMAC MID       PROTECTOR SET     13-3/8" BTC PROTECTOR SET                           QB UNK          SCRAP          PO3806                            50.00 SET
BEEMAC MID       TUBING            2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW           BOOMERANG       SCRAP          EPS-20028-RTN                           FT                  -
BEEMAC MID       TUBING            2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW           BOOMERANG       PRIME          PO3566                                  FT                  -
BEEMAC MID       MARKER            4-1/2" 13.50# (0.290wt) P110-HC GBCD ERW 10FT       CENTRIC         REPAIRABLE     EPS-20368-RTN                      1.00 EA
BEEMAC MID       MARKER            4-1/2" 13.50# (0.290wt) P110-HC GBCD ERW 10FT       CENTRIC         INSPECTED      EPS-20467-RTN                      1.00 EA
BEEMAC MID       MARKER            4-1/2" 13.50# (0.290wt) P110-HC GBCD ERW 10FT       CENTRIC         PRIME          PO-5028/5620                       5.00 EA
BEEMAC MID       CASING            4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW         AXIS            REPAIRABLE     EPS-20098-RTN          (6)              FT                  -
BEEMAC MID       CASING            4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW         AXIS            RETURN         EPS-20098-RTN           5        205.00 FT                 1.38
BEEMAC MID       CASING            4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW         CENTRIC         REPAIRABLE     EPS-20467-RTN           1         44.63 FT                 0.30
BEEMAC MID       CASING            4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW         CENTRIC         INSPECTED      EPS-20662-RTN           9        375.50 FT                 2.53
BEEMAC MID       CASING            4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW         CENTRIC         PRIME          EPS-5028                          11.74 FT                 0.08




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 79 of 113



BEEMAC MID   CASING      4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW          AXIS            PRIME        PO-5022           5              FT     -
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT         CENTRIC         RETURN       EPS-20020-RTN            1.00    EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT         CENTRIC         PRIME        PO3301                   1.00    EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 5FT MARKER   CENTRIC         RETURN       EPS-20020-RTN            1.00    EA
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19319-RTN     4    175.12    FT    1.49
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19344-RTN    13    563.25    FT    4.79
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-19344-RTN     1     43.72    FT    0.37
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19384-RTN    13    562.29    FT    4.78
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REJECT       EPS-19384-RTN                    FT     -
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-19384-RTN     7     302.62   FT    2.57
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19401-RTN     7     301.52   FT    2.56
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-19401-RTN     2      87.62   FT    0.74
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19457-RTN     5     213.55   FT    1.82
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-19457-RTN     2      86.83   FT    0.74
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19481-RTN     9     372.71   FT    3.17
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-19481-RTN     2      87.97   FT    0.75
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19548-RTN     8     349.49   FT    2.97
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-19548-RTN     1      43.88   FT    0.37
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         RETURN       EPS-19548-RTN     3     123.00   FT    1.05
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         RETURN       EPS-19648-RTN    12     492.00   FT    4.18
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19651-RTN     8     350.47   FT    2.98
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-19651-RTN     2      88.14   FT    0.75
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         INSPECTED    EPS-19676-RTN     5     208.38   FT    1.77
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         PRIME        EPS-20108-RTN    69   2,829.00   FT   24.05
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC         PRIME        PO-3507           8     192.26   FT    1.63
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           NA              SCRAP        VARIOUS          33     982.80   FT    8.35
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS       TENARIS         INSPECTED    EPS-19202-RTN     3     130.35   FT    1.11
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS       TENARIS         INSPECTED    EPS-19300-RTN    10     430.65   FT    3.66
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS       TENARIS         RETURN       QB UNK                           FT     -
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS       TENARIS         SCRAP        QB UNK                           FT     -
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         INSPECTED    EPS-19651-RTN             1.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         INSPECTED    EPS-20127-RTN             1.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         REPAIRABLE   EPS-20391-RTN             2.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         INSPECTED    EPS-20609-RTN             5.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         INSPECTED    EPS-20697-RTN             2.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         PRIME        PO-3179                  13.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         PRIME        PO3505/5357              40.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC         PRIME        PO4034                    3.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 5FT          CENTRIC         PRIME        PO-3179                   1.00   EA
BEEMAC MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY R1 BTC ERW MARKER    CENTRIC         PRIME        PO-3179                   1.00   EA
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       EPS-19676-RTN    4      164.00   FT    1.39
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       EPS-19700-RTN   23      943.00   FT    8.02
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       EPS-19705-RTN   18      738.00   FT    6.27
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       EPS-19728-RTN    8      328.00   FT    2.79
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       EPS-19729-RTN    7      287.00   FT    2.44
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       EPS-19744-RTN   11      451.00   FT    3.83
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20019-RTN    7      312.12   FT    2.65
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       EPS-20020-RTN   26    1,062.03   FT    9.03
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         SCRAP        EPS-20020-RTN    1               FT     -
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20029-RTN    8     342.53    FT    2.91
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-20029-RTN    8     331.16    FT    2.81
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20127-RTN   10     446.14    FT    3.79
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-20127-RTN    2      89.05    FT    0.76
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20281-RTN    4     177.51    FT    1.51
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-20281-RTN    8     349.40    FT    2.97
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20370-RTN    1      41.37    FT    0.35
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-20370-RTN    6     251.98    FT    2.14
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20391-RTN    1      44.65    FT    0.38
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         REPAIRABLE   EPS-20391-RTN    4     176.48    FT    1.50
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20452-RTN    2      73.79    FT    0.63
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20564-RTN   10     446.49    FT    3.80
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20609-RTN    7     295.74    FT    2.51
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20612-RTN    3     111.20    FT    0.95
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         INSPECTED    EPS-20697-RTN   12     528.06    FT    4.49
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         PRIME        PO3505                           FT     -
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         PRIME        PO-3506                          FT     -
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC         RETURN       QB UNK                           FT     -
BEEMAC MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC SMLS          CENTRIC         PRIME        PO-3760         169   7,535.00   FT   64.05
BEEMAC MID   CROSSOVER   5-1/2" 20.00# (0.361wt) P110-CY DQX BOX X LTC        TMK             PRIME        PO-6740/7990              8.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       PRIME        PO-6085/6774              9.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS    REPUBLIC TUBE   PRIME        PO-8701/13307            25.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY 15 FT TCBC-HT        REPUBLIC TUBE   PRIME        PO-8701/13355             1.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY R1 DQX SMLS          TMK             PRIME        PO-7994/8057              2.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY R1 DQX SMLS                                       EPS-21721-RTN             1.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY R1 GBCD ERW          BOOMERANG       INSPECTED    EPS-19713-RTN             1.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY R1 GBCD ERW          CENTRIC         PRIME        PO3562                   41.00   EA
BEEMAC MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY R1 LTC SMLS          TMK             RETURN       EPS-21673-RTN             1.00   EA
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS        REPUBLIC TUBE   RETURN       EPS-21487-RTN   16      656.00   FT    6.56
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS        REPUBLIC TUBE   PRIME        PO-7913          6      175.28   FT    1.75
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS          TMK             INSPECTED    EPS-21088-RTN   13      534.77   FT    5.35
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS          TMK             REPAIRABLE   EPS-21088-RTN    2       77.45   FT    0.77
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS          TMK             RETURN       EPS-21134-RTN   14      574.00   FT    5.74
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS          TMK             RETURN       EPS-21173-RTN   11      451.00   FT    4.51
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS          TMK             RETURN       EPS-21673-RTN    9      369.00   FT    3.69
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS          TMK             INSPECTED    EPS-21721-RTN    4      164.00   FT    1.64
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW          BOOMERANG       INSPECTED    EPS-19474-RTN    8      341.35   FT    3.41
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW          BOOMERANG       REPAIRABLE   EPS-19474-RTN    1       39.52   FT    0.40
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW          BOOMERANG       INSPECTED    EPS-20153-RTN    1       44.21   FT    0.44
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW          BOOMERANG       REPAIRABLE   EPS-20153-RTN    8      352.98   FT    3.53
BEEMAC MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW          BOOMERANG       REPAIRABLE   ES-19474-RTN     2       87.57   FT    0.88




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 80 of 113



BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW          BOOMERANG       PRIME        PO3446                  1        30.00 FT      0.30
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW          BOOMERANG       RETURN       QB UNK                 (1)             FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS          TMK             RETURN       EPS-21487-RTN                     1.00 EA
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS          TMK             PRIME        PO6741/8000                            EA
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS          TMK             PRIME        PO-6743/8000                      3.00 EA
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG       INSPECTED    EPS-20939-RTN          2               FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG       SCRAP        EPS-21004-RTN          1               FT       -
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20505-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20513-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20791-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       RETURN       EPS-20851-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20910-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20939-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21002-RTN                     3.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       RETURN       EPS-21028-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21035-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21136-RTN                     3.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21158-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21200-RTN                     3.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21240-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21419-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       PRIME        EPT-3023/PO-11790                 2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC R1 MI PANTHER        BENTELER        PRIME        PO-8090                           3.00 EA
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          BOOMERANG       PRIME        PO-3614             1,062    47,307.66 FT    473.08
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER        BENTELER        INSPECTED    EPS-21331-RTN           4       163.79 FT      1.64
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       RETURN       EPS-20259-RTN                          FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       RETURN       EPS-20261-RTN                          FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       RETURN       EPS-20375-RTN                          FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       INSPECTED    EPS-20628-RTN                          FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       SCRAP        EPS-20628-RTN                          FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       PRIME        PO-5101                                FT       -
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       PRIME        PO-6680/5101           1               FT       -
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       REPAIRABLE   EPS-20261-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       RETURN       EPS-20261-RTN                          EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20375-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       RETURN       EPS-20375-RTN                          EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20377-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       REPAIRABLE   EPS-20377-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20448-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20535-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       PRIME        EPS-20577-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20628-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-20884-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       RETURN       EPS-21036-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       PRIME        PO-4025                                EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG       PRIME        PO-5101/6364                     53.00 EA
BEEMAC MID   CASING          5-1/2" 20.00# (0.361wt) TN110-CY R3 TCBC-HT ERW      TENARIS         INSPECTED    EPS-21192-RTN          4        160.90 FT      1.61
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS         INSPECTED    EPS-21419-RTN                     3.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS         INSPECTED    EPS-21486-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS         INSPECTED    EPS-21604-RTN                     2.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS         PRIME        PO-5952/7526/8829                      EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS         PRIME        PO-5952/7526/9287                 1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS         INSPECTED    EPS-21200-RTN                     1.00 EA
BEEMAC MID   MARKER          5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS         PRIME        PO-5952/7526/9016                 8.00 EA
BEEMAC MID   CASING          5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       PRIME        PO-4027               52      2,360.03 FT     27.14
BEEMAC MID   CASING          5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       PRIME        PO-5294               16        691.33 FT      7.95
BEEMAC MID   CASING          5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW       BOOMERANG       PRIME        PO-5720               45      2,019.05 FT     23.22
BEEMAC MID   MARKER          5-1/2" 23.00# (0.415wt) P110-HC TCBC-HT ERW          BOOMERANG       PRIME        PO-4027                          25.00 EA
BEEMAC MID   PROTECTOR SET   5-1/2" BTC HD PROTECTOR SET                          NA              PRIME        PO3806                          150.00 SET
BEEMAC MID   COUPLING        5-1/2" P110-CY LTC                                   TMK             PRIME        PO-7252                           5.00 EA
BEEMAC MID   CASING          7" 29.00# (0.408wt) P110-HC R3 BTC ERW               BORUSAN         RETURN       QB UNK                23        943.00 FT     13.67
BEEMAC MID   CROSSOVER       7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"       TMK             RETURN       EPS-21487-RTN                     1.00 EA
BEEMAC MID   CROSSOVER       7" 32.00# (0.453wt) P110-CY DQX BOX X 5-1/2"         TMK             RETURN       EPS-21673-RTN                     1.00 EA
BEEMAC MID   CROSSOVER       7" 32.00# (0.453wt) P110-CY DQX BOX X 5-1/2"         TMK             PRIME        PO-6974                                EA
BEEMAC MID   MARKER          7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS            REPUBLIC TUBE   RETURN       EPS-21487-RTN                     2.00 EA
BEEMAC MID   MARKER          7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS            TMK             RETURN       EPS-21487-RTN                     1.00 EA
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            REPUBLIC TUBE   RETURN       EPS-21487-RTN          9        369.00 FT      5.90
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            REPUBLIC TUBE   PRIME        PO-7914               19        755.90 FT     12.09
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-CY R3 DQX SMLS              TMK             INSPECTED    EPS-21088-RTN          5         38.00 FT      0.61
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-CY R3 DQX SMLS              TMK             RETURN       EPS-21134-RTN          7        207.33 FT      3.32
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-CY R3 DQX SMLS              TMK             RETURN       EPS-21173-RTN          1         65.12 FT      1.04
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       INSPECTED    EPS-20036-RTN          2         88.34 FT      1.41
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       REPAIRABLE   EPS-20036-RTN          6        265.34 FT      4.25
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       INSPECTED    EPS-20077-RTN          3        132.40 FT      2.12
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       REPAIRABLE   EPS-20077-RTN         10        400.23 FT      6.40
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       PRIME        PO-4024               69      2,933.64 FT     46.94
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       PRIME        PO-5082               85      3,718.94 FT     59.50
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       PRIME        PO-5293              362     15,983.03 FT    255.73
BEEMAC MID   CASING          7" 32.00# (0.453wt) P110-HC R3 BTC ERW               BOOMERANG       PRIME        PO-5712              380     16,206.90 FT    259.31
BEEMAC MID   MARKER          7" 32.00# (0.453wt) P110-HC R3 BTC ERW 10FT MARKER   BOOMERANG       PRIME        PO-5082/5474                      3.00 EA
BEEMAC MID   CASING          8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW               NEXTEEL         SCRAP        EPS-19511-RTN          1         45.15 FT      0.72
BEEMAC MID   PROTECTOR SET   8-5/8" BTC HD PROTECTOR SET                          QB UNK          SCRAP        PO3806                           50.00 SET
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               TENSION         INSPECTED    EPS-19429-RTN          1         41.88 FT      0.84
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               TENSION         INSPECTED    EPS-19649-RTN                          FT       -
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               TENSION         REPAIRABLE   EPS-19649-RTN                          FT       -
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               TENSION         REPAIRABLE   EPS-19686-RTN                          FT       -
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               SHIN YANG       INSPECTED    EPS-20007-RTN          2         85.16 FT      1.70
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG       SCRAP        EPS-20060-RTN          1         19.60 FT      0.39
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG       SCRAP        EPS-20124-RTN          1         19.80 FT      0.40
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG       RETURN       EPS-20125-RTN          6        246.00 FT      4.92




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 81 of 113



BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   RETURN       EPS-20218-RTN           1       32.90 FT     0.66
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   RETURN       EPS-20221-RTN                          FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   REPAIRABLE   EPS-21415-RTN           2       86.69 FT     1.73
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   SCRAP        EPS-21415-RTN           1       43.32 FT     0.87
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   REPAIRABLE   EPS-21661-RTN           3      129.65 FT     2.59
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   PRIME        PO-11216               (4)             FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   PRIME        PO-12948              100              FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   PRIME        PO-4022                                FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG   PRIME        PO-5099                                FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               SHIN YANG   RETURN       QB UNK                 (7)    (304.23) FT   (6.08)
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               TENSION     RETURN       QB UNK                  7      304.23 FT     6.08
BEEMAC MID   MARKER   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   AXIS        RETURN       EPS-21308-RTN                    1.00 EA
BEEMAC MID   MARKER   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   AXIS        RETURN       EPS-21646-RTN                    1.00 EA
BEEMAC MID   MARKER   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   AXIS        INSPECTED    PO-7637                          1.00 EA
BEEMAC MID   MARKER   9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            AXIS        RETURN       EPS-21308-RTN                    2.00 EA
BEEMAC MID   MARKER   9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            AXIS        RETURN       EPS-21646-RTN                    1.00 EA
BEEMAC MID   MARKER   9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            BOOMERANG   INSPECTED    EPT-20217-RTN/6410               1.00 EA
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            NEXTEEL     INSPECTED    EPS-19491-RTN           6      270.91 FT     5.42
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            JESCO       INSPECTED    EPS-19649-RTN                          FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BORUSAN     SCRAP        EPS-20043-RTN           2       70.30 FT     1.41
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     SCRAP        EPS-20125-RTN           2       13.90 FT     0.28
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20218-RTN           1       21.00 FT     0.42
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     SCRAP        EPS-20218-RTN           1       36.00 FT     0.72
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20351-RTN           1       21.00 FT     0.42
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20369-RTN           1       32.60 FT     0.65
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20416-RTN           1       20.20 FT     0.40
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20483-RTN           1       21.00 FT     0.42
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     INSPECTED    EPS-20487-RTN           2       89.06 FT     1.78
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     SCRAP        EPS-20487-RTN           1       43.16 FT     0.86
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20489-RTN           1       21.40 FT     0.43
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     INSPECTED    EPS-20489-RTN           3      135.06 FT     2.70
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     SCRAP        EPS-20489-RTN           1       21.10 FT     0.42
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     INSPECTED    EPS-20548-RTN           3      135.44 FT     2.71
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     INSPECTED    EPS-20553-RTN           3      136.59 FT     2.73
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     INSPECTED    EPS-20569-RTN           2       90.49 FT     1.81
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     SCRAP        EPS-20569-RTN           3       92.70 FT     1.85
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     INSPECTED    EPS-20611-RTN           2       91.30 FT     1.83
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     INSPECTED    EPS-20634-RTN           4      181.59 FT     3.63
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     SCRAP        EPS-20634-RTN           1       30.00 FT     0.60
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20716-RTN           1       38.10 FT     0.76
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20739-RTN           1       33.30 FT     0.67
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20742-RTN           1       29.20 FT     0.58
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20783-RTN           1       21.00 FT     0.42
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20856-RTN           1       29.26 FT     0.59
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        REPAIRABLE   EPS-20899-RTN           1       44.75 FT     0.90
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-20940/20716-RTN     1       42.82 FT     0.86
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   INSPECTED    EPS-21000-RTN                          FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-21172-RTN           1       29.20 FT     0.58
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-21181-RTN           1       31.50 FT     0.63
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-21206-RTN           3      129.31 FT     2.59
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-21244-RTN           1       28.30 FT     0.57
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        INSPECTED    EPS-21307-RTN           5      218.00 FT     4.36
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        SCRAP        EPS-21307-RTN           2       87.62 FT     1.75
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        INSPECTED    EPS-21308-RTN           4      162.19 FT     3.24
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        SCRAP        EPS-21308-RTN           1       43.75 FT     0.88
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-21383-RTN           1       29.96 FT     0.60
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   SCRAP        EPS-21432-RTN           1       27.38 FT     0.55
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        INSPECTED    EPS-21646-RTN           7      242.70 FT     4.85
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        RETURN       EPS-21687-RTN          15      615.00 FT    12.30
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            SEAH        SCRAP        PO2975                  3      124.40 FT     2.49
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        PRIME        PO3153                 33    1,653.17 FT    33.06
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            HYUNDAI     PRIME        PO32223                                FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG   PRIME        PO-4021               (10)             FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS        INSPECTED    PO-7764                 4      159.43 FT     3.19
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       REPAIRABLE   EPS-19536-RTN           5      216.53 FT     4.33
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       REPAIRABLE   EPS-19577-RTN           1       43.80 FT     0.88
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       INSPECTED    EPS-19640-RTN           7      303.60 FT     6.07
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       REPAIRABLE   EPS-19640-RTN           2       87.14 FT     1.74
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       INSPECTED    EPS-19649-RTN           3      130.02 FT     2.60
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       REPAIRABLE   EPS-19694-RTN           2       84.49 FT     1.69
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       PRIME        QB UNK                          97.61 FT     1.95
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           JESCO       SCRAP        QB UNK                  4      108.64 FT     2.17
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110 R3 LTC ERW              BOOMERANG   SCRAP        EPS-20954-RTN           1       27.84 FT     0.56
BEEMAC MID   MARKER   9-5/8" 40.00# (0.395wt) P110-HC R1 BTC ERW MARKER    BOOMERANG   PRIME        PO-4029/5621                     6.00 EA
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           TMK         INSPECTED    EPS-19782-RTN           1       41.81 FT     0.84
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           TMK         REPAIRABLE   EPS-19782-RTN           7      213.77 FT     4.28
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   REPAIRABLE   EPS-20182-RTN           2       88.17 FT     1.76
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   REPAIRABLE   EPS-20217-RTN           3      134.22 FT     2.68
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   SCRAP        EPS-20757-RTN           1       37.50 FT     0.75
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   INSPECTED    EPS-20857-RTN          15      615.00 FT    12.30
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   REPAIRABLE   EPS-20935-RTN           3      126.92 FT     2.54
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   INSPECTED    EPS-20940-RTN           5      217.54 FT     4.35
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   REPAIRABLE   EPS-20940-RTN           1       41.61 FT     0.83
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   INSPECTED    EPS-21021-RTN           1       41.00 FT     0.82
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   SCRAP        EPS-21021-RTN           1       21.00 FT     0.42
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   REPAIRABLE   EPS-21180-RTN           4      175.58 FT     3.51
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   REPAIRABLE   EPS-21298-RTN           3      130.06 FT     2.60
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   SCRAP        EPS-21402-RTN           1       30.57 FT     0.61
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG   PRIME        PO-4023                                FT     -
BEEMAC MID   CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BORUSAN     PRIME        QB UNK                 17      802.57 FT    16.05




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 82 of 113



BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           REPUBLIC TUBE    SCRAP        QB UNK                 3      123.00    FT      2.46
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           TMK              PRIME        QB UNK                 2      125.74    FT      2.51
BEEMAC MID   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           TMK              REPAIRABLE   RTN-25                 7      301.67    FT      6.03
BEEMAC MID   PROTECTOR SET   9-5/8" BTC PROTECTOR SET                             NA               PRIME        PI10661                        50.00    SET
BEEMAC MID   PROTECTOR SET   9-5/8" BTC PROTECTOR SET                             QB UNK           SCRAP        PO3806                         50.00    SET
BISON RIG    CASING          9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI          PRIME        PO-5328                                 FT       -
BLKHLS EVN   LINE PIPE       8-5/8" 16.96# (0.188wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME        PO-5364              116     5,200.00   FT     44.10
BLKHLS EVN   LINE PIPE       8-5/8" 16.96# (0.188wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME        PO-5634                         20.00   FT      0.17
BOOMERANG    CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG        PRIME        PO-4025                                 FT       -
BOOMERANG    CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG        PRIME        PO-5101                                 FT       -
BOOMERANG    CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        PRIME        PO-5287                                 FT       -
BOOMERANG    CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        PRIME        PO-5497                                 FT       -
BOOMERANG    CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        PRIME        PO-5713                                 FT       -
CAST         CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          CENTRIC          PRIME        PO2940                                  FT       -
CAST         CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          CENTRIC          RETURN       PO2940                                  FT       -
CAST         CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               CENTRIC          PRIME        QB UNK                                  FT       -
CAST         CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               CENTRIC          RETURN       QB UNK                                  FT       -
CAST         CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               CENTRIC          USED         QB UNK                                  FT       -
CM SERVICE   CROSSOVER       9-5/8" 40.00# (0.395wt) L80-HC BTC BOX X LTC PIN     NA               PRIME        PO3414                           2.00   EA
CM SERVICE   PUP JT          9-5/8" 40.00# (0.395wt) L80-HC BTC PIN X PIN         VYKSA            PRIME        PO-3186/10051                    2.00   EA
CM SERVICE   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            VYKSA            PRIME        PO3186                 3       123.20   FT      2.46
COM RES CO   LINE PIPE       3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        10419/11672           65     2,927.60   FT     15.02
COM RES CO   LINE PIPE       3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        PO-10419/11672       364    16,380.00   FT     84.03
COM RES CO   LINE PIPE       3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        PO3351                37     1,665.20   FT      8.54
COM RES CO   LINE PIPE       3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB BARE ERW   WHEATLAND        PRIME        PO-12117             299    13,455.00   FT     69.02
COM RES CO   LINE PIPE       4-1/2" 8.67# (0.188wt) X52 PSL-2 DRL PEB 14-16       WHEATLAND        PRIME        6546/12123            82     3,702.20   FT     16.05
COM RES CO   LINE PIPE       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        10543/10589           28     1,199.00   FT      7.76
COM RES CO   LINE PIPE       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        6124/6293             37     1,665.00   FT     10.77
COM RES CO   LINE PIPE       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        6329/6330             56     2,522.60   FT     16.32
COM RES CO   LINE PIPE       6-5/8" 18.99# (0.280wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        6640/7675              8       360.00   FT      3.42
COM RES NE   LINE PIPE       12-3/4" 33.41# (0.250wt) X52 PSL-2 DRL PEB 14-16     TEX TUBE         PRIME        10542/10591            7       295.30   FT      4.93
COM RES NE   LINE PIPE       12-3/4" 33.41# (0.250wt) X52 PSL-2 TRL PEB 14-16     TEX TUBE         PRIME        3569/3678             49     2,931.62   FT     48.97
COM RES NE   LINE PIPE       12-3/4" 33.41# (0.250wt) X60 PSL-2 TRL PEB           TENARIS          PRIME        2506/5237             21     1,249.50   FT     20.87
COM RES NE   LINE PIPE       12-3/4" 33.41# (0.250wt) X60 PSL-2 TRL PEB           TENARIS          PRIME        5206/13919            36     2,015.60   FT     33.67
COM RES NE   LINE PIPE       12-3/4" 33.41# (0.250wt) X60 PSL-2 TRL PEB BARE      TENARIS          PRIME        PO-5206               97     5,163.59   FT     86.26
COM RES NE   LINE PIPE       12-3/4" 49.61# (0.375wt) X52 PSL-2 TRL PEB BARE      TENARIS          PRIME        PO-6543               32     1,744.47   FT     43.27
COM RES NE   LINE PIPE       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        PO-5118               20       903.00   FT      5.84
COM RES NE   LINE PIPE       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB BARE ERW   WHEATLAND        PRIME        PO-5118               40     1,800.00   FT     11.65
COM RES NE   LINE PIPE       6-5/8" 17.04# (0.250wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME        5162/5165              1        43.30   FT      0.37
COM RES NE   LINE PIPE       8-5/8" 16.96# (0.188wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME        5119/5125            274    11,555.10   FT     97.99
COM RES NE   LINE PIPE       8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB BARE ERW   TENARIS          PRIME        PO3582                14       540.99   FT      7.73
CPS BAYTWN   CASING          4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          PRIME        PO-6779                        190.79   FT      1.29
CPS BAYTWN   CASING          7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          PRIME        PO-10225             203     9,164.81   FT    136.10
DEEP WELL    CASING          5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC          PRIME        PO-3507               23       600.80   FT      5.11
DEEP WELL    CASING          5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-3760              171     6,852.97   FT     58.25
DEEP WELL    CASING          5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-3761               56     3,317.74   FT     28.20
DEEP WELL    CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPT-3253             155     6,765.46   FT    135.31
DJR RIG      CASING          4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           CENTRIC          PRIME        PO-11128              (6)               FT       -
DJR RIG      CASING          4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK              PRIME        PO-6221                7                FT       -
DJR RIG      CASING          4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS          PRIME        PO2684                (1)               FT       -
DJR RIG      CASING          4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS          RETURN       PO-5396               (2)               FT       -
DJR RIG      CASING          4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS          PRIME        PO-6211                2                FT       -
DJR RIG      CASING          7" 26.00# (0.362wt) J55 R3 LTC ERW                   HLD CLARK        PRIME        10678/10781           (2)               FT       -
DJR RIG      CASING          7" 26.00# (0.362wt) J55 R3 LTC ERW                   PARAGON          PRIME        PO-6121               (4)               FT       -
DJR RIG      CASING          7" 26.00# (0.362wt) J55 R3 LTC SMLS                  ARCELOR MITTAL   RETURN       PO-6403               (1)               FT       -
DJR RIG      CASING          9-5/8" 36.00# (0.352wt) J55 R2 STC ERW               PARAGON          PRIME        PO-6377                1                FT       -
DROP SHIP    LINE PIPE       10-3/4" 28.06# (0.250wt) X52 PSL-2 DRL PEB BARE      AXIS             PRIME        PO-7196                                 FT       -
DROP SHIP    TUBING          2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW            SEAH             PRIME        PO-5069                                 FT       -
DROP SHIP    TUBING          2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW            KUMKANG          PRIME        PO-5077                                 FT       -
DROP SHIP    COUPLING        7-5/8" P110-CY BK-HT                                 NA               NA           PO-5253                                 EA
DROP SHIP    CASING          7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          PRIME        PO-10225                                FT       -
DROP SHIP    CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        RETURN       EPS-22925-RTN          3       127.40   FT      2.29
DROP SHIP    IPS POLY        POLY 10” DR11 PE4710 50FT                            NA               PRIME        PO-11658              10       500.00   FT       -
DUFFY        TUBING          2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            NA               SCRAP        YLW BAND              38     1,218.81   FT      2.86
DUFFY        TUBING          2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD SMLS           TENARIS          INSPECTED    19804-RTN/BLUE-YLW    32     1,017.98   FT      2.39
DUFFY        MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 GBCD ERW          CENTRIC          PRIME        8028/10483                       3.00   EA
DUFFY        PUP JT          5-1/2" 20.00# (0.361wt) P110-HC GBCD ERW             CENTRIC          PRIME        QB UNK                           8.00   EA
DUFFY        MARKER          5-1/2" 20.00# (0.361wt) P110-HC R1 BK SMLS           BOLY             PRIME        PO-5927                          1.00   EA
DUFFY        MARKER          5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          BOOMERANG        PRIME        3614/14246                      99.00   EA
DUFFY        PUP JT          5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          BOOMERANG        PRIME        5295/14076                       6.00   EA
DUFFY        CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 BK SMLS           BOLY             PRIME        PO-5463                3        20.00   FT      0.20
DUFFY        CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 BK SMLS           REPUBLIC TUBE    PRIME        PO-5929               48     1,930.86   FT     19.31
DUFFY        CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          BOOMERANG        RETURN       EPS-23319-RTN          2        84.00   FT      0.84
DUFFY        CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          CENTRIC          PRIME        PO-7665                                 FT       -
DUFFY        CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          CENTRIC          PRIME        PO-8028                                 FT       -
DUFFY        CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          CENTRIC          PRIME        PO-8029                                 FT       -
DUFFY        CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          CENTRIC          PRIME        PO-8032                         5.90    FT      0.06
DUFFY        CASING          7" 26.00# (0.362wt) N80 R3 LTC ERW                   AJU BESTEEL      PRIME        PO3012                13      585.00    FT      7.61
DUFFY        CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               HLD CLARK        RETURN       EPS-23277-RTN         23      966.00    FT     17.39
DUFFY        CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               TENSION          PRIME        PO-10544                                FT       -
DUFFY        CASING          9-5/8" 36.00# (0.352wt) J55 R3 STC ERW               SHIN YANG        RETURN       EPS-21333-RTN          2       76.80    FT      1.38
DUFFY        CASING          9-5/8" 36.00# (0.352wt) J55 R3 STC ERW               SHIN YANG        SCRAP        EPS-21333-RTN          1       30.00    FT      0.54
DUFFY        CASING          9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI          PRIME        EPS-21860-RTN          1       43.00    FT      0.77
ELFARM MID   CASING          11-3/4" 42.00# (0.333wt) J55 R3 STC ERW              HLD CLARK        SCRAP        PO2458                 2       83.38    FT      1.75
ELFARM MID   CASING          11-3/4" 42.00# (0.333wt) J55 R3 STC ERW              BORUSAN          SCRAP        PO3213                 3      136.37    FT      2.86
ELFARM MID   CASING          11-3/4" 42.00# (0.333wt) J55 R3 STC ERW              NEXTEEL          SCRAP        QB UNK                 4      181.96    FT      3.82
ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              HLD CLARK        SCRAP        EPS-18602-RTN          2       85.60    FT      2.33
ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              CH STEEL         SCRAP        EPS-19194-RTN                           FT       -
ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              HALL LONGMORE    SCRAP        EPS-19194-RTN          3      127.68    FT      3.48
ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              SHIN YANG        INSPECTED    EPS-19219-RTN          2       83.40    FT      2.27




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 83 of 113




ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW            SHIN YANG       SCRAP        EPS-19219-RTN          1       48.95   FT     1.33
ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW            HLD CLARK       SCRAP        PO2577                 1       42.70   FT     1.16
ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW            SHIN YANG       SCRAP        PO2992                 4      181.99   FT     4.96
ELFARM MID   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW            CH STEEL        SCRAP        PO3224                 1       42.45   FT     1.16
ELFARM MID   CASING          13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW            SHIN YANG       SCRAP        EPS-18558-RTN          4      170.77   FT     5.81
ELFARM MID   MARKER          5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT       CENTRIC         SCRAP        QB UNK                          5.00   EA
ELFARM MID   MARKER          5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT       TENARIS         SCRAP        QB UNK                          6.00   EA
ELFARM MID   CASING          5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW         CENTRIC         INSPECTED    EPS-19537-RTN         13      568.40   FT     4.83
ELFARM MID   CASING          5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW         CENTRIC         SCRAP        EPS-19537-RTN          1       30.71   FT     0.26
ELFARM MID   CASING          5-1/2" 17.00# (0.304wt) P110-CY R3 BTC SMLS        CENTRIC         SCRAP        PO2501                 7      389.48   FT     3.31
ELFARM MID   CASING          5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS     TENARIS         RETURN       QB UNK                 2       96.24   FT     0.82
ELFARM MID   CASING          5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW         CENTRIC         PRIME        PO-5506                1      675.14   FT     5.74
ELFARM MID   CASING          5-1/2" 17.00# (0.304wt) P110-RY R3 BTC SMLS        CENTRIC         PRIME        PO2501                68    3,107.07   FT    26.41
ELFARM MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW        CENTRIC         SCRAP        PO2842                 1       40.32   FT     0.40
ELFARM MID   CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW        CENTRIC         SCRAP        QB UNK                 3      118.70   FT     1.19
ELFARM MID   CASING          8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW             NEXTEEL         SCRAP        EPT-2543               1       45.15   FT     0.72
ELFARM MID   CASING          8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW             NEXTEEL         SCRAP        QB UNK                 3      136.68   FT     2.19
ELFARM MID   CASING          8-5/8" 32.00# (0.352wt) NEXT-80 R3 BTC ERW         NEXTEEL         SCRAP        PO2764                 1       45.66   FT     0.73
ELFARM MID   CASING          8-5/8" 32.00# (0.352wt) NEXT-80 R3 BTC ERW         NEXTEEL         SCRAP        QB UNK                 1       45.71   FT     0.73
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             CH STEEL        INSPECTED    EPS-19260-RTN          5      213.60   FT     4.27
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             SHIN YANG       SCRAP        PO2563                 1       42.30   FT     0.85
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             NEXTEEL         SCRAP        PO2804                 3      132.41   FT     2.65
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             HALL LONGMORE   SCRAP        PO2919                 4      215.50   FT     4.31
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             CH STEEL        PRIME        PO2920                                 FT      -
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             CH STEEL        PRIME        PO3164                                 FT      -
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          AXIS            SCRAP        EPS-18229-RTN          2       86.70   FT     1.73
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          BORUSAN         SCRAP        PO2077                 4      160.25   FT     3.20
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          TENARIS         SCRAP        PO2569                 3      133.68   FT     2.67
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          CENTRIC         SCRAP        PO2801                 2       70.87   FT     1.42
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          HYUNDAI         SCRAP        PO2909                 4      161.93   FT     3.24
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          NEXTEEL         SCRAP        PO3057                 1       41.74   FT     0.83
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          BOOMERANG       PRIME        PO-7060               44    1,814.08   FT    36.28
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS         JESCO           SCRAP        PO2696                 1       41.47   FT     0.83
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS         BOLY            SCRAP        PO2999                 4      169.43   FT     3.39
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS         BOLY            SCRAP        QB UNK                 3      119.60   FT     2.39
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 LTC SMLS         BOLY            SCRAP        PO2036                12      545.60   FT    10.91
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS         TENARIS         SCRAP        PO2569                 6      270.73   FT     5.41
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS         TENARIS         SCRAP        PO2980                17      742.37   FT    14.85
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW         AXIS            SCRAP        PO2591                 5      223.12   FT     4.46
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW         QB UNK          SCRAP        QB UNK                 6      271.09   FT     5.42
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC SMLS        US STEEL        SCRAP        PO3037                 5      206.66   FT     4.13
ELFARM MID   CASING          9-5/8" 40.00# (0.395wt) P110-IC R3 BTC SMLS        TENARIS         SCRAP        PO3037                 1       56.07   FT     1.12
ELFARM RET   CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW            NA              REPAIRABLE   QB UNK                24    1,115.57   FT    30.40
ELFARM RET   CASING          13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW            NA              SCRAP        QB UNK                 2       76.45   FT     2.60
ELFARM RET   MARKER          5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT       NA              REPAIRABLE   QB UNK                          4.00   EA
ELFARM RET   CASING          5-1/2" 17.00# (0.304wt) P110-RY R3 BTC SMLS        NA              REPAIRABLE   QB UNK                21      965.02   FT     8.20
ELFARM RET   CASING          8-5/8" 32.00# (0.352wt) NEXT-80 R3 BTC ERW         NA              REPAIRABLE   QB UNK                 1       45.38   FT     0.73
ELFARM RET   CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             NA              REPAIRABLE   QB UNK                 2       84.81   FT     1.70
ELFARM RET   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW          NA              REPAIRABLE   QB UNK                11      520.12   FT    10.40
ELFARM RET   CASING          9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS         NA              REPAIRABLE   QB UNK                 3      161.01   FT     3.22
ELFARM RET   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW         NA              REPAIRABLE   QB UNK                 1       44.08   FT     0.88
ELFARM RET   CASING          9-5/8" 40.00# (0.395wt) P110-HC R3 BTC SMLS        NA              REPAIRABLE   QB UNK                23    1,038.56   FT    20.77
ELFARM RET   CASING          9-5/8" 47.00# (0.472wt) P110-HC R3 BTC ERW         NA              REPAIRABLE   QB UNK                 4      177.07   FT     4.16
FW PIPE TX   CASING          13-3/8" 48.00# (0.330wt) J55 R3 STC ERW            SHIN YANG       PRIME        PO-10964              41    1,703.17   FT    40.88
FW PIPE TX   CASING          13-3/8" 48.00# (0.330wt) J55 R3 STC ERW            HLD CLARK       INSPECTED    PO2555                 5      216.00   FT     5.18
HUNTING LA   CASING          5-1/2" 23.00# (0.415wt) P110-CY R3 TLW SMLS        TPCO            INSPECTED    EPS-20012-RTN                          FT      -
HUNTING LA   CASING          5-1/2" 23.00# (0.415wt) P110-CY R3 TLW SMLS        TPCO            SCRAP        EPS-20012-RTN                          FT      -
IN TRANSIT   CASING          4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW         TENARIS         PRIME        PO-5396                1               FT      -
IN TRANSIT   CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW             BOOMERANG       RETURN       EPS-21581-RTN          1               FT      -
IN TRANSIT   CASING          9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW             SHIN YANG       PRIME        PO-11644              (2)              FT      -
IND PIPE     CASING          7" 25.69# (0.362wt) J55 R-3 PE ERW                 TENSION         SCRAP        PO4053                 1      26.60    FT     0.34
IND PIPE     COUPLING        8-5/8" K55 BTC                                     NA              PRIME        PO3397                         4.00    EA
IND PIPE     COUPLING        8-5/8" K55 LTC                                     NA              PRIME        PO3326                         2.00    EA
IND PIPE     CASING          8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW             BAKRIE          SCRAP        PO3225                 5     204.95    FT     3.28
IND PIPE     PROTECTOR SET   8-5/8" BTC HD PROTECTOR SET                        NA              PRIME        PO3398                         4.00    SET
IOS HOU      CASING          5" 17.95# (0.362wt) P110-CY HP R3 TORQ SFW         TMK             INSPECTED    EPS-21335-RTN/10771   15     666.60    FT     5.98
IOS HOU      CASING          5-1/2" 23.00# (0.415wt) P110-CY R3 BK SMLS         REPUBLIC TUBE   RETURN       EPS-19854-RTN          3     124.50    FT     1.43
IOS HOU      CASING          5-1/2" 23.00# (0.415wt) P110-EC R3 TCBC-HT SMLS    NA              NA           QB UNKNOWN             1      33.00    FT     0.38
IOS HOU      MARKER          5-1/2" 23.00# (0.415wt) P110-HC R1 TCBC-HT         NA              NA           QB UNKNOWN                     1.00    EA
IOS HOU      CASING          5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT SMLS    KOPPEL          RETURN       EPS-20064-RTN          5     207.50    FT     2.39
IOS HOU      CASING          5-1/2" 23.00# (0.415wt) P110-RY R3 CDC-HTQ SMLS    US STEEL        RETURN       EPS-19819-RTN          3     124.50    FT     1.43
IOS HOU      CASING          7" 26.00# (0.362wt) L80 R3 LTC SMLS                TMK             REPAIRABLE   PO3095                                 FT      -
IOS HOU      CASING          7" 26.00# (0.362wt) L80 R3 LTC SMLS                REPUBLIC TUBE   PRIME        PO-5853                                FT      -
IOS HOU      CASING          7" 26.00# (0.362wt) L80 R3 LTC SMLS                REPUBLIC TUBE   PRIME        PO-6014                                FT      -
IOS HOU      CASING          7" 26.00# (0.362wt) L80-HC R3 FLUSHMAX SMLS        TMK             REPAIRABLE   3095/5883                              FT      -
IOS HOU      CASING          7" 26.00# (0.362wt) L80-HC R3 FLUSHMAX SMLS        REPUBLIC TUBE   PRIME        5853/5883                              FT      -
IOS HOU      CASING          7" 26.00# (0.362wt) L80-HC R3 FLUSHMAX SMLS        REPUBLIC TUBE   PRIME        6014/5883                              FT      -
IOS HOU      CASING          9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW             HLD CLARK       RETURN       EPS-19788-RTN         2        83.00   FT     1.66
IOS MID      CASING          5-1/2" 17.00# (0.304wt) P110-CY R3 BTC SMLS        TENARIS         INSPECTED    EPS-19151-RTN.        1        73.38   FT     0.62
IOS MID      CASING          5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS     TENARIS         RETURN       QB UNK                          4.58   FT     0.04
IOS MID      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW     BOOMERANG       INSPECTED    EPS-21081-RTN         28    1,240.58   FT    12.41
IOS MID      MARKER          5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW        BOOMERANG       INSPECTED    EPS-21111-RTN                   3.00   EA
IOS MID      CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW     BOOMERANG       INSPECTED    EPS-20028-RTN         1        35.39   FT     0.35
IOS MID      CASING          5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW     BOOMERANG       PRIME        EPS-20028-RTN                          FT      -
KB HOU       PUP JT          4-1/2" 13.50# (0.290wt) P110-ICY 10FT MI PANTHER   TENARIS         SCRAP        PO-3130/9727-SCRAP             1.00    EA
KB HOU       MARKER          4-1/2" 13.50# (0.290wt) P110-ICY R1 MI PANTHER     TENARIS         PRIME        3130/9527                      1.00    EA
KB HOU       CASING          4-1/2" 13.50# (0.290wt) P110-ICY R3 MI PANTHER     TENARIS         PRIME        3130/10315            (1)     12.90    FT     0.09
KB HOU       CASING          4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS   TENARIS         REPAIRABLE   PO3130                (1)     40.10    FT     0.27
KB HOU       CROSSOVER       5-1/2" 20.00# (0.361wt) P110-HC DWC PIN X MI PIN   BENTELER        PRIME        EPS-21844-001                  1.00    EA
KB HOU       CROSSOVER       5-1/2" 20.00# (0.361wt) P110-HC DWC PIN X MI PIN   BENTELER        PRIME        PO-9564                        1.00    EA




4835-8575-8675.3
        Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 84 of 113



KB HOU       PUP JT      5-1/2" 20.00# (0.361wt) P110-HC 10FT MI PANTHER      BENTELER         PRIME            PO-9564                         4.00     EA
KB HOU       MARKER      5-1/2" 20.00# (0.361wt) P110-HC R1 MI PANTHER MS     BENTELER         PRIME            PO-10961                        3.00     EA
KB HOU       CASING      5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW       TUBOS REUNIDOS   REPAIRABLE BOX   PO-3511               1        40.10     FT       0.46
KB HOU       CROSSOVER   7" 32.00# (0.453wt) P110-CY DQX BOX x 5-1/2" 20#     TMK              PRIME            PO-12375                        2.00     EA
KB HOU       CASING      7" 32.00# (0.453wt) P110-CY R3 PE SMLS               TMK              PRIME            PO-7993              2         78.46     FT      1.26
KJ CONSTR    TUBING      2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW            HUSTEEL          PRIME            PO-10772             2         32.12     FT      0.10
KJ CONSTR    TUBING      2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW            SEAH VINA        PRIME            PO-11764            29        975.61     FT      3.17
KJ CONSTR    TUBING      3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD ERW            SEAH VINA        PRIME            PO-10025             1         33.21     FT      0.15
KJ CONSTR    TUBING      3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS           NIKO TUBE        PRIME            PO-10773             2         79.72     FT      0.37
KJ CONSTR    TUBING      3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS           PERVOURALSK      PRIME            PO-11695            12        390.25     FT      1.81
LARAMIE      CASING      4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS          PRIME            PO2684                                   FT       -
LARAMIE      CASING      4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS          PRIME            QB UNK                                   FT       -
LUNDVALL     LINE PIPE   10-3/4" 28.06# (0.250wt) X65 PSL-2 TRL PEB ERW       DURA BOND        PRIME            9494/10054                               FT       -
LUNDVALL     LINE PIPE   10-3/4" 40.52# (0.365wt) X52 PSL-2 DRL PEB 14-16     AXIS             PRIME            11618/11655         14        628.30     FT     12.73
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HUSTEEL          REPAIRABLE       EPS-22603-RTN        1         32.60     FT      0.08
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HUSTEEL          RETURN           EPS-22603-RTN       30        998.92     FT      2.35
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HUSTEEL          REPAIRABLE       EPS-23018-RTN        1         32.60     FT      0.08
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            NEXTEEL          RETURN           EPS-23029-RTN       (1)                  FT       -
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HUSTEEL          RETURN           EPS-23041-RTN       13                   FT       -
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HUSTEEL          RETURN           EPS-23043-RTN       10        315.20     FT      0.74
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HUSTEEL          PRIME            PO-10402                                 FT       -
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            NA               USED             EPS-23327-001.       41      1,338.20    FT      3.14
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            HUSTEEL          PRIME            PO-10376            (43)                 FT       -
LUNDVALL     TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            HUSTEEL          RETURN           PO-10516             14        456.00    FT      1.07
LUNDVALL     MARKER      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          BOOMERANG        PRIME            22556/13824                     11.00    EA
LUNDVALL     PUP JT      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          BOOMERANG        PRIME            22381/13824                      1.00    EA
LUNDVALL     PUP JT      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          CENTRIC          PRIME            6961/9190                        1.00    EA
LUNDVALL     PUP JT      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          CENTRIC          PRIME            8029/10252                       1.00    EA
LUNDVALL     PUP JT      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          CENTRIC          PRIME            PO-8268                          1.00    EA
LUNDVALL     CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          CENTRIC          PRIME            8825/13975            4          5.00    FT       0.05
LUNDVALL     CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          BOOMERANG        PRIME            PO-3614              44      1,656.07    FT      16.56
LUNDVALL     CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               TENSION          PRIME            11152/12155          (9)                 FT        -
LUNDVALL     CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               TENSION          REPAIRABLE       EPS-22956-RTN         1         41.80    FT       0.75
LUNDVALL     CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        PRIME            PO-11644             15                  FT        -
LUNDVALL     CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC SMLS              JESCO            RETURN           EPS-22964-RTN        20        853.35    FT      15.36
MCCLATCHY    CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 GBCD ERW          CENTRIC          PRIME            PO-11706          3,041    134,630.14    FT   1,144.36
MCCLATCHY    CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG        PRIME            PO-9464               1         94.97    FT       1.90
MCIP CORP    LINE PIPE   12-3/4" 33.41# (0.250wt) X52 PSL-2 DRL PEB 14-16     FORZA            PRIME            3688/13254          823     33,500.60    FT     559.63
MCIP CORP    LINE PIPE   12-3/4" 33.41# (0.250wt) X52 PSL-2 DRL PEB 14-16     AXIS             PRIME            PO3274/PO-10306     167      8,350.00    FT     139.49
MCIP CORP    LINE PIPE   12-3/4" 37.46# (0.281wt) X52 PSL-2 DRL PEB ERW       TEX TUBE         PRIME            PO-11643                         1.00    FT       0.02
MCIP CORP    LINE PIPE   12-3/4" 49.61# (0.375wt) X52 PSL-2 DRL PEB 14-16     FORZA            PRIME            10344/10358          1          44.50    FT       1.10
MCIP CORP    LINE PIPE   12-3/4" 49.61# (0.375wt) X52 PSL-2 TRL PEB BARE      AXIS             PRIME            PO-8856              4         241.38    FT       5.99
MCIP CORP    LINE PIPE   16" 42.09# (0.250wt) X52 PSL-2 DRL PEB 14-16 MILS    AXIS             PRIME            3275/10308         472      23,597.70    FT     496.61
MCIP CORP    LINE PIPE   16" 62.64# (0.375wt) X52 PSL-2 DRL PEB BARE ERW      TEX TUBE         PRIME            PO-5121                                  FT        -
MCIP CORP    LINE PIPE   16" 62.64# (0.375wt) X52 PSL-2 DRL PEB BARE ERW      AXIS             PRIME            PO-5228                                  FT        -
MCIP CORP    LINE PIPE   16" 62.64# (0.375wt) X65 PSL-2 DRL PEB BARE ERW      TENARIS          PRIME            PO-5212                                  FT        -
MCIP CORP    LINE PIPE   16" 62.64# (0.375wt) X65 PSL-2 DRL PEB BARE ERW      TENARIS          PRIME            PO-5226                                  FT        -
MCIP CORP    LINE PIPE   3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME            PO-12118/12130      44       1,984.40    FT      10.18
MCIP CORP    LINE PIPE   3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB BARE ERW   TEX TUBE         PRIME            PO-12118           175       7,817.30    FT      40.10
MCIP CORP    LINE PIPE   3-1/2" 14.34# (0.438wt) X52 PSL-2 DRL PEB BARE       ARCELOR MITTAL   PRIME            PO-3743                          0.24    FT       0.00
MCIP CORP    LINE PIPE   4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME            11510/11650          59      2,685.60    FT      14.50
MCIP CORP    LINE PIPE   4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME            12052/12060          13        568.10    FT       3.07
MCIP CORP    LINE PIPE   4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB BARE ERW   TTP              SCRAP            PO-8768-REJ           1         42.00    FT       0.23
MCIP CORP    LINE PIPE   6-5/8" 17.04# (0.250wt) X52 PSL-2 DRL PEB BARE ERW   FORZA            PRIME            PO-11860-REVAL    1,489     60,571.78    FT     516.07
MCIP CORP    LINE PIPE   6-5/8" 18.99# (0.280wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME            11515/11652          29      1,307.90    FT      12.42
MCIP CORP    LINE PIPE   6-5/8" 18.99# (0.280wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME            11515/11651          29      1,307.90    FT      12.42
MCIP CORP    LINE PIPE   8-5/8" 19.68# (0.219wt) X52 PSL-2 DRL PEB 14-16      PYTCO            PRIME            5842/6738                       80.26    FT       0.79
MCIP CORP    LINE PIPE   8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME            11272/11653          3         155.10    FT       2.22
MCIP CORP    LINE PIPE   8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB 14-16      FORZA            PRIME            PO-5844/6094        11         450.20    FT       6.43
MCIP CORP    LINE PIPE   8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME            11272/11654         26       1,172.60    FT      16.76
MCIP CORP    LINE PIPE   8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB BARE ERW   FORZA            PRIME            PO-6083             44       1,793.04    FT      25.62
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           SEAH             RETURN           PO3203              15         477.00    FT       0.66
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           HYUNDAI          PRIME            PO3775                      (2,615.30)   FT      (3.61)
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           TMK              PRIME            PO3775              16       2,615.30    FT       3.61
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           TMK              RETURN           PO3775               5         157.30    FT       0.22
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           TMK              SCRAP            PO-3775.            16         511.80    FT       0.71
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           TEJAS TUBULAR    SCRAP            PO-5363~1            3          98.20    FT       0.14
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           TEJAS TUBULAR    RETURN           PO-5363~3           10         304.50    FT       0.42
MM WELDING   TUBING      1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           TEJAS TUBULAR    PRIME            PO-5363~4          151       4,940.70    FT       6.82
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            BOOMERANG        PRIME            PO-5003             (5)                  FT        -
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            SEAH             PRIME            PO-5247            (75)                  FT        -
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            BOOMERANG        PRIME            QB UNK             (31)       (627.80)   FT      (1.48)
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            BOOMERANG        SCRAP            QB UNK               3         228.26    FT       0.54
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            HLD CLARK        SCRAP            QB UNK               1          32.40    FT       0.08
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            HUSTEEL          SCRAP            QB UNK               9         294.60    FT       0.69
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            HYUNDAI          SCRAP            QB UNK               2          72.54    FT       0.17
MM WELDING   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            TENARIS          INSPECTED        RTN-002              1          34.93    FT       0.08
MM WELDING   CASING      4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS              BOLY             SCRAP            QB UNK               1          25.61    FT       0.15
MM WELDING   MARKER      4-1/2" 11.60# (0.250wt) NEXT-80 R1 LTC ERW MARKER    QB UNK           SCRAP            QB UNK                           1.00    EA
MM WELDING   CASING      4-1/2" 11.60# (0.250wt) NEXT-80 R3 LTC ERW           NEXTEEL          SCRAP            QB UNK                1         45.00    FT       0.26
MM WELDING   CASING      4-1/2" 11.60# (0.250wt) P110 R3 LTC ERW              TENARIS          SCRAP            RTN-001               1         17.00    FT       0.10
MM WELDING   CASING      4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS          SCRAP            PO-5076.              5        212.50    FT       1.23
MM WELDING   CASING      4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS          PRIME            QB UNK              (19)                 FT        -
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               TENARIS          RETURN           EPS-19758-RTN         5       209.90     FT       2.52
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               HALL LONGMORE    SCRAP            EPS-20055--RTN        2        89.20     FT       1.07
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               SHIN YANG        INSPECTED        PO-2039               2        83.40     FT       1.00
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               TENSION          SCRAP            PO-2039               1        41.20     FT       0.49
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               TUPER            INSPECTED        PO-2349               4       164.00     FT       1.97
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               TUPER            SCRAP            PO-2349               7       295.60     FT       3.55
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               TENARIS          PRIME            PO-2686               2        89.20     FT       1.07




4835-8575-8675.3
        Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 85 of 113



MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               TENARIS         RETURN       PO-2686                  15       654.10    FT     7.85
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               TENARIS         SCRAP        PO-2686                   1        42.40    FT     0.51
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               HLD CLARK       RETURN       PO-3268                   3       126.60    FT     1.52
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               NEXTEEL         INSPECTED    PO-3488                   1        42.40    FT     0.51
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               NEXTEEL         PRIME        PO-3488                   7       296.20    FT     3.55
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               NEXTEEL         SCRAP        PO-3488.                  4       167.80    FT     2.01
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               HLD CLARK       PRIME        QB UNK                    3        42.60    FT     0.51
MM WELDING   CASING      8-5/8" 24.00# (0.264wt) J55 R3 STC ERW               HLD CLARK       RETURN       QB UNK                   (3)      (42.60)   FT    (0.51)
MM WELDING   CASING      8-5/8" 28.00# (0.304wt) J55 R3 LTC ERW               EVRAZ           PRIME        PO-2481                  21       985.49    FT    13.80
MM WELDING   CASING      8-5/8" 28.00# (0.304wt) J55 R3 LTC ERW               EVRAZ           RETURN       PO-2481.                 10       449.30    FT     6.29
MM WELDING   CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               CH STEEL        PRIME        PO3795                  (11)     (455.42)   FT    (8.20)
MM WELDING   CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               HLD CLARK       PRIME        PO3795                   10       455.42    FT     8.20
MM WELDING   CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               PARAGON         PRIME        PO-4019                  (3)                FT      -
MM WELDING   CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               PARAGON         REJECT       PO-4019~1                 2       86.00     FT     1.55
MM WELDING   CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               PARAGON         RETURN       PO-4019~2                 5      217.40     FT     3.91
MM WELDING   CASING      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI         RETURN       PO-5325/5327/5328         9      353.00     FT     6.35
NOV EDMOND   TUBING      3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD TK-70 SMLS     INTERPIPE       PRIME        5492/5495              (159)                FT      -
NOV EDMOND   CASING      4-1/2" 11.36# (0.250wt) J55 R3 PE ERW                SEAH VINA       PRIME        PO-8237                  (3)                FT      -
NOV WELLB    CASING      10-3/4" 40.50# (0.350wt) J55 R3 STC ERW              CORINTH         PRIME        PO-11122                 (1)                FT      -
NOV WELLB    CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              TMK             INSPECTED    EPS-19381-RTN                               FT      -
NOV WELLB    CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              NA              INSPECTED    EPS-19771-RTN                               FT      -
NOV WELLB    CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              PARAGON         PRIME        EPS-20195-RTN             1       22.84     FT     0.62
NOV WELLB    CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              TMK             RETURN       PO3343                                      FT      -
NOV WELLB    CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              PARAGON         PRIME        PO3632                                      FT      -
NOV WELLB    CASING      13-3/8" 54.50# (0.380wt) J55 R3 STC ERW              PARAGON         RETURN       EPS-20537-RTN            2        88.00     FT     2.40
NOV WELLB    TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            BOOMERANG       SCRAP        PO-5003                 16       506.60     FT     1.19
NOV WELLB    TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            TUPER           SCRAP        PO-8825                  2        65.80     FT     0.15
NOV WELLB    TUBING      2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            TENARIS         PRIME        EPS-20097-RTN                               FT      -
NOV WELLB    TUBING      2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            TENARIS         PRIME        PO3312                                      FT      -
NOV WELLB    TUBING      2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            BOOMERANG       PRIME        PO3566                                      FT      -
NOV WELLB    TUBING      2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            CENTRIC         PRIME        PO-3782                 (40)                FT      -
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) J55 R3 LTC ERW               HLD CLARK       PRIME        PO-5004                  21       924.00    FT     5.36
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) L80 R3 LTC ERW               EVRAZ           INSPECTED    PO-2079                   1        45.15    FT     0.26
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS              TENARIS         SCRAP        EPS-22243-RTN             1        40.17    FT     0.23
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS              BOLY            INSPECTED    EPT-2780.TTL              1        16.95    FT     0.10
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) NEXT-80 R3 LTC ERW           NEXTEEL         INSPECTED    PO-8249                   2        81.35    FT     0.47
NOV WELLB    PUP JT      4-1/2" 11.60# (0.250wt) P110-HC R1 LTC SMLS PUP JT   TENARIS         INSPECTED    PO-13192.01                         4.00    EA
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             USED         22517-22737-TIE BACK     5        220.00    FT     1.28
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             USED         EPS-21561-TIE BACK      12        510.92    FT     2.96
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             SCRAP        EPS-22467-TIE BACK       1         43.52    FT     0.25
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             USED         EPS-22467-TIE BACK     128      5,507.28    FT    31.94
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             INSPECTED    EPS-22472-RTN          123      5,287.45    FT    30.67
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             SCRAP        EPS-22472--RTN           1         44.80    FT     0.26
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             SCRAP        EPS-22517--RTN           2         89.64    FT     0.52
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             USED         EPS-22517-TIE BACK      52      2,330.33    FT    13.52
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           TMK             SCRAP        EPS-22518--RTN           2         89.42    FT     0.52
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-HC R3 LTC SMLS          BOLY            SCRAP        QB UNK                  (5)                 FT      -
NOV WELLB    PUP JT      4-1/2" 11.60# (0.250wt) P110-IC BTC ERW              TENARIS         PRIME        2114/10852                                  EA
NOV WELLB    PUP JT      4-1/2" 11.60# (0.250wt) P110-IC BTC ERW              TENARIS         PRIME        2684/6857                                   EA
NOV WELLB    CASING      4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW           TENARIS         SCRAP        PO-5396                   1       42.33     FT     0.25
NOV WELLB    CASING      5-1/2" 17.00# (0.304wt) P110 R3 LTC ERW              TENARIS         SCRAP        EPS-21154-RTN             1       41.81     FT     0.36
NOV WELLB    CASING      5-1/2" 17.00# (0.304wt) P110 R3 LTC ERW              TENARIS         PRIME        PO-3807                (117)                FT      -
NOV WELLB    MARKER      5-1/2" 17.00# (0.304wt) P110-HC R1 LTC ERW MARKER    CENTRIC         RETURN       PO-2666                            1.00     EA
NOV WELLB    CASING      5-1/2" 17.00# (0.304wt) P110-IC R3 LTC ERW           TENARIS         SCRAP        EPS-19771-RTN             1       42.10     FT     0.36
NOV WELLB    CASING      5-1/2" 17.00# (0.304wt) P110-IC R3 LTC ERW           TENARIS         PRIME        PO3427                 (673)                FT      -
NOV WELLB    CASING      5-1/2" 17.00# (0.304wt) P110-ICY R3 LTC SMLS         TENARIS         PRIME        PO2906                   (1)                FT      -
NOV WELLB    MARKER      7" 23.00# (0.317wt) J55 R1 LTC ERW MARKER            CH STEEL        PRIME        PO-3163                             1.00    EA
NOV WELLB    CASING      7" 26.00# (0.362wt) J55 R3 LTC ERW                   PARAGON         PRIME        PO-6123                  (3)                FT      -
NOV WELLB    CASING      7" 26.00# (0.362wt) L80-HC R3 LTC ERW                AJU BESTEEL     INSPECTED    EPS-20133-RTN                               FT      -
NOV WELLB    CASING      7" 26.00# (0.362wt) L80-HC R3 LTC ERW                AJU BESTEEL     RETURN       EPS-20133-RTN                               FT      -
NOV WELLB    CASING      7" 26.00# (0.362wt) L80-HC R3 LTC ERW                AJU BESTEEL     PRIME        PO3462                    5                 FT      -
NOV WELLB    CASING      7" 26.00# (0.362wt) L80-HC R3 LTC ERW                REPUBLIC TUBE   PRIME        PO-5110                                     FT      -
NOV WELLB    PUP JT      9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW PUP JT        TENSION         PRIME        2956/9191                           2.00    EA
NOV WELLB    MARKER      9-5/8" 36.00# (0.352wt) J55 R1 STC ERW MARKER        SHIN YANG       INSPECTED    EPS-20224-RTN                       1.00    EA
NOV WELLB    CASING      9-5/8" 36.00# (0.352wt) J55 R2 STC ERW               PARAGON         PRIME        PO-6377                  (3)                FT      -
NOV WELLB    CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG       RETURN       EPS-21643-RTN             1                 FT      -
NOV WELLB    CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               BOOMERANG       PRIME        PO3311                 (123)                FT      -
NOV WELLB    CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               AXIS            PRIME        PO3463                  (94)                FT      -
NOV WELLB    CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               AXIS            PRIME        PO-3463                                     FT      -
NOV WELLB    CASING      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI         PRIME        PO-5327                   4                 FT      -
OFSI HOU     CASING      5" 17.95# (0.362wt) P110-HC R3 ULTRA SF SMLS         ILJIN           PRIME        PO2766                                      FT      -
OFSI HOU     CASING      5" 17.95# (0.362wt) P110-HC R3 ULTRA SF SMLS         TMK             REPAIRABLE   PO2774                   6        250.00    FT     2.24
PARAGON      CASING      9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW            PARAGON         PRIME        PO-4047~REVAL          243     10,338.62    FT   206.77
PATRIOT      CROSSOVER   5-1/2" 17.00# (0.304wt) P110-CY BKHT BOX X GBCD      CENTRIC         PRIME        11706/14228                         2.00    EA
PATRIOT      CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG       INSPECTED    EPS-21111-RTN           16        782.28    FT     7.82
PATRIOT      MARKER      5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG       INSPECTED    EPS-21111-RTN                       1.00    EA
PATRIOT      CASING      7" 31.70# (0.453wt) P110-CY R3 PE SMLS               EVRAZ           PRIME        PO-11548               355     14,567.81    FT   230.90
PATRIOT      PUP JT      7" 32.00# (0.453wt) P110-CY 10FT BK-HT SMLS          EVRAZ           PRIME        11542/11576/11885                   1.00    EA
PATRIOT      CROSSOVER   7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"       TMK             RETURN       EPS-22819-RTN                       2.00    EA
PATRIOT      CROSSOVER   7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"       TMK             PRIME        PO-11639                            2.00    EA
PATRIOT      MARKER      7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS            EVRAZ           PRIME        11542/12192                         1.00    EA
PATRIOT      CASING      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            EVRAZ           PRIME        11548/12188             93      3,952.50    FT    63.24
PETROSMITH   TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            ROBOR           PRIME        PO2593                  13        343.04    FT     0.81
PETROSMITH   TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HYUNDAI         PRIME        PO4006                  55      1,784.04    FT     4.19
PETROSMITH   TUBING      2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW            HUSTEEL         PRIME        PO-6381                194      6,329.92    FT    14.88
PETROSMITH   TUBING      2-7/8" 6.50# (0.190wt) L80 R2 EUE 8RD SMLS           PERVOURALSK     PRIME        PO-7622                127      4,132.19    FT    13.43
PETROSMITH   CASING      4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS              TENARIS         PRIME        PO-5185                 28      1,237.24    FT     7.18
PINNACLE     CASING      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI         PRIME        PO-5328                  2                  FT      -
PRECISION    CASING      10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW              CORINTH         INSPECTED    EPS-21108-RTN            6       261.80     FT     5.30
PRECISION    CASING      10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW              CORINTH         INSPECTED    EPS-21774-RTN            3       118.40     FT     2.40




4835-8575-8675.3
            Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 86 of 113




PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              REPAIRABLE   EPS-21918-RTN           1        20.00   FT      0.46
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              REJECT       EPS-22009-RTN           1        27.00   FT      0.61
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              REJECT       EPS-22128-RTN           1        28.90   FT      0.66
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              REPAIRABLE   EPS-22270-RTN           1        40.83   FT      0.93
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              SCRAP        EPS-22270-RTN           1        27.30   FT      0.62
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SALZGITTER MANNESMAN   RETURN       EPS-22423-RTN           1        31.00   FT      0.71
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              INSPECTED    EPS-22423-RTN           4       168.80   FT      3.84
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              INSPECTED    EPS-22681-RTN           5       211.70   FT      4.82
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              REJECT       EPS-22681-RTN           1        31.00   FT      0.71
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              REPAIRABLE   EPS-22681-RTN           2        81.40   FT      1.85
PRECISION      CASING          10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG              REPAIRABLE   EPS-22681-RTN.          3       126.00   FT      2.87
PRECISION      CASING          11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS            RUSTAVI                INSPECTED    RTN-101                23       887.00   FT     18.63
PRECISION      CASING          11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS            RUSTAVI                REPAIRABLE   RTN-102                31     1,189.00   FT     24.97
PRECISION      CASING          11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS            RUSTAVI                RETURN       RTN-103                 9       378.00   FT      7.94
PRECISION      CASING          11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS            RUSTAVI                SCRAP        RTN-104                11       373.00   FT      7.83
PRECISION      COUPLING        13-3/8" K55 BTC                                     NA                     PRIME        PO-5964                         229.00   EA
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON                INSPECTED    1011423                 8       336.00   FT      9.16
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             TENARIS                INSPECTED    1011423                 3       126.00   FT      3.43
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             HLD CLARK              INSPECTED    EPS-21378-RTN                            FT       -
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON                INSPECTED    EPS-21378-RTN                     3.40   FT      0.09
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON                INSPECTED    EPS-21442-RTN           1       167.64   FT      4.57
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             PARAGON                SCRAP        EPS-21442-RTN           1        29.20   FT      0.80
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             CH STEEL               SCRAP        RTN-010                 1        15.00   FT      0.41
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG              INSPECTED    RTN-015                27     1,134.00   FT     30.90
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG              SCRAP        RTN-02-15              42     1,280.31   FT     34.89
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             CH STEEL               RETURN       RTN-11                  6       264.00   FT      7.19
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH                   INSPECTED    RTN-13                            7.43   FT      0.20
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SEAH                   SCRAP        RTN-14                  1        42.00   FT      1.14
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG              INSPECTED    RTN-15-01              32     1,337.69   FT     36.45
PRECISION      CASING          13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             ARCELOR MITTAL         SCRAP        RTN-9                   2        57.00   FT      1.55
PRECISION      PROTECTOR SET   13-3/8" BTC PROTECTOR SET                           NA                     NA           PO-7605                          27.00   SET
PRECISION      CROSSOVER       4-1/2" 13.50# P110-HC R1 USF X 5-1/2" 19.83# BTC    NA                     INSPECTED    EPS-22617-RTN                     1.00   EA
PRECISION      PUP JT          4-1/2" 13.50# (0.290wt) P110-CY 10FT GBCD SMLS      TENARIS                REPAIRABLE   EPS-22096-RTN                     1.00   EA
PRECISION      CASING          4-1/2" 13.50# (0.290wt) P110-CY R3 GBCD SMLS        TENARIS                SCRAP        EPS-22063-RTN           1        47.10   FT      0.32
PRECISION      CASING          4-1/2" 13.50# (0.290wt) P110-CY R3 GBCD SMLS        TENARIS                INSPECTED    EPS-22096-RTN           2        80.24   FT      0.54
PRECISION      CASING          4-1/2" 13.50# (0.290wt) P110-CY R3 GBCD SMLS        TENARIS                INSPECTED    EPS-22212-RTN           7       263.60   FT      1.78
PRECISION      CASING          4-1/2" 13.50# (0.290wt) P110-CY R3 TCBC-HT SMLS     VOEST ALPINE           REPAIRABLE   EPS-22780-RTN           3       122.00   FT      0.82
PRECISION      PUP JT          4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW          AXIS                   REPAIRABLE   EPS-20098-RTN/11127               2.00   EA
PRECISION      MARKER          4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW MARKER   AXIS                   PRIME        EPS-20098-RTN/11126               1.00   EA
PRECISION      CASING          4-1/2" 13.50# (0.290wt) P110-HC R3 BTC ERW          TEJAS TUBULAR          INSPECTED    EPS-22617-RTN           1        43.20   FT      0.29
PRECISION      CASING          4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW         AXIS                   REPAIRABLE   EPS-20098-RTN                    56.77   FT      0.38
PRECISION      CASING          4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW          OMK                    INSPECTED    EPS-20694-RTN                     4.54   FT      0.03
PRECISION      MARKER          5-1/2" 19.83# (0.361wt) P110-MS1 R1 ULTRA SF SMLS   KOPPEL                 REJECT       EPS-22617-RTN                     2.00   EA
PRECISION      CASING          5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS   KOPPEL                 INSPECTED    EPS-22617-RTN           4       177.50   FT      1.76
PRECISION      CROSSOVER       5-1/2" 20.00# P110-HC TCBC-HT PIN X DWC PIN ERW     HYUNDAI                SCRAP        EPS-22208-RTN                     1.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS   BOOMERANG              RETURN       EPS-22201-RTN                     1.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT            REPUBLIC TUBE          REJECT       EPS-22660-RTN                     1.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT            REPUBLIC TUBE          RETURN       EPS-22660-RTN                     1.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT            REPUBLIC TUBE          RETURN       EPS-22664-RTN                     2.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT            REPUBLIC TUBE          RETURN       EPS-22819-RTN                     1.00   EA
PRECISION      CROSSOVER       5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT BOX X      REPUBLIC TUBE          PRIME        PO-7913                           1.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 DQX SMLS         TMK                    REJECT       EPS-22817-RTN                     2.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 LTC SMLS         TMK                    PRIME        PO-6743/7999                     18.00   EA
PRECISION      MARKER          5-1/2" 20.00# (0.361wt) P110-CY R1 LTC SMLS         TMK                    PRIME        PO-9825                           2.00   EA
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       REPUBLIC TUBE          INSPECTED    EPS-22660-RTN          11       450.70   FT      4.51
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       REPUBLIC TUBE          RETURN       EPS-22664-RTN           7       294.00   FT      2.94
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       REPUBLIC TUBE          RETURN       EPS-22801-RTN           9       378.00   FT      3.78
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       REPUBLIC TUBE          INSPECTED    EPS-22815-RTN           9       380.50   FT      3.81
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       TMK                    RETURN       EPS-22819-RTN          14       588.00   FT      5.88
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS         TMK                    INSPECTED    EPS-22817-RTN           3       135.50   FT      1.36
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS         TMK                    PRIME        PO-8608                 5       214.03   FT      2.14
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS         TMK                    PRIME        PO-6741                 8       323.30   FT      3.23
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS         TMK                    PRIME        PO6913/7284             3       132.87   FT      1.33
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 MI PANTHER MS    KOPPEL                 INSPECTED    EPS-21353-RTN          41     1,789.00   FT     17.89
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 MI PANTHER MS    BENTELER               INSPECTED    EPS-22006-RTN          13       546.00   FT      5.46
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              INSPECTED    EPS-21256-RTN          13       563.69   FT      5.64
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-21256-RTN           1        31.38   FT      0.31
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-21398-RTN           1        29.50   FT      0.30
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-21493-RTN           1        32.50   FT      0.33
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-21615-RTN           1        34.00   FT      0.34
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-21789-RTN           1        29.00   FT      0.29
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-21803-RTN           2        63.20   FT      0.63
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22104-RTN           1        29.60   FT      0.30
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22106-RTN           1        39.70   FT      0.40
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22201-RTN           1        31.06   FT      0.31
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22202-RTN           1        34.60   FT      0.35
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      HYUNDAI                RETURN       EPS-22208-RTN           1                FT       -
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22333-RTN           1        46.80   FT      0.47
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22537-RTN           1        31.80   FT      0.32
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              RETURN       EPS-22645-RTN          10       446.50   FT      4.47
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22645-RTN           2        77.60   FT      0.78
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22726-RTN           3        53.20   FT      0.53
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22746-RTN           4        88.80   FT      0.89
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        EPS-22764-RTN           1        32.50   FT      0.33
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              PRIME        PO-11217                2     1,880.74   FT     18.81
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              PRIME        PO-7658               (15)    1,106.97   FT     11.07
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              INSPECTED    RTN-17                139     2,309.59   FT     23.10
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              RETURN       RTN-18                561    23,577.50   FT    235.78
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW      BOOMERANG              SCRAP        RTN-20                  3       429.66   FT      4.30
PRECISION      CASING          5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT SMLS     BOOMERANG              INSPECTED    EPS-21521-RTN           9       390.40   FT      3.90




4835-8575-8675.3
            Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 87 of 113



PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT SMLS      BOOMERANG        REPAIRABLE   EPS-21521-RTN       1       44.40    FT    0.44
PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT SMLS      BOOMERANG        SCRAP        EPS-21521-RTN       1       17.00    FT    0.17
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG        INSPECTED    EPS-21373-RTN                1.00    EA
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG        REPAIRABLE   EPS-22104-RTN                1.00    EA
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG        REPAIRABLE   EPS-22106-RTN                2.00    EA
PRECISION      PUP JT      5-1/2" 20.00# (0.361wt) P110-HC 10FT MI PANTHER      KOPPEL           INSPECTED    EPS-22006-RTN                2.00    EA
PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS     HYUNDAI          INSPECTED    EPS-22167-RTN      18      704.12    FT    7.04
PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS     BENTELER         INSPECTED    EPS-20752-RTN       8      355.10    FT    3.55
PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS     BENTELER         INSPECTED    EPS-21331-RTN      12      531.40    FT    5.31
PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS     KOPPEL           INSPECTED    EPS-22006-RTN       4      168.00    FT    1.68
PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       HYUNDAI          RETURN       EPS-22208-RTN       1       44.47    FT    0.44
PRECISION      CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT SMLS      JESCO            RETURN       EPS-23092-RTN      21      879.53    FT    8.80
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS          INSPECTED    EPS-21373-RTN                1.00    EA
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         BOOMERANG        INSPECTED    EPS-21398-RTN                1.00    EA
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS          REPAIRABLE   EPS-21398-RTN                1.00    EA
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS          REPAIRABLE   EPS-21521-RTN                1.00    EA
PRECISION      MARKER      5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW         TENARIS          INSPECTED    EPS-21605-RTN                2.00    EA
PRECISION      CASING      5-1/2" 23.00# (0.415wt) P110-CY R3 TCBC-HT SMLS      TUBOS REUNIDOS   INSPECTED    EPS-23141-RTN       3      132.70    FT    1.53
PRECISION      CASING      5-1/2" 23.00# (0.415wt) P110-CY R3 TCBC-HT SMLS      TUBOS REUNIDOS   REPAIRABLE   EPS-23141-RTN       1       44.30    FT    0.51
PRECISION      CASING      5-1/2" 23.00# (0.415wt) P110-CY R3 TCBC-HT SMLS      TUBOS REUNIDOS   INSPECTED    RTN-26              1       85.15    FT    0.98
PRECISION      CASING      5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW       BOOMERANG        INSPECTED    EPS-20657-RTN      13      528.95    FT    6.08
PRECISION      CASING      5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW       BOOMERANG        PRIME        PO-5102                    110.00    FT    1.27
PRECISION      COUPLING    5-1/2" P110-CY LTC                                   TMK              PRIME        PO-7252                     11.00    EA
PRECISION      CASING      7" 26.00# (0.362wt) L80 R3 LTC ERW                   PARAGON          INSPECTED    EPS-22155-RTN       9      396.70    FT    5.16
PRECISION      CASING      7" 26.00# (0.362wt) L80 R3 LTC ERW                   PARAGON          REPAIRABLE   EPS-22155-RTN      10      441.90    FT    5.74
PRECISION      CASING      7" 26.00# (0.362wt) P110-HC R3 BTC SMLS              VALLOUREC        USED         EPS-22188-RTN       1       43.60    FT    0.57
PRECISION      CROSSOVER   7" 26.00# (0.362wt) P110-HC R3 LTC BOX X BTC PIN     VALLOUREC        USED         22188-RTN/11916              2.00    EA
PRECISION      CASING      7" 26.00# (0.362wt) P110-HC R3 LTC SMLS              VALLOUREC        RETURN       EPS-22196-RTN       1       14.72    FT    0.19
PRECISION      CROSSOVER   7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"       EVRAZ            RETURN       EPS-22664-RTN                1.00    EA
PRECISION      CROSSOVER   7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"       REPUBLIC TUBE    RETURN       EPS-22801-RTN                1.00    EA
PRECISION      MARKER      7" 32.00# (0.453wt) P110-CY DQX SMLS 10FT MARKER     TMK              RETURN       EPS-22817-RTN                1.00    EA
PRECISION      MARKER      7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS            EVRAZ            REPAIRABLE   EPS-22660-RTN                1.00    EA
PRECISION      MARKER      7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS            EVRAZ            RETURN       EPS-22664-RTN                1.00    EA
PRECISION      MARKER      7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS            EVRAZ            RETURN       EPS-22801-RTN                2.00    EA
PRECISION      MARKER      7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS            EVRAZ            RETURN       EPS-22819-RTN                2.00    EA
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            EVRAZ            RETURN       EPS-2264-RTN.       7      294.00    FT    4.70
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            EVRAZ            REPAIRABLE   EPS-22660-RTNN.    37    1,564.00    FT   25.02
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            EVRAZ            SCRAP        EPS-22664-RTN.02    2       84.00    FT    1.34
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            EVRAZ            RETURN       EPS-22801-RTN      23      924.00    FT   14.78
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            KOPPEL           INSPECTED    EPS-22819-RTN       5      210.00    FT    3.36
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 DQX SMLS              TMK              INSPECTED    EPS-21721-RTN       3                FT     -
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 DQX SMLS              TMK              PRIME        PO-6909                    180.11    FT    2.88
PRECISION      CASING      7" 32.00# (0.453wt) P110-CY R3 DQX SMLS              TMK              PRIME        PO-7977            12      626.62    FT   10.03
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            AXIS             INSPECTED    EPS-21919-RTN       1       50.50    FT    0.75
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            HYUNDAI          INSPECTED    EPS-21977-RTN      11      471.90    FT    7.01
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            HYUNDAI          REPAIRABLE   EPS-21977-RTN       3      128.90    FT    1.91
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            AXIS             INSPECTED    EPS-21978-RTN       4      179.20    FT    2.66
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            AXIS             REPAIRABLE   EPS-21978-RTN       7      313.60    FT    4.66
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            AXIS             INSPECTED    EPS-21979-RTN      11      492.60    FT    7.32
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            HYUNDAI          INSPECTED    EPS-22422-RTN       8      341.40    FT    5.07
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            HYUNDAI          INSPECTED    EPS-22696-RTN       2       89.20    FT    1.32
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            HYUNDAI          REPAIRABLE   EPS-22696-RTN      10      430.90    FT    6.40
PRECISION      CASING      7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW            AXIS             PRIME        PO-10393           12      534.10    FT    7.93
PRECISION      CASING      7-5/8" 29.70# (0.375wt) P110-HC R3 GBCD ERW          SEAH             INSPECTED    EPS-22063-RTN       7      294.00    FT    4.37
PRECISION      CASING      7-5/8" 29.70# (0.375wt) P110-HC R3 GBCD ERW          SEAH             REPAIRABLE   EPS-22063-RTN       2       84.00    FT    1.25
PRECISION      CROSSOVER   7-5/8" 29.70# (0.375wt) P110-HC R3 LTC BOX X GBCD    SEAH             REPAIRABLE   EPS-22063-RTN                1.00    EA
PRECISION      PUP JT      7-5/8" 29.70# (0.375wt) P110-HC R3 LTC ERW PUP JT    SEAH             INSPECTED    EPS-22063-RTN                1.00    EA
PRECISION      PUP JT      7-5/8" 29.70# (0.375wt) P110-HC R3 LTC ERW PUP JT    SEAH             SCRAP        EPS-22063-RTN                2.00    EA
PRECISION      CASING      7-5/8" 29.70# (0.375wt) P110-HC R3 LTC SMLS          BOLY             PRIME        EPS-21839-001       1       29.70    FT    0.44
PRECISION      CASING      7-5/8" 29.70# (0.375wt) P110-HC R3 LTC SMLS          BOLY             RETURN       EPS-21839-RTN      10      285.29    FT    4.24
PRECISION      CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG        SCRAP        EPS-19696-RTN       1       42.44    FT    0.85
PRECISION      CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG        INSPECTED    EPS-20034-RTN       1       22.00    FT    0.44
PRECISION      CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG        REPAIRABLE   EPS-20034-RTN      (1)     (22.00)   FT   (0.44)
PRECISION      CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG        SCRAP        EPS-21813-RTN       1       29.87    FT    0.60
PRECISION      CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG        SCRAP        EPS-22411-RTN       1       44.20    FT    0.88
PRECISION      CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG        SCRAP        RTN-21~21          48    1,801.43    FT   36.03
PRECISION      CROSSOVER   9-5/8" 40.00# (0.395wt) L80-HC BTC BOX X LTC PIN     BOOMERANG        RETURN       EPS-21944-RTN                1.00    EA
PRECISION      CROSSOVER   9-5/8" 40.00# (0.395wt) L80-HC BTC BOX X LTC PIN     BOOMERANG        SCRAP        EPS-22152-RTN                1.00    EA
PRECISION      MARKER      9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   AXIS             RETURN       EPS-21687-RTN                1.00    EA
PRECISION      MARKER      9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   BOOMERANG        INSPECTED    EPS-21826-RTN                2.00    EA
PRECISION      MARKER      9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   AXIS             RETURN       EPS-22185-RTN                2.00    EA
PRECISION      MARKER      9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   AXIS             REJECT       EPS-22535-RTN                1.00    EA
PRECISION      MARKER      9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   BOOMERANG        RETURN       EPS-22816-RTN                1.00    EA
PRECISION      MARKER      9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER   REPUBLIC TUBE    RETURN       EPS-22818-RTN                2.00    EA
PRECISION      MARKER      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            AXIS             SCRAP        EPS-22817-RTN                2.00    EA
PRECISION      PUP JT      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            AXIS             SCRAP        EPS-22817-RTN                2.00    EA
PRECISION      PUP JT      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            REPUBLIC TUBE    REPAIRABLE   EPS-22818-RTN                2.00    EA
PRECISION      PUP JT      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            ARCELOR MITTAL   SCRAP        MI-8065-01                   3.00    EA
PRECISION      PUP JT      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            BOOMERANG        RETURN       MID-8937-01                  1.00    EA
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        REPAIRABLE   EPS-21401-RTN       5      211.03    FT    4.22
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-21406-RTN       3      114.43    FT    2.29
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        SCRAP        EPS-21480-RTN      15      619.81    FT   12.40
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-21733-RTN       6      254.70    FT    5.09
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-21754-RTN       7      278.70    FT    5.57
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-21763-RTN       3      128.30    FT    2.57
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-21783-RTN       3      129.33    FT    2.59
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-21870-RTN       1       44.60    FT    0.89
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-21883-RTN       2       84.80    FT    1.70
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-21929-RTN       4      174.90    FT    3.50
PRECISION      CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-21950-RTN       7      295.90    FT    5.92




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 88 of 113



PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        REPAIRABLE   EPS-21958-RTN            4      219.09   FT     4.38
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22003-RTN            1       37.20   FT     0.74
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        SCRAP        EPS-22151-RTN                    23.10   FT     0.46
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22162-RTN            3      128.10   FT     2.56
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-22209-RTN            9      379.60   FT     7.59
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22227-RTN            7      305.50   FT     6.11
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22232-RTN            6      266.20   FT     5.32
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        SCRAP        EPS-22255-RTN            1       31.00   FT     0.62
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-22271-RTN            5      210.00   FT     4.20
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-22353-RTN            9      376.30   FT     7.53
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-22431-RTN           29    1,237.20   FT    24.74
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-2243-RTN             4      133.24   FT     2.66
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-22482-RTN            5      210.00   FT     4.20
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        REPAIRABLE   EPS-22482-RTN            1       42.00   FT     0.84
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22509-RTN            1       42.00   FT     0.84
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-22586-RTN            6      252.00   FT     5.04
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22668-RTN            2       89.10   FT     1.78
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22765-RTN            5      222.00   FT     4.44
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            PARAGON          INSPECTED    EPS-22809-RTN                     3.20   FT     0.06
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22914-RTN            1       37.90   FT     0.76
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-22916-RTN            9      378.00   FT     7.56
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22920-RTN           11      462.00   FT     9.24
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-22986-RTN            1       44.70   FT     0.89
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            PARAGON          PRIME        EPS-23062-RTN            3      126.00   FT     2.52
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        REPAIRABLE   EPS-23089-RTN            1               FT      -
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23092-RTN.           6      252.00   FT     5.04
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23142-RTN            5      210.00   FT     4.20
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23145-RTN            6      252.00   FT     5.04
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23167-RTN            5      210.00   FT     4.20
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23188-RTN            8      349.50   FT     6.99
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23201-RTN            5      214.90   FT     4.30
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-23210-RTN            1       42.00   FT     0.84
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23210-RTN           10      420.00   FT     8.40
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    EPS-23220-RTN            4      174.50   FT     3.49
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        PRIME        EPS-23220-RTN           12      529.40   FT    10.59
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            ARCELOR MITTAL   SCRAP        MID-8166-01              1       20.00   FT     0.40
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        INSPECTED    RTN-26                 228    9,429.89   FT   188.60
PRECISION    CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW            BOOMERANG        PRIME        PO-11112                40    1,735.14   FT    34.70
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20182-RTN            6      255.60   FT     5.11
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20217-RTN            1       44.74   FT     0.89
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20516-RTN            3      128.25   FT     2.57
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20723-RTN            6      263.58   FT     5.27
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20757-RTN            3      135.54   FT     2.71
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20787-RTN            4      176.48   FT     3.53
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20838-RTN            2       88.42   FT     1.77
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20885-RTN            4      163.40   FT     3.27
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20931-RTN            5      219.58   FT     4.39
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-20954-RTN            1       44.50   FT     0.89
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21021-RTN            2       93.06   FT     1.86
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21180-RTN            5      217.61   FT     4.35
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21287-RTN            5      220.78   FT     4.42
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21298-RTN            3      126.92   FT     2.54
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21705-RTN            5      216.89   FT     4.34
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21754-RTN            1       35.18   FT     0.70
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        REPAIRABLE   EPS-21754-RTN            1       38.50   FT     0.77
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21763-RTN            3      130.60   FT     2.61
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        REPAIRABLE   EPS-21763-RTN            3      133.60   FT     2.67
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21831-RTN            9      394.81   FT     7.90
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    EPS-21870-RTN            7      306.20   FT     6.12
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        REPAIRABLE   EPS-22065-RTN            4      174.70   FT     3.49
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        PRIME        PO-4023                  2      270.09   FT     5.40
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        PRIME        PO-6682                  1      121.87   FT     2.44
PRECISION    CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        INSPECTED    RTN-26                 218    8,811.90   FT   176.24
PRI          CASING   11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS             RUSTAVI          PRIME        PO-10192               474   18,082.63   FT   379.74
PRI          CASING   11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS             RUSTAVI          PRIME        PO-5507                125    4,740.58   FT    99.55
PRI          CASING   13-3/8" 48.00# (0.330wt) J55 R3 LTC ERW              QB UNK           SCRAP        QB UNK                   1       40.00   FT     0.96
PRI          PUP JT   2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            QB UNK           SCRAP        QB UNK                            5.00   EA
PRI          TUBING   2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            HUSTEEL          PRIME        PO-11602                 4       14.09   FT     0.05
PRI          CASING   4-1/2" 13.50# (0.290wt) P110-CY R3 TCBC-HT SMLS      ARCELOR MITTAL   PRIME        PO-11619/11698         736   31,797.42   FT   214.63
PRI          MARKER   4-1/2" 13.50# (0.290wt) P110-CY TCBC-HT SMLS 10 FT   ARCELOR MITTAL   PRIME        PO-11619/11698/12344             10.00   EA
PRI          MARKER   4-1/2" 13.50# (0.290wt) P110-RY 10FT TCBC-HT SMLS    VOEST ALPINE     PRIME        PO-11564/11802                    1.00   EA
PRI          CASING   5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-3760                882   38,605.60   FT   328.15
PRI          CASING   5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    TMK              PRIME        EPS-22040-001            2       85.40   FT     0.85
PRI          CASING   5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    KOPPEL           PRIME        PO-10500                38    1,632.10   FT    16.18
PRI          MARKER   5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS    BOOMERANG        PRIME        PO-8309/10789                     2.00   EA
PRI          MARKER   5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS    REPUBLIC TUBE    PRIME        PO-8701/13307                    35.00   EA
PRI          MARKER   5-1/2" 20.00# (0.361wt) P110-CY R1 TCBC-HT SMLS      BOOMERANG        PRIME        PO-8309/10790                    19.00   EA
PRI          MARKER   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG        INSPECTED    PO-8381                           1.00   EA
PRI          CASING   5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS     HYUNDAI          PRIME        10939/10953-01           2       84.00   FT     0.84
PRI          CASING   9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW            PARAGON          RETURN       EPS-19853-RTN           11      476.75   FT     9.54
PRI          CASING   9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW            PARAGON          PRIME        PO-4046                 54    2,360.39   FT    47.21
PRI          CASING   9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW            AXIS             INSPECTED    EPS-19853-RTN            1       43.10   FT     0.86
PRI          CASING   9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        PRIME        PO-8367                364   15,742.05   FT   314.84
RENTERS MH   CASING   11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS             RUSTAVI          PRIME        PO-10192                80    2,696.75   FT    56.63
REPUBLIC     MARKER   10-3/4" 45.50# (0.400wt) J55 R1 BTC ERW              CORINTH          USED         EPS-21729-RTN                     1.00   EA
REPUBLIC     CASING   10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              VYKSA            RETURN       EPS-20282-RTN           2        79.73   FT     1.81
REPUBLIC     CASING   10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              VYKSA            REJECT       EPS-20660-RTN           6       172.00   FT     3.91
REPUBLIC     CASING   10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              VYKSA            REJECT       EPS-20859-RTN           2        86.00   FT     1.96
REPUBLIC     CASING   10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              VYKSA            USED         EPS-21224-RTN           2        86.00   FT     1.96
REPUBLIC     CASING   10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              VYKSA            USED         EPS-21437-RTN           2        79.72   FT     1.81




4835-8575-8675.3
           Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 89 of 113



REPUBLIC      CASING      10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             VYKSA            USED         EPS-21584-RTN         2       86.00     FT     1.96
REPUBLIC      CASING      10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             VYKSA            USED         EPS-21729-RTN         2       86.00     FT     1.96
REPUBLIC      CASING      10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             SHIN YANG        RETURN       EPS-22244-RTN         6      252.00     FT     5.73
REPUBLIC      CASING      10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             BORUSAN          REPAIRABLE   PO2341                5      230.50     FT     5.24
REPUBLIC      CASING      10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             VYKSA            REPAIRABLE   PO3600                                  FT      -
REPUBLIC      CASING      10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             VYKSA            PRIME        PO-3792                                 FT      -
REPUBLIC      CASING      10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW             TUPER            REPAIRABLE   QB UNK                2        60.00    FT     1.37
REPUBLIC      CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW             SHIN YANG        PRIME        PO-5914/8563          1        33.30    FT     0.91
REPUBLIC      CASING      13-3/8" 66.17# (0.480wt) J55 R3 PE ERW              SHIN YANG        SCRAP        PO-2042              20       857.00    FT    28.35
REPUBLIC      MARKER      13-3/8" 68.00# (0.480wt) J55 R1 BTC ERW MARKER      HUSTEEL          PRIME        PO2015                          3.00    EA
REPUBLIC      MARKER      13-3/8" 68.00# (0.480wt) J55 R1 BTC ERW MARKER      HUSTEEL          REPAIRABLE   PO2015                          3.00    EA
REPUBLIC      CASING      13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW             SHIN YANG        SCRAP        PO-2042               8       347.00    FT    11.80
REPUBLIC      CASING      13-3/8" 68.00# (0.480wt) N80 R3 BTC ERW             US STEEL         SCRAP        QB UNK                1        40.77    FT     1.39
REPUBLIC      MARKER      4-1/2" 11.60# (0.250wt) L80 R1 LTC ERW MARKER       TENARIS          SCRAP        PO-2561                         6.00    EA
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-HC R3 BTC ERW          NEXTEEL          PRIME        EPS-22200-RTN         4       172.00    FT     1.16
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-HC R3 BTC ERW          NEXTEEL          REPAIRABLE   EPS-22200-RTN         2        90.00    FT     0.61
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-HC R3 BTC ERW          NEXTEEL          REPAIRABLE   EPS-22200-RTNN        3       129.00    FT     0.87
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW         NEXTEEL          REPAIRABLE   EPS-22200-RTN        14       604.00    FT     4.08
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD SMLS        US STEEL         REPAIRABLE   EPS-22200-RTN         5       225.00    FT     1.52
REPUBLIC      MARKER      4-1/2" 13.50# (0.290wt) P110-ICY R1 TXP BTC SMLS    TENARIS          RETURN       EPS-22139-RTN                   5.00    EA
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS    TENARIS          RETURN       EPS-22139-RTN         9       378.00    FT     2.55
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS    TENARIS          INSPECTED    EPS-22564-RTN-1       3       129.00    FT     0.87
REPUBLIC      CASING      4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS    TENARIS          REPAIRABLE   EPS-22564-RTN-2       5       228.70    FT     1.54
REPUBLIC      CASING      5" 17.95# (0.362wt) P110-CY HP R3 TORQ SFW          TMK              INSPECTED    EPS-21335-RTN        (1)      (43.03)   FT    (0.39)
REPUBLIC      CASING      5" 17.95# (0.362wt) P110-CY HP R3 TORQ SFW          TMK              REPAIRABLE   EPS-21335-RTN         2        83.03    FT     0.75
REPUBLIC      CASING      5" 17.95# (0.362wt) P110-CY HP R3 TORQ SFW          TMK              REPAIRABLE   EPS-21629-RTN         1        43.00    FT     0.39
REPUBLIC      CROSSOVER   5" 18.00# (0.362wt) P110 625 BOX x 4-1/2"           NA               RETURN       EPS-22564-RTN                   4.00    EA
REPUBLIC      CASING      5" 18.00# (0.362wt) P110-ICY R3 TSH 625 SMLS        TENARIS          INSPECTED    EPS-22564-RTN-1      17       731.00    FT     6.58
REPUBLIC      CASING      5" 18.00# (0.362wt) P110-ICY R3 TSH 625 SMLS        TENARIS          REPAIRABLE   EPS-22564-RTN-2       2        90.00    FT     0.81
REPUBLIC      CASING      5" 21.32# (0.437wt) P110-CY HP R3 TORQ SFW SMLS     TMK              RETURN       EPS-22613-RTN         5       202.54    FT     2.16
REPUBLIC      CASING      5" 21.32# (0.437wt) P110-CY HP R3 TORQ SFW SMLS     TENARIS          PRIME        PO-10851             99     4,364.96    FT    46.53
REPUBLIC      CASING      5-1/2" 17.00# (0.304wt) P110-CY R3 LTC SMLS         TUBOS REUNIDOS   PRIME        PO2609               45     1,745.69    FT    14.84
REPUBLIC      CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       REPUBLIC TUBE    INSPECTED    EPS-21295-RTN         5       222.74    FT     2.23
REPUBLIC      CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       BOLY             RETURN       EPS-21878-RTN         1        40.00    FT     0.40
REPUBLIC      CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS       REPUBLIC TUBE    RETURN       EPS-21878-RTN.        9       387.00    FT     3.87
REPUBLIC      CASING      5-1/2" 20.00# (0.361wt) P110-ICY R3 TXP BTC SMLS    TENARIS          PRIME        PO3152                1       375.95    FT     3.76
REPUBLIC      CASING      5-1/2" 22.56# (0.415wt) P110 R3 PE SMLS             TENARIS          SCRAP        UNK-RTNS              3       130.00    FT     1.47
REPUBLIC      CASING      5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW      TMK              INSPECTED    EPS-21335-RTN         8       342.38    FT     3.86
REPUBLIC      CASING      5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW      TMK              SCRAP        EPS-21335-RTN         1        32.60    FT     0.37
REPUBLIC      CASING      5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW      TMK              INSPECTED    EPS-21629-RTN         2        85.80    FT     0.97
REPUBLIC      CASING      5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW      TMK              RETURN       EPS-22613-RTN-1       6       236.40    FT     2.67
REPUBLIC      CASING      5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW      TMK              RETURN       EPS-22613-RTN-2       4       118.96    FT     1.34
REPUBLIC      MARKER      5-1/2" 22.56# (0.415wt) P110-ICY R1 TORQ SFW SMLS   TIMKEN           INSPECTED    EPS-21629-RTN                   1.00    EA
REPUBLIC      MARKER      5-1/2" 22.56# (0.415wt) P110-ICY R1 TORQ SFW SMLS   TMK              RETURN       EPS-22613-RTN                   2.00    EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110 BLUE x 5"              TENARIS          RETURN       EPS-22564-RTN                   6.00    EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110 BLUE x 4-1/2"          TENARIS          PRIME        PO3608                          1.00    EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110 TSH 563 x 4-1/2"       TENARIS          INSPECTED    EPS-19528-RTN                   5.00    EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110 TSH 563 x 4-1/2"       TENARIS          RETURN       EPS-22564-RTN~1                 3.00    EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110 TSH 563 x 4-1/2"       TENARIS          PRIME        PO3349~1                        6.00    EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110 TSH 625 x 4-1/2"       TENARIS          PRIME        QB UNKNOWN                      2.00    EA
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-CY HP R3 BPN SMLS      TMK              PRIME        PO-8584             245    10,960.38    FT   126.04
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-CY HP R3 BPN SMLS      TMK              PRIME        PO-8587             245    10,916.48    FT   125.54
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110-CY HP TORQ SFW BOX x   TMK              RETURN       EPS-22613-RTN                   1.00    EA
REPUBLIC      MARKER      5-1/2" 23.00# (0.415wt) P110-CY R1 BK SMLS          REPUBLIC TUBE    PRIME        PO9490                                  EA
REPUBLIC      MARKER      5-1/2" 23.00# (0.415wt) P110-CY R1 BK SMLS          REPUBLIC TUBE    PRIME        PO-9490                                 EA
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-CY R3 BK SMLS          INTERPIPE        INSPECTED    EPS-20089-RTN         1       40.08     FT     0.46
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-CY R3 BK SMLS          REPUBLIC TUBE    PRIME        PO9490                1       45.00     FT     0.52
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110-ICY BLUE x LTC SMLS    TENARIS          PRIME        PO3525                                  EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110-ICY BLUE x LTC SMLS    TENARIS          PRIME        PO-4015                                 EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) P110-ICY BTC x T513 PIN     TENARIS          RETURN       QB UNK                          1.00    EA
REPUBLIC      MARKER      5-1/2" 23.00# (0.415wt) P110-ICY R1 BLUE SMLS       TENARIS          RETURN       EPS-22348-RTN                   1.00    EA
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          RETURN       EPS-21162-RTN         2        90.23    FT     1.04
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          REPAIRABLE   EPS-22073-RTN         1        47.80    FT     0.55
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          SCRAP        EPS-22139-RTN         1        33.50    FT     0.39
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          SCRAP        EPS-22348-RTN         1        31.94    FT     0.37
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          PRIME        PO3101                                  FT      -
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          PRIME        PO3318                                  FT      -
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          PRIME        PO3319                                  FT      -
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          PRIME        PO-3319                                 FT      -
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          PRIME        PO3747                                  FT      -
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          PRIME        PO-5034                                 FT      -
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          PRIME        PO-5049                                 FT      -
REPUBLIC      CASING      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS   TENARIS          REPAIRABLE   QB UNK                                  FT      -
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) T95 TSH 625 BOX X LTC PIN   TENARIS          RETURN       QB UNK                          1.00    EA
REPUBLIC      CROSSOVER   5-1/2" 23.00# (0.415wt) T95 TSH BLUE BOX X LTC      TENARIS          RETURN       QB UNK                          1.00    EA
REPUBLIC      CROSSOVER   5-1/2” 23.00# (0.415wt) P110-CY HP TORQ SFW BOX X   TMK              INSPECTED    EPS-21629-RTN                   1.00    EA
REPUBLIC      CASING      7" 26.00# (0.362wt) L80 R3 LTC SMLS                 TMK              REPAIRABLE   PO3095                                  FT      -
REPUBLIC      CASING      7" 26.00# (0.362wt) L80 R3 LTC SMLS                 REPUBLIC TUBE    PRIME        PO-5853                                 FT      -
REPUBLIC      PUP JT      7" 26.00# (0.362wt) L80-HC 10FT BK-HT SMLS PUP JT   REPUBLIC TUBE    PRIME        22086-F-RTN/12002               1.00    EA
REPUBLIC      PUP JT      7" 26.00# (0.362wt) L80-HC 10FT BK-HT SMLS PUP JT   REPUBLIC TUBE    INSPECTED    EPS-22441-RTN                   2.00    EA
REPUBLIC      MARKER      7" 26.00# (0.362wt) L80-HC R1 BK-HT SMLS            REPUBLIC TUBE    INSPECTED    EPS-22441-RTN                   1.00    EA
REPUBLIC      CASING      7" 26.00# (0.362wt) L80-HC R3 BK-HT SMLS            REPUBLIC TUBE    INSPECTED    EPS-22441-RTN~1     205     8,164.00    FT   106.13
REPUBLIC      CASING      7" 26.00# (0.362wt) L80-HC R3 BK-HT SMLS            REPUBLIC TUBE    REPAIRABLE   EPS-22441-RTN~2      21       882.00    FT    11.47
REPUBLIC      CASING      7" 26.00# (0.362wt) P110-EC R3 BK-HT SMLS           VMG              PRIME        PO-14174-TRADE      529    22,900.88    FT   297.71
REPUBLIC      CASING      7" 26.00# (0.362wt) P110-HC R3 BTC SMLS             BOLY             USED         EPS-19065-RTN         2       104.00    FT     1.35
REPUBLIC      CASING      7" 26.00# (0.362wt) P110-HC R3 LTC SMLS             VALLOUREC        REPAIRABLE   EPS-22199-RTN         4       180.00    FT     2.34
REPUBLIC      CASING      7" 29.00# (0.408wt) P110-HC R3 LTC SMLS             REPUBLIC TUBE    PRIME        PO-5450             165     6,963.00    FT   100.96
REPUBLIC      CASING      7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW          HYUNDAI          USED         EPS-19432-RTN         2        86.00    FT     1.28
REPUBLIC      CASING      7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW          NEXTEEL          REPAIRABLE   EPT-2630              6       273.10    FT     4.06
REPUBLIC      CASING      7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW          REPUBLIC TUBE    REPAIRABLE   EPT-2630              2        79.30    FT     1.18




4835-8575-8675.3
             Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 90 of 113



REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW           NEXTEEL          PRIME        PO2333                 10       446.65   FT    6.63
REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW           NEXTEEL          PRIME        PO2370                  5       228.42   FT    3.39
REPUBLIC        MARKER       7-5/8" 29.70# (0.375wt) P110-IC R1 BTC SMLS          HYUNDAI          INSPECTED    EPS-21469-RTN                     1.00   EA
REPUBLIC        MARKER       7-5/8" 29.70# (0.375wt) P110-IC R1 BTC SMLS          TENARIS          RETURN       EPS-22295-RTN                     3.00   EA
REPUBLIC        MARKER       7-5/8" 29.70# (0.375wt) P110-IC R1 BTC SMLS          TENARIS          INSPECTED    PO-10695-INS~4                    6.00   EA
REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          RETURN       EPS-22295-RTN           7       311.76   FT    4.63
REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          INSPECTED    PO-10965-INS~1         52     2,236.00   FT   33.20
REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          REPAIRABLE   PO-10965-INS~2         13       566.99   FT    8.42
REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          SCRAP        PO-10965-INS~3          2        73.00   FT    1.08
REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          PRIME        PO3127                                   FT     -
REPUBLIC        CASING       7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS          TENARIS          PRIME        PO-5543                                  FT     -
REPUBLIC        COUPLING     9-5/8" K55 LTC                                       NA               PRIME        PO-13812                         1.00    EA
REPUBLIC        CASING       9-5/8" 34.89# (0.352wt) J55 R3 PE ERW                HLD CLARK        PRIME        PO-11168                1       42.00    FT    0.73
REPUBLIC        MARKER       9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW MARKER        HLD CLARK        PRIME        11168/13810/14128                8.00    EA
REPUBLIC        MARKER       9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW MARKER        CH STEEL         PRIME        22198-RTN/14128                  6.00    EA
REPUBLIC        MARKER       9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW MARKER        TENSION          PRIME        22198-RTN/14128                  4.00    EA
REPUBLIC        CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               TUPER            PRIME        PO-14139              (13)               FT     -
REPUBLIC        PUP JT       9-5/8" 40.00# (0.395wt) J55 R1 BTC ERW               CH STEEL         RETURN       EPS-22440-RTN                    6.00    EA
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               HLD CLARK        RETURN       EPS-22550-RTN          11      473.00    FT    9.46
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               SHIN YANG        RETURN       PO-10484-INS           12      522.00    FT   10.44
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) J55 R3 LTC ERW               SHIN YANG        SCRAP        EPS-21841-RTN-1         1       33.60    FT    0.67
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) J55 R3 LTC ERW               SHIN YANG        INSPECTED    EPS-21841-RTN-2         5      210.00    FT    4.20
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) J55 R3 LTC ERW               HLD CLARK        INSPECTED    EPS-21841-RTN-3         5      210.00    FT    4.20
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS             SCRAP        EPS-20338-RTN/10484     1       43.00    FT    0.86
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            VYKSA            RETURN       EPS-22546-RTN           1       40.00    FT    0.80
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           BOLY             PRIME        EPS-22168-RTN-1         8      344.00    FT    6.88
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS           INTERPIPE        PRIME        EPS-22168-RTN-1         5      208.60    FT    4.17
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 LTC SMLS           BOLY             PRIME        EPS-22168-RTN-1         1       34.00    FT    0.68
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS           TENARIS          PRIME        PO3160                                   FT     -
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS           TENARIS          PRIME        PO-5053                                  FT     -
REPUBLIC        MARKER       9-5/8" 40.00# (0.395wt) P110-HC R1 BTC ERW MARKER    VYKSA            RETURN       EPS-22357-RTN-1                   1.00   EA
REPUBLIC        MARKER       9-5/8" 40.00# (0.395wt) P110-HC R1 BTC ERW MARKER    AXIS             RETURN       EPS-22357-RTN-2                   1.00   EA
REPUBLIC        CASING       9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           AXIS             RETURN       EPS-22357-RTN           8       310.00   FT    6.20
SAVAGE          LINE PIPE    2-3/8" 5.03# (0.218wt) X52 PSL-1 DRL PEB 14-16       WHEATLAND        SCRAP        PO3386                  2        80.00   FT    0.20
SAVAGE          LINE PIPE    3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        PO2881/3350            29     1,150.01   FT    5.90
SAVAGE          LINE PIPE    3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        REPAIRABLE   PO2881/3350-1          32     1,475.12   FT    7.57
SAVAGE          LINE PIPE    3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        SCRAP        PO2881/3350-1           2        92.20   FT    0.47
SAVAGE          LINE PIPE    4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME        PO3477                 12       538.00   FT    2.91
SAVAGE          LINE PIPE    4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16      TENARIS          PRIME        PO2809                                   FT     -
SAVAGE          LINE PIPE    4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16      TEX TUBE         PRIME        PO3476                                   FT     -
SHAWCOR         LINE PIPE    8-5/8" 22.38# (0.250wt) X52 PSL-2 DRL PEB ERW        AXIS             SCRAP        PO3096                  8      401.44    FT    4.49
SHAWCOR         LINE PIPE    8-5/8" 22.38# (0.250wt) X52 PSL-2 DRL PEB ERW        AXIS             SCRAP        PO3114                 12      298.90    FT    3.34
SPLENDORA       TUBING       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            ROBOR            PRIME        PO3188                                   FT     -
SPLENDORA       TUBING       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            HUSTEEL          PRIME        PO3568                                   FT     -
SPLENDORA       TUBING       2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            BOOMERANG        PRIME        PO3566                                   FT     -
SPLENDORA       TUBING       2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            BOOMERANG        PRIME        PO-4036                                  FT     -
SPLENDORA       COUPLING     8-5/8" L80 BTC                                       QB UNK           SCRAP        PO3369                          39.00    EA
SPLENDORA       CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               TENSION          PRIME        PO-14186                                 FT     -
STALLION        LINE PIPE    2-3/8" 5.03# (0.218wt) X52 PSL-1 DRL PEB 14-16       HUSTEEL          PRIME        12114/12127                    396.00    FT    1.00
STALLION        LINE PIPE    3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16      WHEATLAND        PRIME        PO3643                                   FT     -
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          REPAIRABLE   EPS-19671-RTN          (2)               FT     -
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          RETURN       EPS-19671-RTN          12       536.00   FT    3.62
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          RETURN       EPS-20353-RTN          27     1,235.94   FT    8.34
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          RETURN       EPS-20713-RTN           9       387.00   FT    2.61
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          PRIME        EPS-20953-RTN           2        88.78   FT    0.60
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          RETURN       EPS-21162-RTN           5       227.50   FT    1.54
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          RETURN       EPS-21344-RTN           6       270.00   FT    1.82
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          RETURN       EPS-21518-RTN          11       499.19   FT    3.37
STEWART         CASING       4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS     TENARIS          RETURN       EPS-21654-RTN           5       235.42   FT    1.59
STEWART         CASING       5" 18.00# (0.362wt) P110-ICY R3 TSH 625 SMLS         TENARIS          PRIME        PO-11040                2        81.50   FT    0.73
STEWART         PUP JT       5-1/2" 23.00# (0.415wt) P110-ICY BLUE PIN X PIN      TENARIS          PRIME        PO-9431/11609                     4.00   EA
STEWART         CASING       5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS    TENARIS          RETURN       EPS-19814-RTN                            FT     -
STHN TUBE       CASING       4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW           CENTRIC          PRIME        PO-6406                19      828.40    FT    4.80
STHN TUBE       CASING       5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-3506                                  FT     -
STHN TUBE       CASING       5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-3507                                  FT     -
STHN TUBE       CASING       5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-3760                                  FT     -
SUPERIOR        MARKER       5-1/2" 19.83# (0.361wt) P110-MS1 R1 ULTRA SF SMLS    KOPPEL           REPAIRABLE   PO-10500.                        2.00    EA
SUPERIOR        CASING       5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    KOPPEL           PRIME        PO-10500                3      133.43    FT    1.32
SUPERIOR        CASING       5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW       TMK              INSPECTED    EPS-21335-RTN           1       23.02    FT    0.26
SUPERIOR        CASING       5-1/2" 23.00# (0.415wt) P110-EY R3 TCPC SMLS         TUBOS REUNIDOS   INSPECTED    EPS-20890-RTN                            FT     -
SUPERIOR        CASING       5-1/2" 23.00# (0.415wt) P110-EY R3 TCPC SMLS         TUBOS REUNIDOS   SCRAP        EPS-20890-RTN           1       42.00    FT    0.48
SUPERIOR        CROSSOVER    5-1/2" 23.00# (0.415wt) P110-ICY TORQ SFW BOX X      TUBOS REUNIDOS   PRIME        PO-3314/8803                     2.00    EA
SUPERIOR        CASING       7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS            TUBOS REUNIDOS   PRIME        PO-7914.                1       38.40    FT    0.61
TECH INDST      CASING       9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI          PRIME        PO-5328                (4)               FT     -
TEJAS HOU       CASING       1-1/2" 2.76# (0.145wt) J55 R2 IJ 10RD ERW            TEJAS TUBULAR    PRIME        PO-5363               345    11,165.16   FT   15.41
TEJAS HOU       CASING       5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-3761                23       470.88   FT    4.00
TEJAS STVL      CASING       5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW           CENTRIC          PRIME        PO3177                 40     1,668.13   FT   14.18
TRANSIT         CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               CH STEEL         PRIME        PO3795                                   FT     -
TRANSIT         CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               HLD CLARK        PRIME        PO3795                                   FT     -
TRANSIT         CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               CH STEEL         PRIME        QB UNK                                   FT     -
TRANSIT         CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               HLD CLARK        PRIME        QB UNK                                   FT     -
TRK ENTRPR      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               TENSION          PRIME        PO-9075                                  FT     -
TRK ENTRPR      FLOAT SHOE   9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW FLOAT SHOE    HLD CLARK        PRIME        14139/14254                      1.00    EA
TRK ENTRPR      FLOAT SHOE   9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS FLOAT SHOE   RUSTAVI          PRIME        EPS-21860-RTN/12465              1.00    EA
TSI BEAR        TUBING       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            BORUSAN          SCRAP        PO2076                 11      319.60    FT    0.75
TSI BEAR        TUBING       2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            CENTRIC          PRIME        PO-3782                         99.41    FT    0.32
TSI BEAR        CASING       4-1/2" 13.05# (0.290wt) UPGRD R3 PE SMLS             ARCELOR MITTAL   PRIME        PO-11619                7      304.37    FT    1.99
TSI BEAR        CROSSOVER    7" 26.00# (0.362wt) P110-HC R1 LTC BOX X BTC PIN     VALLOUREC        PRIME        21962/10956                      2.00    EA
TSI BEAR        CASING       7" 26.00# (0.362wt) P110-HC R3 LTC SMLS              VALLOUREC        INSPECTED    EPS-21962-RTN           8      344.00    FT    4.47
TSI BEAR        CASING       7" 26.00# (0.362wt) P110-HC R3 LTC SMLS              VALLOUREC        INSPECTED    EPS-22081-RTN           1       42.00    FT    0.55




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 91 of 113



TSI BEAR     CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               TENSION        INSPECTED    EPS-22081-RTN          1       41.96   FT    0.76
TSI JPORT    CASING      13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW              HYUNDAI        PRIME        PO-10418               3       41.10   FT    1.40
TSI JPORT    COUPLING    4-1/2" K55 LTC                                       SEAH VINA      PRIME        EPS-21222-002                   1.00   EA
TSI JPORT    CASING      4-1/2" 11.36# (0.250wt) J55 R3 PE ERW                SEAH VINA      PRIME        EPS-21222-002          1       38.60   FT    0.22
TSI JPORT    COUPLING    5-1/2" L80 LTC                                       NA             SCRAP        QB UNKNOWN                      1.00   EA
TSI JPORT    MARKER      5-1/2" 23.00# (0.415wt) L80 R1 GEOCONN SMLS MARKER   TMK            SCRAP        PO3436                          1.00   EA
TSI JPORT    MARKER      5-1/2" 23.00# (0.415wt) L80 R1 GEOCONN SMLS MARKER   VALLOUREC      SCRAP        PO3436                          1.00   EA
TSI JPORT    CASING      5-1/2" 23.00# (0.415wt) L80 R3 GEOCONN SMLS          VOEST ALPINE   SCRAP        PO3436                24      942.50   FT   10.84
TSI JPORT    CASING      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               CH STEEL       PRIME        PO-14197              30    1,284.00   FT   23.11
TSI MCCART   COUPLING    2-3/8" J55 EUE 8RD                                   NA             PRIME        PO2972                          2.00   EA
TSI MCCART   TUBING      2-3/8" 4.44# (0.190wt) J55 UPGRADEABLE R2 PE ERW     HUSTEEL        SCRAP        PO2963                 2       65.00   FT    0.14
TSI MCCART   TUBING      2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW            HUSTEEL        PRIME        PO-9293                9      285.34   FT    0.67
TSI MCCART   TUBING      2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            HUSTEEL        SCRAP        QB UNK                 8      264.00   FT    0.86
TSI MCCART   COUPLING    2-7/8" L80 EUE 8RD                                   NA             PRIME        PO2972                          8.00   EA
TSI MCCART   TUBING      3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS           INTERPIPE      PRIME        PO-5492               62    1,996.00   FT    9.28
TUBO ODESS   TUBING      2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW            NEXTEEL        SCRAP        QB UNK                 2       60.00   FT    0.20
TUBO SOUTH   CASING      5-1/2" 23.00# (0.415wt) P110-RY R3 CDC-HTQ SMLS      US STEEL       PRIME        PO3373                 2       93.60   FT    1.08
TX PIPE WK   MARKER      5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW          BOOMERANG      PRIME        PO-11874/10789                212.00   EA
UNITED HOU   COUPLING    13-3/8" K55 BTC                                      TMK            PRIME        PO-12092                        2.00   EA
UNITED HOU   CASING      13-3/8" 52.79# (0.380wt) J55 R3 PE ERW               SEAH           PRIME        PO-11998               2       80.62   FT    2.13
UNITED HOU   CASING      13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW              CH STEEL       REPAIRABLE   EPS-22215-RTN          1       42.11   FT    1.43
UNITED HOU   CASING      5-1/2" 19.83# (0.361wt) P110-HC R3 PE ERW            HYUNDAI        PRIME        PO-10939               1       20.00   FT    0.20
UNITED MID   CASING      10-3/4" 45.50# (0.400wt) K55-HC R3 BTC ERW           NEXTEEL        USED         EPS-17841-RTN.         1       37.30   FT    0.85
UNITED MID   CASING      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG      RETURN       EPS-22530-RTN          1       42.00   FT    1.01
UNITED MID   CASING      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG      SCRAP        EPS-22530-RTN          1       38.00   FT    0.91
UNITED MID   CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              SEAH           PRIME        EPS-19712-RTN          8      340.24   FT    9.27
UNITED MID   CASING      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              SEAH           SCRAP        QB UNK                (4)              FT     -
UNITED MID   CASING      13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW              SHIN YANG      REPAIRABLE   EPS-18169-RTN          2      84.40    FT    2.87
UNITED MID   CASING      13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW              SEAH           SCRAP        QB UNK                 2      83.30    FT    2.83
UNITED MID   CASING      4-1/2" 13.50# (0.290wt) P110 R3 BTC ERW              TENARIS        INSPECTED    EPS-21207-RTN         (1)              FT     -
UNITED MID   PUP JT      4-1/2" 13.50# (0.290wt) P110-CY 10FT GBCD SMLS       TENARIS        PRIME        10169/10213                    6.00    EA
UNITED MID   MARKER      4-1/2" 13.50# (0.290wt) P110-CY 15 FT TCBC-HT        TENARIS        PRIME        PO-11619/13201                 1.00    EA
UNITED MID   MARKER      4-1/2" 13.50# (0.290wt) P110-CY R1 GBCD SMLS         TENARIS        PRIME        10169/10445.                   2.00    EA
UNITED MID   PUP JT      4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW           CENTRIC        PRIME        EPS-20662-RTN/12177            4.00    EA
UNITED MID   MARKER      4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW MARKER    CENTRIC        PRIME        EPS-20662-RTN/12177            1.00    EA
UNITED MID   CASING      4-1/2" 13.50# (0.290wt) P110-IC R3 BTC ERW           OMK            SCRAP        EPS-21207-RTN          4     170.60    FT    1.15
UNITED MID   CASING      4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW           OMK            SCRAP        EPS-20694-RTN          1      48.00    FT    0.32
UNITED MID   MARKER      5-1/2" 17.00# (0.304wt) L80 R1 LTC ERW MARKER        TENARIS        PRIME        39506                          2.00    EA
UNITED MID   MARKER      5-1/2" 17.00# (0.304wt) L80 R1 LTC ERW MARKER        TMK            REPAIRABLE   EPS-17672-RTN.                 2.00    EA
UNITED MID   CASING      5-1/2" 17.00# (0.304wt) L80 R3 LTC ERW               TENARIS        PRIME        39506                  5     208.50    FT    1.77
UNITED MID   MARKER      5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT         CENTRIC        PRIME        PO-5506/10245                  3.00    EA
UNITED MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC        REPAIRABLE   EPS-20020-RTN.         1      41.81    FT    0.36
UNITED MID   CASING      5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW           CENTRIC        REPAIRABLE   EPS-20020-RTN..        1      44.97    FT    0.38
UNITED MID   MARKER      5-1/2" 17.00# (0.415wt) P110-RY R1 GBCD ERW MARKER   CENTRIC        PRIME        11706/14227                    2.00    EA
UNITED MID   MARKER      5-1/2" 19.83# (0.361wt) P110-HC R1 GBCD PIN X        BOOMERANG      REPAIRABLE   PO-3614                      118.00    EA
UNITED MID   CROSSOVER   5-1/2" 20.00 (0.361wt) P110-HC GBCD BOX X TCBC-HT    BOOMERANG      RETURN       EPS-22553-RTN                  1.00    EA
UNITED MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS    BOOMERANG      PRIME        PO-12950/13382                32.00    EA
UNITED MID   MARKER      5-1/2" 20.00# (0.361wt) P110-CY R1 TCBC-HT SMLS      BOOMERANG      PRIME        PO-12950/13383                 4.00    EA
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 PE SMLS           TMK            PRIME        PO6912/6913            6     243.40    FT    2.43
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG      PRIME        20554-21196-RTN       11     474.40    FT    4.74
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG      PRIME        EPS-19474-RTN.         1      44.00    FT    0.44
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG      PRIME        EPS-21434-RTN.         1      43.92    FT    0.44
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       HYUNDAI        PRIME        EPS-22208-RTN.        13     585.53    FT    5.86
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG      PRIME        M-14395               22     951.92    FT    9.52
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW       BOOMERANG      PRIME        M-14396                5     217.00    FT    2.17
UNITED MID   MARKER      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          BOOMERANG      PRIME        3614/14246                    12.00    EA
UNITED MID   PUP JT      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW          BOOMERANG      RETURN       EPS-22556-RTN                  5.00    EA
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW          BOOMERANG      PRIME        PO-3614                7     155.35    FT    1.55
UNITED MID   CASING      5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW       BOOMERANG      PRIME        EPS-20270-RTN         13     574.70    FT    5.75
UNITED MID   MARKER      5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG      INSPECTED    EPS-20444-RTN                  2.00    EA
UNITED MID   MARKER      5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG      PRIME        PO-5101/6364                   3.00    EA
UNITED MID   MARKER      5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW          BOOMERANG      PRIME        PO-5295/6360                   1.00    EA
UNITED MID   CASING      5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW       BOOMERANG      PRIME        EPS-20657-RTN          3     131.10    FT    1.51
UNITED MID   COUPLING    5-1/2" P110-CY TCBC-HT                               NA             PRIME        PO-13828                     639.00    EA
UNITED MID   CASING      7" 26.00# (0.362wt) P110 R3 BTC ERW                  NEXTEEL        SCRAP        EPS-20037-RTN/5757     2      63.20    FT    0.82
UNITED MID   CASING      7" 26.00# (0.362wt) P110 R3 LTC ERW                  NEXTEEL        INSPECTED    EPS-20037-RTN                          FT     -
UNITED MID   CASING      7" 26.00# (0.362wt) P110 R3 LTC ERW                  NEXTEEL        SCRAP        EPS-21189-RTN.         1      45.15    FT    0.59
UNITED MID   CASING      7" 26.00# (0.362wt) P110 R3 LTC ERW                  NEXTEEL        PRIME        PO-5208                                FT     -
UNITED MID   CROSSOVER   7" 26.00# (0.362wt) P110-HC R1 LTC BOX X BTC PIN     NEXTEEL        SCRAP        EPS-21392-RTN                   4.00   EA
UNITED MID   CASING      7" 32.00# (0.453wt) P110-CY R3 DQX SMLS              TMK            REPAIRABLE   PO-6909/7974.          6      241.40   FT    3.86
UNITED MID   CASING      7" 32.00# (0.453wt) P110-CY R3 PE SMLS               TMK            PRIME        PO-6909                1        8.20   FT    0.13
UNITED MID   MARKER      7-5/8" 29.70# (0.375wt) P110-HC R1 LTC ERW MARKER    BORUSAN        PRIME        EPS-18319-RTN                   1.00   EA
UNITED MID   PUP JT      8-5/8" 32.00# (0.352wt) J55 R1 BTC ERW               KHC            PRIME        PO3233                          2.00   EA
UNITED MID   PUP JT      8-5/8" 32.00# (0.352wt) J55 R1 BTC ERW               NEXTEEL        PRIME        PO3233                          2.00   EA
UNITED MID   CASING      8-5/8" 32.00# (0.352wt) L80-HC R3 BTC ERW            NEXTEEL        PRIME        EPS-19624-RTN/12770    1       33.70   FT    0.54
UNITED MID   CASING      8-5/8" 32.00# (0.352wt) L80-HC R3 BTC ERW            NA             USED         EPS-19624-RTN-02       1       31.30   FT    0.50
UNITED MID   CASING      8-5/8" 32.00# (0.352wt) L80-HC R3 BTC ERW            BOOMERANG      RETURN       EPS-22288-RTN         13      546.00   FT    8.74
UNITED MID   CASING      8-5/8" 32.00# (0.352wt) L80-HC R3 BTC SMLS           TENARIS        USED         EPS-19625-RTN          1       41.60   FT    0.67
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG      PRIME        21586-RTN/13088       25    1,073.48   FT   21.47
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               EVRAZ          PRIME        EPS-19424-RTN.         4      170.08   FT    3.40
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG      RETURN       EPS-20795-RTN          3               FT     -
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW               BOOMERANG      SCRAP        EPS-21522-RTN.         2      91.10    FT    1.82
UNITED MID   MARKER      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            AXIS           SCRAP        EPS-18872-RTN                  1.00    EA
UNITED MID   MARKER      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW            AXIS           SCRAP        EPS-19711-RTN                  1.00    EA
UNITED MID   BAKERLOK    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC BAKERLOK ERW   AXIS           PRIME        EPS-19727-RTN                  1.00    EA
UNITED MID   BAKERLOK    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC BAKERLOK ERW   AXIS           USED         EPS-19727-RTN                  1.00    EA
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS           SCRAP        EPS-18874-RTN.         1      51.50    FT    1.03
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS           USED         EPS-18874-RTN.2        1      44.60    FT    0.89
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG      REPAIRABLE   EPS-20215-RTN         (1)              FT     -
UNITED MID   CASING      9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG      REPAIRABLE   EPS-20274-RTN         (5)              FT     -




4835-8575-8675.3
         Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 92 of 113



UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        REPAIRABLE   EPS-20275-RTN     (1)               FT          -
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        REPAIRABLE   EPS-20416-RTN     (2)               FT          -
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        SCRAP        EPS-20995-RTN      1       44.98    FT         0.90
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            BOOMERANG        SCRAP        EPS-21586-RTN      1       44.80    FT         0.90
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS             PRIME        QB UNK                    122.80    FT         2.46
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS             SCRAP        QB UNK           (5)      (82.80)   FT        (1.66)
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            TENARIS          SCRAP        QB UNK..          1        15.30    FT         0.31
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW            AXIS             PRIME        EPS-18874-RTN     1        45.70    FT         0.91
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BORUSAN          PRIME        EPS-19782-RTN    41     1,805.73    FT        36.11
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           REPUBLIC TUBE    PRIME        EPS-19782-RTN     3       113.00    FT         2.26
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           TMK              PRIME        EPS-19782-RTN    30     1,196.50    FT        23.93
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           BOOMERANG        PRIME        EPS-20935-RTN    16       701.92    FT        14.04
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           AXIS             SCRAP        PO2591           (4)                FT          -
UNITED MID   CASING       9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW           AXIS             PRIME        PO-2591           9       398.18    FT         7.96
UNITED MID   CASING       9-5/8" 47.00# (0.472wt) P110-HC R3 BTC ERW           BORUSAN          PRIME        EPT-1744          1        36.80    FT         0.86
UNITED MID   CASING       9-5/8" 53.50# (0.545wt) P110-HC R3 BTC ERW           REPUBLIC TUBE    PRIME        39506             1        44.60    FT         1.19
UNITED MID   CASING       9-5/8" 53.50# (0.545wt) P110-HC R3 BTC ERW FLOAT     NEXTEEL          PRIME        EPS-17725-RTN               1.00    EA
UNITED MID   LANDING JT   9-5/8" 53.50# (0.545wt) P110-HC R3 BTC ERW LANDING   REPUBLIC TUBE    PRIME        39506                       1.00    EA
WASHITA      CASING       13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG        INSPECTED    EPS-20360-RTN      3      120.55    FT         2.89
WASHITA      CASING       13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG        SCRAP        EPS-20360-RTN      2       76.60    FT         1.84
WASHITA      CASING       13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG        INSPECTED    EPS-20365-RTN      4      169.00    FT         4.06
WASHITA      CASING       13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG        SCRAP        EPS-20365-RTN      1       38.00    FT         0.91
WASHITA      CASING       13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG        INSPECTED    EPS-20525-RTN      1       41.85    FT         1.00
WASHITA      CASING       13-3/8" 48.00# (0.330wt) J55 R3 STC ERW              SHIN YANG        PRIME        PO-5483            2       85.67    FT         2.06
WASHITA      CASING       13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              PARAGON          RETURN       PO3632             2       87.65    FT         2.39
WASHITA      CASING       13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              PARAGON          SCRAP        PO3632             1       35.01    FT         0.95
WASHITA      TUBING       3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS           INTERPIPE        SCRAP        PO-5492            1       32.32    FT         0.15
WASHITA      TUBING       3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD TK-70 SMLS     INTERPIPE        PRIME        5492/5495         51    1,672.00    FT         7.77
WASHITA      CASING       4-1/2" 11.36# (0.250wt) J55 R3 PE ERW                SEAH VINA        SCRAP        PO-8237            3      119.13    FT         0.68
WASHITA      CASING       4-1/2" 13.50# (0.290wt) P110-HC R3 BK SMLS           BOLY             RETURN       EPS-20567-RTN     31    1,268.65    FT         8.56
WASHITA      CASING       4-1/2" 13.50# (0.290wt) P110-HC R3 BK SMLS           BOLY             INSPECTED    PO-5462            5      205.00    FT         1.38
WASHITA      CASING       4-1/2" 13.50# (0.290wt) P110-HC R3 BK SMLS           BOLY             PRIME        PO-5462          178    7,183.94    FT        48.49
WASHITA      MARKER       4-1/2" 13.50# (0.290wt) P110-RY R1 BTC ERW MARKER    CENTRIC          RETURN       EPS-20619.-RTN              1.00    EA
WASHITA      CASING       4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        EPS-20619-RTN     3       130.70    FT         0.88
WASHITA      CASING       4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW           CENTRIC          SCRAP        EPS-20619-RTN.    1        45.00    FT         0.30
WASHITA      CASING       4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW           CENTRIC          PRIME        PO-5771          13       606.55    FT         4.09
WASHITA      CASING       5-1/2" 20.00# (0.361wt) P110-HC R3 ULTRA SF SMLS     TUBOS REUNIDOS   SCRAP        PO-2086           1        44.00    FT         0.44
WASHITA      CASING       5-1/2" 20.00# (0.361wt) P110-HC R3 ULTRA SF SMLS     US STEEL         SCRAP        QB UNKNOWN       (1)                FT          -
WASHITA      CASING       5-1/2" 23.00# (0.415wt) P110-HC R3 CDC-HTQ ERW       US STEEL         SCRAP        QB UNK            6       194.45    FT         2.24
WASHITA      MARKER       5-1/2" 23.00# (0.415wt) P110-RY R1 CDC-HTQ ERW       TUBOS REUNIDOS   SCRAP        QB UNKNOWN                  1.00    EA
WASHITA      CASING       7" 26.00# (0.362wt) L80 R3 BTC ERW                   BESTEEL          INSPECTED    EPS-18832-RTN     5       221.60    FT         2.88
WASHITA      CASING       7" 26.00# (0.362wt) L80 R3 BTC ERW                   HUSTEEL          INSPECTED    EPS-18832-RTN     2        88.35    FT         1.15
WASHITA      CASING       7" 26.00# (0.362wt) L80 R3 BTC ERW                   HUSTEEL          RETURN       EPS-18832-RTN     2        88.25    FT         1.15
WASHITA      CASING       7" 26.00# (0.362wt) L80 R3 BTC ERW                   NEXTEEL          INSPECTED    EPS-18832-RTN     1        41.35    FT         0.54
WASHITA      CASING       7" 26.00# (0.362wt) L80 R3 BTC ERW                   TPCO             INSPECTED    EPS-20555-RTN    13       551.05    FT         7.16
WASHITA      CASING       7" 26.00# (0.362wt) L80 R3 BTC ERW                   TPCO             PRIME        PO-5832          16       639.65    FT         8.32
WASHITA      CASING       7" 26.00# (0.362wt) L80 R3 BTC ERW                   TPCO             SCRAP        PO-5832.          1        41.00    FT         0.53
WASHITA      CASING       7" 29.00# (0.408wt) P110-HC R3 LTC SMLS              REPUBLIC TUBE    INSPECTED    EPS-20539-RTN     1        44.10    FT         0.64
WASHITA      CASING       7" 29.00# (0.408wt) P110-HC R3 LTC SMLS              REPUBLIC TUBE    RETURN       EPS-20539-RTN     1        43.50    FT         0.63
WASHITA      CASING       7" 29.00# (0.408wt) P110-HC R3 LTC SMLS              REPUBLIC TUBE    RETURN       EPS-20679-RTN     1        41.11    FT         0.60
WASHITA      CASING       7" 29.00# (0.408wt) P110-HC R3 LTC SMLS              REPUBLIC TUBE    PRIME        PO-5450          46     1,809.15    FT        26.23
WASHITA      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        INSPECTED    EPS-19780-RTN                       FT          -
WASHITA      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        RETURN       EPS-19780-RTN                       FT          -
WASHITA      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        RETURN       EPS-19781-RTN                       FT          -
WASHITA      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        INSPECTED    EPS-19800-RTN                       FT          -
WASHITA      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        RETURN       EPS-19800-RTN                       FT          -
WASHITA      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               PARAGON          SCRAP        EPS-20526-RTN     1       24.85     FT         0.45
WASHITA      CASING       9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW               SHIN YANG        PRIME        PO3099                              FT          -
WASHITA      CASING       9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI          SCRAP        EPS-20417-RTN     1        32.40    FT         0.58
WASHITA      CASING       9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI          INSPECTED    EPS-20519-RTN     1        30.55    FT         0.55
WASHITA      CASING       9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI          INSPECTED    EPS-20519-RTN.    2        78.60    FT         1.41
WASHITA      CASING       9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS              RUSTAVI          SCRAP        PO-5327           1        30.18    FT         0.54
WASHITA      CASING       9-5/8" 40.00# (0.395wt) K55 R3 LTC SMLS              RUSTAVI          RETURN       EPS-20415-RTN     7       275.15    FT         5.50
WASHITA      CASING       9-5/8" 40.00# (0.395wt) K55 R3 LTC SMLS              RUSTAVI          PRIME        PO-5325           2        88.70    FT         1.77
WASHITA      CASING       9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW            PARAGON          INSPECTED    EPS-20608-RTN     6       238.10    FT         4.76
WASHITA      CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW            AXIS             INSPECTED    EPS-20608-RTN     1        44.10    FT         0.88
WASHITA      CASING       9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW            AXIS             PRIME        PO-5496          81     3,532.83    FT        70.66
WOMBLE       LINE PIPE    10-3/4" 34.27# (0.307wt) X52 PSL-2 DRL PEB 14-16     BORUSAN          PRIME        9252/9253        43     1,976.70    FT        33.87
WOMBLE       LINE PIPE    20" 64.84# (0.308wt) X65 PSL-2 TRL PEB ERW           PROCARSA         REJECT       PO-11634-1        1        53.80    FT         1.74
WOMBLE       LINE PIPE    20" 64.84# (0.308wt) X65 PSL-2 TRL PEB ERW 14-16     PROCARSA         REJECT       9407//12660       7       368.90    FT        11.96
WOMBLE       LINE PIPE    8-5/8" 22.38# (0.250wt) X52 PSL-2 DRL PEB ERW        SEAH             REJECT       EPS-22435-RTN     1        42.10    FT         0.47
                                                                                                                                                      11,675.09




4835-8575-8675.3
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 93 of 113



                                  SCHEDULE 2.1(b)
                                Intellectual Property

None.




4835-8575-8675.3
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 94 of 113



                                  SCHEDULE 2.1(e)
                                     Permits

None.




4835-8575-8675.3
            Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 95 of 113



                                                                       SCHEDULE 2.1(i)
                                                                          Accounts

See attached (updated as of November 18, 2020).


Current A/R
 Cust No.                          Name              Aging Date (Due Date)             Description      Document Type   Document No.    Balance Due Perectage    Net Amount
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC      11/18/2020         Order EPS-23488            Invoice         13612          $ 16,209.35     85.00%   $ 13,777.95
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC      11/18/2020         Order EPS-23338            Invoice         13613          $     4,218.90  85.00%   $     3,586.07
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC      11/20/2020         Order EPS-23339            Invoice         13621          $     3,241.35  85.00%   $     2,755.15
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC      11/28/2020         Order EPS-23340            Invoice         13628          $ 82,485.95     85.00%   $ 70,113.06
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC      11/29/2020         Order EPS-23340            Invoice         13639          $ 82,592.78     85.00%   $ 70,203.86
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC       12/9/2020         Order EPS-23340            Invoice         13648          $ 46,776.01     85.00%   $ 39,759.61
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC       12/9/2020         Order EPS-23340            Invoice         13649          $ 82,743.53     85.00%   $ 70,332.00
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC      12/13/2020         Order EPS-23341            Invoice         13656          $     6,817.13  85.00%   $     5,794.56
C0198       BAYSWATER EXPLORATION AND PRODUCTION LLC      12/16/2020         Order EPS-23342            Invoice         13665          $     6,379.80  85.00%   $     5,422.83
C0018       CHARTER PIPE LLC                              12/10/2020         Invoice 10471              Invoice         13653          $ 311,502.35    85.00%   $ 264,777.00
C0018       CHARTER PIPE LLC                              12/11/2020         Order EPS-23504            Invoice         13655          $ 64,506.00     85.00%   $ 54,830.10
C0105       COMMERCIAL STEEL PRODUCTS LLC                  11/8/2020         Order EPS-23462            Invoice         13604          $ 66,843.60     85.00%   $ 56,817.06
C0105       COMMERCIAL STEEL PRODUCTS LLC                 11/18/2020         Order EPS-23494            Invoice         13616          $ 66,082.00     85.00%   $ 56,169.70
C0105       COMMERCIAL STEEL PRODUCTS LLC                 11/29/2020         Order EPS-23498            Invoice         13636          $ 228,441.32    85.00%   $ 194,175.12
C0150       DJR ENERGY                                     4/30/2020         Order EPS-22915            Invoice         13025          $ 25,941.30     85.00%   $ 22,050.11
C0150       DJR ENERGY                                    11/28/2020         Order EPS-23501            Invoice         13627          $     4,491.59  85.00%   $     3,817.85
C0090       ENDURING RESOURCES                            11/14/2020         Order EPS-23489            Invoice         13606          $ 38,693.28     85.00%   $ 32,889.29
C0156       EOG RESOURCES INC (MIDLAND)                   12/16/2020         Order EPS-23507            Invoice         13672          $ 11,117.15     85.00%   $     9,449.58
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/19/2020         Order EPS-23396            Invoice         13617          $ 35,586.46     85.00%   $ 30,248.49
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/19/2020         Order EPS-23397            Invoice         13618          $ 35,586.46     85.00%   $ 30,248.49
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/19/2020         Order EPS-23398            Invoice         13619          $ 35,586.46     85.00%   $ 30,248.49
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/22/2020         Order EPS-23399            Invoice         13623          $ 35,854.62     85.00%   $ 30,476.43
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/22/2020         Order EPS-23400            Invoice         13624          $ 35,854.62     85.00%   $ 30,476.43
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/22/2020         Order EPS-23401            Invoice         13625          $ 35,854.45     85.00%   $ 30,476.28
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23402            Invoice         13630          $ 35,312.95     85.00%   $ 30,016.01
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23403            Invoice         13631          $ 35,312.96     85.00%   $ 30,016.02
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23404            Invoice         13632          $ 34,338.23     85.00%   $ 29,187.50
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23408            Invoice         13633          $ 35,962.38     85.00%   $ 30,568.02
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23409            Invoice         13634          $ 35,962.21     85.00%   $ 30,567.88
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23410            Invoice         13635          $ 35,962.21     85.00%   $ 30,567.88
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23411            Invoice         13637          $ 35,255.98     85.00%   $ 29,967.58
C0230       GREAT WESTERN OPERATING COMPANY LLC           11/29/2020         Order EPS-23412            Invoice         13638          $ 35,255.81     85.00%   $ 29,967.44
C0230       GREAT WESTERN OPERATING COMPANY LLC            12/6/2020         Order EPS-23413            Invoice         13643          $ 35,071.20     85.00%   $ 29,810.52
C0230       GREAT WESTERN OPERATING COMPANY LLC            12/6/2020         Order EPS-23414            Invoice         13644          $ 36,487.49     85.00%   $ 31,014.37
C0230       GREAT WESTERN OPERATING COMPANY LLC            12/6/2020         Order EPS-23415            Invoice         13645          $ 35,388.65     85.00%   $ 30,080.35
C0230       GREAT WESTERN OPERATING COMPANY LLC            12/6/2020         Order EPS-23464            Invoice         13646          $ 35,388.65     85.00%   $ 30,080.35
C0230       GREAT WESTERN OPERATING COMPANY LLC            12/6/2020         Order EPS-23465            Invoice         13647          $ 35,388.48     85.00%   $ 30,080.21
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23477            Invoice         13657          $ 35,123.32     85.00%   $ 29,854.82
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23478            Invoice         13658          $ 35,123.49     85.00%   $ 29,854.97
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23471            Invoice         13659          $ 35,351.55     85.00%   $ 30,048.82
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23472            Invoice         13660          $ 35,351.55     85.00%   $ 30,048.82
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23473            Invoice         13661          $ 35,403.68     85.00%   $ 30,093.13
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23474            Invoice         13662          $ 35,403.84     85.00%   $ 30,093.26
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23469            Invoice         13663          $ 35,176.46     85.00%   $ 29,899.99
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/13/2020         Order EPS-23470            Invoice         13664          $ 35,176.45     85.00%   $ 29,899.98
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/16/2020         Order EPS-23466            Invoice         13666          $ 31,020.60     85.00%   $ 26,367.51
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/16/2020         Order EPS-23467            Invoice         13667          $ 35,193.33     85.00%   $ 29,914.33
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/16/2020         Order EPS-23468            Invoice         13668          $ 35,193.33     85.00%   $ 29,914.33
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/16/2020         Order EPS-23475            Invoice         13669          $ 35,377.78     85.00%   $ 30,071.11
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/16/2020         Order EPS-23476            Invoice         13670          $ 35,377.95     85.00%   $ 30,071.26
C0230       GREAT WESTERN OPERATING COMPANY LLC           12/16/2020         Order EPS-23479            Invoice         13671          $ 39,071.83     85.00%   $ 33,211.06
C0228       HIGHPEAK ENERGY HOLDINGS INC                   12/5/2020         Order EPS-23503            Invoice         13642          $       940.69  85.00%   $       799.59
C0228       HIGHPEAK ENERGY HOLDINGS INC                  12/17/2020         Order EPS-23443            Invoice         13676          $ 194,173.90    85.00%   $ 165,047.82
C0041       LARAMIE ENERGY LLC                            11/29/2020         Order EPS-23499            Invoice         13629          $       415.60  85.00%   $       353.26
C0249       MARCO INTERNATIONAL                            11/1/2020         Order EPS-23312            Invoice         13514          $ 250,000.00    85.00%   $ 212,500.00
C0259       MIDSTREAM VALVE PARTNERS                      11/10/2020         MIDSTREAM VALVE PARTNERS   Payment         RCTJNL01456    $    (4,056.72) 85.00%   $    (3,448.21)
C0259       MIDSTREAM VALVE PARTNERS                      11/17/2020         Order EPS-23514            Invoice         13674          $     4,877.61  85.00%   $     4,145.97
C0183       NOBLE ENERGY MIDSTREAM                         1/17/2021         Order EPS-23373            Invoice         13677          $ 439,795.61    85.00%   $ 373,826.27
C0052       PATRIOT THREADING                             10/26/2020         Invoice 10459              Invoice         13560          $ 311,673.83    85.00%   $ 264,922.76
C0052       PATRIOT THREADING                             11/28/2020         Order EPS-23492            Invoice         13626          $ 51,013.58     85.00%   $ 43,361.54
            Patriot Processing Offset                                                                                                  $ (52,000.00) 85.00%     $ (44,200.00)
C0129       PETROSMITH                                    12/17/2020         Order EPS-23512            Invoice         13675          $       245.10  85.00%   $       208.34
C0132       R LACY SERVICES LTD                           11/18/2020         Invoice 10469              Invoice         13614          $     1,299.00  85.00%   $     1,104.15
C0132       R LACY SERVICES LTD                           12/17/2020         Order EPS-23509            Invoice         13673          $       649.50  85.00%   $       552.08
C0069       SANDRIDGE ENERGY                              11/13/2020         Order EPS-23419            Invoice         13594          $     2,718.31  85.00%   $     2,310.56
C0077       TENARIS GLOBAL SERVICES USA CORP              11/18/2020         Order EPS-23493            Invoice         13615          $ 29,085.48     85.00%   $ 24,722.66
                                                                                                                                       $ 3,548,670.31           $ 3,016,369.76




4835-8575-8675.3
       Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 96 of 113




Long Term Residual A/R
 Cust No.                  Name   Aging Date (Due Date)          Description   Document Type   Document No. Balance Due      Perectage    Net Amount
C0150     DJR ENERGY                    9/23/2021       Order EPS-23420        Invoice         13586        $ 390,406.36      10.00%     $ 39,040.64
C0090     ENDURING RESOURCES            7/24/2021       Order EPS-23295        Invoice         13499        $ 2,094,674.99    10.00%     $ 209,467.50
C0090     ENDURING RESOURCES            7/31/2021       Order EPS-23302        Invoice         13513        $ 1,574,617.33    10.00%     $ 157,461.73
                                                                                                            $ 4,059,698.68               $ 405,969.87




4835-8575-8675.3
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 97 of 113



                                           SCHEDULE 2.2
                              Material Contracts; Leases; Cure Amounts

Material Contracts and Leases:

Material Contracts and Leases will be negotiated on behalf of the new entity and no previous contracts
will be assumed.

Cure Amounts:

    1.     BOA Midland Acquisition, L.P. - $[3,489.66]
    2.     BDO USA, LLP - $[4,910.13]
    3.     Delta Property Texas Advisors LLC –$[23,579.08]
    4.     GB Connections - $71,935.11
    5.     Cure Amounts owed to Warehouse Locations:
              a. Beemac Midland - $[87,317.52]
              b. Black Hills Evansville, WY – [$1,250.00]
              c. Commercial Resins (CO) - $[10,195.76]
              d. CPS Baytown - $[2,353.58]
              e. Deep Well Tubular Services - $[500.00]
              f. Duffy Crain and Hauling - $[816.00]
              g. EL Farmer Midland - $[1,800.00]
              h. Fort Worth Pipe Services Pennsylvania - $[600.00]
              i. Fort Worth Pipe Services Texas - $[1,200.00]
              j. Independent Pipe Services - $[4,500.00]
              k. IOS Inspection Oilfield Service - $[3,136.00]
              l. IOS Midland - $[2,700.00]
              m. Lundvall Enterprises - $[4,780.41]
              n. McClatchy Bros Yard - $[6,750.00]
              o. MM Welding and Construction Inc. - $[2,500.00]
              p. NOV Wellbore Technologies - $[1,987.10]
              q. OFSI Odessa - $[1,500.00]
              r. Pinnacle Machine Processing - $2,986.00
              s. Republic Tube - $[5,919.75]
              t. Savage Services ND - $[900.00]
              u. Stallion Oilfield - $[1,950.00]
              v. United Casing Houston [$500.00]
              w. United Casing Midland [$1,000.00]
              x. Washita Valley - $[1,500.00]

Offices:

                                                         ZIP
         Name             Address            City                  State      DEPOSIT
                                                         Code
 HOUSTON                9525 KATY
                                         HOUSTON 77002             TX          -
 OFFICE                FWY STE 306


4835-8575-8675.3
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 98 of 113




 DENVER                   1228 15TH ST
                                           DENVER       80202   CO          $2,990.00
 OFFICE                     STE 200
 MIDLAND                  306 W WALL
                                           MIDLAND 79701        TX          $1,347.50
 OFFICE                    ST STE 215

Warehouses:

                                                                                   ZIP
                   Name                       Address                City                 State
                                                                                  Code
 A&A COATERS                                3679 FM 250         LONE STAR         75668   TX
                                         9640 CLINTON DR
 ALL TRANS                                                       HOUSTON          77029   TX
                                                 5
                                                                   FORT
 AM THREADERS                              16185 MCR 20                           80701   CO
                                                                 MORGAN
 ARCTIC PIPE INSPECTION                  9500 SHELDON RD         HOUSTON          77049   TX
                                         12017 W COUNTY
 ATLAS TUBULAR ODESSA                                            ODESSA           79765   TX
                                               RD 125
                                            1451 LOUIS E
 AXIS PIPE AND TUBE                                               BRYAN           77807   TX
                                            MIKULIN RD
 BEEMAC MIDLAND                            2700 FM RD 307        MIDLAND          79706   TX
                                           11615 CROSBY
 BHM YARD                                                        CROSBY           77532   TX
                                          LYNCHBURG RD
 BISON RIG SITE
                                            6301 E MT
 BLESS OILFIELD SERVICES                                         HOUSTON          77050   TX
                                           HOUSTON RD
 BLACK HILLS EVANSVILLE
                                           9214 HWY 20          EVANSVILLE        82636   WY
 WY
 BLACK HILLS GILLETTE                     101 ENTERPRISE
                                                                 GILLETTE         82716   WY
 WY                                              AVE
 BOOMERANG TUBE                              1100 FM 3361         LIBERTY         77575   TX
 BORUSAN YARD                            4949 BORUSAN RD         BAYTOWN          77523   TX
 CAST TRANSPORTATION                      9850 HAVANA ST        HENDERSON         80640   CO
 CENTRIC PIPE YARD                            9670 US 259        ORE CITY         75683   TX
 CM SERVICE                                 7411 MESA DR         HOUSTON          77028   TX
 COMMERCIAL RESINS (CO)                     8100 E 96th Ave     HENDERSON         80640   CO
                                         2321 INDUSTRIAL
 COMMERCIAL RESINS (NE)                                           SIDNEY          69162   NE
                                               AVE NO 1
                                           11011 SHELDON
 CONESTOGA SUPPLY                                                HOUSTON          77044   TX
                                                  RD
 COX LOGISTICS TERMINAL                       2294 FM 250        LONE STAR        75668   TX
 CPS BAYTOWN                                 6225 FM 1942        BAYTOWN          77521   TX
                                                                CHANNELVIE
 CPS CHANNELVIEW                         301 S SHELDON RD                         77530   TX
                                                                    W
 CUB CREEK RIG SITE


4835-8575-8675.3
      Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 99 of 113




                                                                  ZIP
                   Name             Address            City               State
                                                                  Code
 DEEP WELL TUBULAR
                                6604 W HWY 80       MIDLAND       79706   TX
 SERVICES
                                                    SAN JUAN
 DJR RIG SITE                                                             NM
                                                     COUNTY
 DROP SHIP
 DUFFY CRAIN AND
                                501 E COLLINS        EATON        80615   CO
 HAULING
 DURA BOND DUQUESNE             5 N LINDEN ST      DUQUESNE       15110    PA
 DURA BOND STEELTON            2716 S FRONT ST     STEELTON       17113    PA
                              15706 BEAUMONT
 EL FARMER HOUSTON                                  HOUSTON       77049   TX
                                     HWY
                              1002 S COUNTY RD
 EL FARMER MIDLAND                                   ODESSA       79763   TX
                                       W
 EL FARMER MIDLAND            1002 S COUNTY RD
                                                     ODESSA       79763   TX
 RETURNS                               W
 FOUR POINT
                                2605 E HWY 66        EL RENO      73036   OK
 RECLAMATION
 FRONTIER TUBULAR                   4725 N
                                                    EDMOND        73025   OK
 SOLUTIONS                       BOULEVARD
 FORT WORTH PIPE                 60 DOMINIC
                                                     SAYRE        18840    PA
 SERVICES PENNSYLVANIA              PLACE
 FORT WORTH PIPE
                                3805 BETHEL DR     BIG SPRING     79720   TX
 SERVICES TEXAS
 GE WELLHEADS                   321 BASHER DR      BERTHOUD       80513   CO
 GLASSBORE COMPOSITE
                                7812 W HWY 80       MIDLAND       79706   TX
 LINING SYSTEMS
 HOWARD SUPPLY                  821 E MAIN ST     FARMINGTON      87401   NM
 HUNTING MARRERO                6615 RIVER RD      MARRERO        70072   LA
 IN TRANSIT
 INDEPENDENT PIPE
                              9025 PINELAND RD      HOUSTON       77044   TX
 SERVICES
 INDUSTRIAL SCREEN AND                               GRAND
                                2285 LOGOS CT                     81505   CO
 MAINTENANCE                                        JUNCTION
 IOS CASPER                     3501 N POPLAR        CASPER       82601   WY
 IOS INSPECTION OILFIELD
                               7814 MILLER RD 3     HOUSTON       77049   TX
 SERVICE
 IOS KIMBALL                      4386 US 30        KIMBALL       69145   NE
 IOS MIDLAND                      2600 E I-20       MIDLAND       79706   TX
                               1060 LOCKWOOD
 JB OILFIELD SUPPLY                                 HOUSTON       77020   TX
                                      DR
 JINDAL BAYTOWN                  1411 FM 565 S      BAYTOWN       77520   TX
 JPF ULTRA SONIC              9103 PINELAND RD      HOUSTON       77044   TX



4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 100 of 113




                                                                  ZIP
                   Name            Address            City               State
                                                                 Code
 KB HOUSTON                   8500 MILLER RD 2     HOUSTON       77049   TX
                                208 REBECCAS
 KB LA                                             SCHRIEVER     70395   LA
                                   POND RD
 KJ CONSTRUCTION LLC           719 E ADAMS ST      CHEROKEE      73728   OK
                                                     MESA
 LARAMIE RIG SITE                                                        CO
                                                    COUNTY
                                                     MESA
 LARAMIE YARD                                                            CO
                                                    COUNTY
 LB FOSTER COMPANY             15786 HWY 75 N        WILLIS      77378   TX
 LINCOLN
                                5301 POLK ST       HOUSTON       77023   TX
 MANUFACTURING
                               16415 WAVERLY
 LINER SHOES                                       HOUSTON       77032   TX
                                     DR
 LONE STAR HYDRO AND
                              7404 MILLER RD #2    HOUSTON       77049   TX
 MAINTENANCE
 LONE STAR TUBULAR
                                 2230 FM 729       LONE STAR     75668   TX
 SERVICES
 LUNDVALL ENTERPRISES             15487 CR46        LASALLE      80645   CO
                                    3901 W
 MCCLATCHY BROS YARD                               MIDLAND       79703   TX
                                 INDUSTRIAL
 MCIP CORPORATION              4501 KNAPP RD       PEARLAND      77581   TX
 MM WELDING AND               21630 HWY 6 AND
                                                     RIFLE       81650   CO
 CONSTRUCTION INC                     24
 NEW MEXICO                   5101 WILLIAMS ST    ALBUQUERQU
                                                                 87105   NM
 TRANSLOADING                         SE               E
 NOV EDMOND                     3600 S KELLY        EDMOND       73013   OK
 NOV WELLBORE
                                  30 RD 3351         AZTEC       87410   NM
 TECHNOLOGIES
 OFSI HOUSTON                 7735 MILLER RD 3     HOUSTON       77049   TX
 OFSI ODESSA                   333 BRAZOS AVE       ODESSA       79764   TX
                              15825 STATE HWY
 ORE CITY                                           ORE CITY     75683   TX
                                     155 N
                                13833 GARRETT
 OSAGE TRANSPORTATION                              HOUSTON       77044   TX
                                      RD
 PARAGON                       3378 W HWY 117      SAPULPA       74066   OK
 PATRIOT THREADING              8300 W HWY 80      MIDLAND       79706   TX
                               2121 W MURPHY
 PERMIAN ENTERPRISES                                ODESSA       79763   TX
                                       ST
 PETROSMITH                   7435 US HWY 277 S     ABILENE      79606   TX
 PINNACLE MACHINE               10521 SHELDON
                                                   HOUSTON       77044   TX
 WORKS                                RD
 PRECISION PIPE RENTALS          2114 FM 1208       STANTON      79782   TX



4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 101 of 113




                                                                  ZIP
                   Name            Address            City               State
                                                                 Code
 PIPE RECLAMATION INC            13530 W IH-20      ODESSA       79763   TX
 RENTERS MATERIAL                12825 GREEN
                                                   HOUSTON       77044   TX
 HANDLING                          RIVER DR
 REPUBLIC TUBE                  11200 MESA DR      HOUSTON       77078   TX
 ROTARY DRILLING TOOLS            9022 VINCIK
                                                    BEASLEY      77417   TX
 INC USA LP                       EHLERT RD
                                                    JACKSON
 SANDRIDGE RIG SITE                                                      CO
                                                    COUNTY
 SAVAGE SERVICES ND           14891 NW 42ND ST    WILLISTON      58801   ND
 SHAWCOR                        4501 KNAPP RD      PEARLAND      77581   TX
 SPLENDORA PIPE SERVICES      26670 MIDLINE RD    CLEVELAND      77328   TX
 STALLION OILFIELD            14070 49TH ST NW    WILLISTON      58801   ND
                               5951 N HOUSTON
 STEWART TUBULAR                                   HOUSTON       77091   TX
                                 ROSSLYN RD
                              13500 INDUSTRIAL
 SOUTHERN TUBE                                     HOUSTON       77015   TX
                                      RD
                              3102 HIGHWAY 59
 STREAM FLO                                        BEEVILLE      78102   TX
                                       E
                                  9405 E SAM
 SUPERIOR THREADED
                               HOUSTON PKWY        HOUSTON       77044   TX
 PRODUCTS
                                       N
                              15438 MILLER ONE
 TECHNICAL INDUSTRIES                              HOUSTON       77049   TX
                                   RD LOT A
 TEDA TPCO AMERICA               5431 HWY 35        GREGORY      78359   TX
 TEJAS TUBULAR HOUSTON        8710 MILLER RD 2      HOUSTON      77049   TX
 TEJAS TUBULAR                                    STEPHENVILL
                               600 CAPORAL DR                    76401   TX
 STEPHENVILLE                                          E
 TENARIS HICKMAN               5000 N CO RD 967   BLYTHEVILLE    72315   AR
                                 2600 GRAND
 TMK BAYTOWN                                       BAYTOWN       77523   TX
                                    PKWY
 TMK WILDER KY COATING         84 STEEL PLANT
                                                    WILDER       41071   KY
 FACILITY                             RD
                                11613 CROSBY
 TOP THREADING                                      CROSBY       77532   TX
                               LYNCHBURG RD
 TRANSIT
 TRI POWER ENERGY                                 OKLAHOMA
                               4341 SW 33RD ST                   73119   OK
 SERVICES                                            CITY
 TRK ENTERPRISE                   350 O ST E       GREELEY       80631   CO
 TS UPSET AND THREAD          18702 E HARDY RD     HOUSTON       77073   TX
                                     1700
 TSC BRYAN                     INDEPENDENCE          BRYAN       77803   TX
                                     AVE



4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 102 of 113




                                                                  ZIP
                   Name            Address            City               State
                                                                 Code
 TSC HOUSTON                  10881 ALMEDA RD      HOUSTON       77045   TX
                                  15938 BEAR      CHANNELVIE
 TSI BEAR BAYOU                                                  77530   TX
                                  BAYOU DR.           W
                                      2030
 TSI JPORT                       JACINTOPORT       HOUSTON       77015   TX
                                     BLVD
 TSI MCCARTY                  1010 MCCARTY ST      HOUSTON       77029   TX
                              21630 HWY 6 AND
 TTL DAMAGE                                          RIFLE       81650   CO
                                       24
 TUBO AMELIA                      2112 LA 662       AMELIA       70340   LA
                                10222 SHELDON
 TUBO NORTH                                        HOUSTON       77049   TX
                                       RD
                               11919 W COUNTY
 TUBO ODESSA                                        ODESSA       79765   TX
                                    RD 128
 TUBOSCOPE OKLAHOMA                               OKLAHOMA
                               1800 SE 44TH ST                   73129   OK
 CITY                                                CITY
 TUBO SOUTH                   9015 SHELDON RD      HOUSTON       77049   TX
                              9444 INDUSTRIAL
 TEXAS PIPE WORKS                                  NAVASOTA      77868   TX
                                     DR
                               10901 SHELDON
 UNITED CASING HOUSTON                             HOUSTON       77044   TX
                                     RD
 UNITED CASING MIDLAND           3610 TX 158       MIDLAND       79706   TX
                                                  OKLAHOMA
 WASHITA VALLEY                1705 SE 59TH ST                   73129   OK
                                                     CITY
                              12821 INDUSTRIAL
 WOMBLE HOUSTON                                    HOUSTON       77015   TX
                                      RD




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 103 of 113



                                 SCHEDULE 2.3(i)
                                 Excluded Assets

None.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 104 of 113



                                     SCHEDULE 3.1
                                     Purchase Price



                                 Schedule 3.1

Inventory             Tons              Price/Ton            Price
TOTAL INVENTORY:     11,675.09          $535.06          $6,246,898.83
(Schedule 2.1(a))

Centric Claims:                                            $931,297.25

Cure Costs:                                           Up to $240,000.00

Seller’s Claims:                                           $100,000.00

Long-term Residual A/R:                                    $405,969.87

Current A/R:                                             $3,016,369.76

TOTAL PRICE:                                            $10,940,535.58




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 105 of 113



                                   SCHEDULE 4.2
                               Authority; No Violation

None.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 106 of 113



                                  SCHEDULE 4.6
                                    Brokers

None.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 107 of 113



                                     SCHEDULE 4.8
                       Transactions Outside of the Ordinary Course


None.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 108 of 113



                                    SCHEDULE 4.14(a)
                                  Employee Benefit Plans

    1. Insperity 401K Plan
    2. Insperity UnitedHealthcare Choice Plus 1000
    3. Consulting and Bonus Agreement, dated September 1, 2016, by and between Tesanovich
       Holdings, LLC and Seller




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 109 of 113



                                 SCHEDULE 4.14(c)
                          Employee Benefit Plans Compliance

None.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 110 of 113



                                 SCHEDULE 4.14(d)
                          Employee Benefit Plans Proceedings


None.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 111 of 113



                                   SCHEDULE 4.16
                               Environmental Matters

None.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 112 of 113



                                         SCHEDULE 4.17
                                           Litigation


    1. Civil Action 4:20-cv-01856; Eagle Pipe, LLC v. Kathryn Y. Thompson; In the United
       States District Court for the Southern District of Texas, Houston Division. On May 28,
       2020, Eagle Pipe filed suit against a former Eagle Pipe salesperson named Kathryn
       Thompson (“Thompson”) for misappropriation of trade secrets under Texas and federal
       law and certain other causes of action related to Thompson’s misuse of Eagle Pipe’s
       confidential information and trade secrets. On July 31, 2020, Thompson filed
       counterclaims against Eagle Pipe for wrongful termination, breach of her employment
       agreement, and defamation. The parties have reached a verbal agreement in principle to
       settle this lawsuit for a mutual “walk-away” and release pending the remediation of Eagle
       Pipe’s confidential and proprietary information from Thompson’s electronic devices and
       accounts.
    2. Small Claims Action 2020-12996; Bricktown Center LLC &/or EXPRESSWAYS RENTAL
       PROPERTIES v. Eagle Pipe, LLC and Luke Wycoff; In the Small Claims Court of
       Oklahoma County, Oklahoma. On September 23, 2020, Eagle Pipe notified its landlord
       for Eagle Pipe’s Oklahoma City, Oklahoma office that Eagle Pipe had vacated the
       premises and was terminating the lease for, among other things, the landlord’s repeated
       unauthorized entry into the premises, after which, the premises was left unlocked. In
       response, the landlord filed suit against Eagle Pipe and one of its Oklahoma City
       employees, Luke Wycoff, on October 5, 2020. The landlord seeks back rent, late fees,
       and court costs of $1,692.41 for September 2020, and rent of $1,431.28 per month for the
       remainder of the lease’s term (October 2020 – March 31, 2021).
    3. Cause No. 2020-62174; Boomerang Tube, LLC v. Eagle Pipe, LLC, Beemac, Inc., and
       Jared Light; In the 189th Judicial District Court of Harris County, Texas. Boomerang
       Tube, LLC (“Boomerang”), an OCTG mill, alleges Eagle Pipe breached a “Cancellation
       Agreement” pursuant to which Eagle Pipe and Boomerang cancelled certain purchase
       orders Eagle Pipe previously placed with Boomerang by failing to instruct Beemac, Inc.,
       the operator of a third-party storage yard, to transfer certain pipe back to Boomerang
       from Eagle Pipe’s stock. Boomerang seeks approximately $5.3 million in damages.




4835-8575-8675.3
     Case 20-34879 Document 178-1 Filed in TXSB on 11/29/20 Page 113 of 113



                                    SCHEDULE 5.2
                          Purchaser’s Authority; No Violation

None.




4835-8575-8675.3
